Exhibit 10.1

[DEAL CUSIP NUMBER: 58937YAA9]

[REVOLVER CUSIP NUMBER: 58937YAB7]

 

 

 

 

CREDIT AGREEMENT

dated as of

October 12, 2012

among

MERCURY COMPUTER SYSTEMS, INC.,

as Borrower,

THE LENDING INSTITUTIONS NAMED HEREIN,

as Lenders,

and

KEYBANK NATIONAL ASSOCIATION,

as an LC Issuer, Swing Line Lender, as the Administrative Agent,

as Joint Lead Arranger and Joint Bookrunner

and

TD BANK, N.A.,

as Joint Lead Arranger, Joint Bookrunner

and as Co-Syndication Agent

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arranger, Joint Bookrunner

and as Co-Syndication Agent

and

SOVEREIGN BANK, N.A.,

as Documentation Agent

$200,000,000 Senior Unsecured Credit Facility

 

 

 

 



--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND TERMS

     1   

Section 1.01 Certain Defined Terms

     1   

Section 1.02 Computation of Time Periods

     31   

Section 1.03 Accounting Terms

     31   

Section 1.04 Terms Generally

     32   

ARTICLE II. THE TERMS OF THE CREDIT FACILITY

     32   

Section 2.01 Establishment of the Credit Facility

     32   

Section 2.02 Revolving Facility

     32   

Section 2.03 Swing Line Facility

     33   

Section 2.04 Letters of Credit

     34   

Section 2.05 Notice of Borrowing

     39   

Section 2.06 Funding Obligations; Disbursement of Funds

     39   

Section 2.07 Evidence of Obligations

     41   

Section 2.08 Interest; Default Rate

     41   

Section 2.09 Conversion and Continuation of Loans

     42   

Section 2.10 Fees

     43   

Section 2.11 Termination and Reduction of Revolving Commitments

     44   

Section 2.12 Voluntary and Mandatory Prepayments of Loans

     45   

Section 2.13 Method and Place of Payment

     46   

Section 2.14 Defaulting Lenders

     46   

Section 2.15 Cash Collateral

     49   

Section 2.16 Increase in Credit Facility

     49   

Section 2.17 Maturity Extension

     51   

ARTICLE III. INCREASED COSTS, ILLEGALITY AND TAXES

     53   

Section 3.01 Increased Costs, Illegality, etc

     53   

Section 3.02 Breakage Compensation

     55   

Section 3.03 Net Payments

     55   

Section 3.04 Increased Costs to LC Issuers

     59   

Section 3.05 Change of Lending Office; Replacement of Lenders

     59   

ARTICLE IV. CONDITIONS PRECEDENT

     60   

Section 4.01 Conditions Precedent at Closing Date

     60   

Section 4.02 Conditions Precedent to All Credit Events

     62   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     63   

Section 5.01 Corporate Status

     63   

Section 5.02 Corporate Power and Authority

     63   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 5.03 No Violation

     63   

Section 5.04 Governmental Approvals

     63   

Section 5.05 Litigation

     64   

Section 5.06 Use of Proceeds; Margin Regulations

     64   

Section 5.07 Financial Statements

     64   

Section 5.08 Solvency

     65   

Section 5.09 No Material Adverse Change

     65   

Section 5.10 Tax Returns and Payments

     65   

Section 5.11 Title to Properties, etc

     65   

Section 5.12 Lawful Operations, etc

     65   

Section 5.13 Environmental Matters

     65   

Section 5.14 Compliance with ERISA

     66   

Section 5.15 Intellectual Property, etc

     66   

Section 5.16 Investment Company Act, etc

     67   

Section 5.17 Insurance

     67   

Section 5.18 Burdensome Contracts; Labor Relations

     67   

Section 5.19 True and Complete Disclosure

     67   

Section 5.20 Defaults

     67   

Section 5.21 Anti-Terrorism Law Compliance

     67   

Section 5.22 Material Contracts

     68   

Section 5.23 Affiliate Transactions

     68   

ARTICLE VI. AFFIRMATIVE COVENANTS

     68   

Section 6.01 Reporting Requirements

     68   

Section 6.02 Books, Records and Inspections

     70   

Section 6.03 Insurance

     71   

Section 6.04 Payment of Taxes and Claims

     71   

Section 6.05 Corporate Franchises

     71   

Section 6.06 Good Repair

     71   

Section 6.07 Compliance with Statutes, etc

     71   

Section 6.08 Compliance with Environmental Laws

     71   

Section 6.09 Certain Subsidiaries to Join in Guaranty

     72   

Section 6.10 Material Contracts

     72   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE VII. NEGATIVE COVENANTS

     73   

Section 7.01 Changes in Business

     73   

Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc

     73   

Section 7.03 Liens

     74   

Section 7.04 Indebtedness

     74   

Section 7.05 Investments and Guaranty Obligations

     76   

Section 7.06 Restricted Payments

     77   

Section 7.07 Financial Covenants

     77   

Section 7.08 Limitation on Capital Expenditures

     77   

Section 7.09 Limitation on Certain Restrictive Agreements

     78   

Section 7.10 Transactions with Affiliates

     78   

Section 7.11 Plan Terminations, Minimum Funding, etc

     78   

Section 7.12 Modification of Certain Agreements

     79   

Section 7.13 Anti-Terrorism Laws

     79   

Section 7.14 Fiscal Year

     79   

ARTICLE VIII. EVENTS OF DEFAULT

     79   

Section 8.01 Events of Default

     79   

Section 8.02 Remedies

     81   

Section 8.03 Application of Certain Payments and Proceeds

     81   

ARTICLE IX. THE ADMINISTRATIVE AGENT

     82   

Section 9.01 Appointment

     82   

Section 9.02 Delegation of Duties

     83   

Section 9.03 Exculpatory Provisions

     83   

Section 9.04 Reliance by Administrative Agent

     84   

Section 9.05 Notice of Default

     84   

Section 9.06 Non-Reliance

     84   

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program

     85   

Section 9.08 USA Patriot Act

     85   

Section 9.09 Indemnification

     85   

Section 9.10 The Administrative Agent in Individual Capacity

     86   

Section 9.11 Successor Administrative Agent

     86   

Section 9.12 Other Agents

     86   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 9.13 Proof of Claim

     86   

Section 9.14 Posting of Approved Electronic Communications

     87   

ARTICLE X. GUARANTY

     88   

Section 10.01 Guaranty by the Borrower

     88   

Section 10.02 Additional Undertaking

     89   

Section 10.03 Guaranty Unconditional

     89   

Section 10.04 Borrower Obligations to Remain in Effect; Restoration

     90   

Section 10.05 Waiver of Acceptance, etc

     90   

Section 10.06 Subrogation

     90   

Section 10.07 Effect of Stay

     90   

ARTICLE XI. MISCELLANEOUS

     90   

Section 11.01 Payment of Expenses etc

     90   

Section 11.02 Indemnification

     91   

Section 11.03 Right of Setoff

     91   

Section 11.04 Equalization

     92   

Section 11.05 Notices

     92   

Section 11.06 Successors and Assigns

     93   

Section 11.07 No Waiver; Remedies Cumulative

     97   

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial

     97   

Section 11.09 Counterparts

     98   

Section 11.10 Integration

     98   

Section 11.11 Headings Descriptive

     98   

Section 11.12 Amendment or Waiver; Acceleration by Required Lenders

     98   

Section 11.13 Survival of Indemnities

     101   

Section 11.14 Domicile of Loans

     101   

Section 11.15 Confidentiality

     101   

Section 11.16 Limitations on Liability of the LC Issuers

     102   

Section 11.17 General Limitation of Liability

     102   

Section 11.18 No Duty

     102   

Section 11.19 Lenders and Agent Not Fiduciary to Borrower, etc

     103   

Section 11.20 Survival of Representations and Warranties

     103   

Section 11.21 Severability

     103   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 11.22 Independence of Covenants

     103   

Section 11.23 Interest Rate Limitation

     103   

Section 11.24 USA Patriot Act

     103   

Section 11.25 Release of Guarantees

     104   

Section 11.26 Payments Set Aside

     104   

EXHIBITS

 

Exhibit A-1

   Form of Revolving Facility Note

Exhibit A-2

   Form of Swing Line Note

Exhibit B-1

   Form of Notice of Borrowing

Exhibit B-2

   Form of Notice of Continuation or Conversion

Exhibit B-3

   Form of LC Request

Exhibit C

   Form of Guaranty

Exhibit D

   Form of Solvency Certificate

Exhibit E

   Form of Compliance Certificate

Exhibit F

   Form of Closing Certificate

Exhibit G

   Form of Assignment Agreement

Exhibit H-1

   Form of U.S. Tax Compliance Certificate

Exhibit H-2

   Form of U.S. Tax Compliance Certificate

Exhibit H-3

   Form of U.S. Tax Compliance Certificate

Exhibit H-4

   Form of U.S. Tax Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

EXECUTION VERSION

This CREDIT AGREEMENT is entered into as of October 12, 2012 among the
following: (i) MERCURY COMPUTER SYSTEMS, INC., a Massachusetts corporation (the
“Borrower”); (ii) the lenders from time to time party hereto (each a “Lender”
and collectively, the “Lenders”); (iii) KEYBANK NATIONAL ASSOCIATION, as the
administrative agent (the “Administrative Agent”), as the Swing Line Lender (as
hereinafter defined), an LC Issuer (as hereinafter defined), and as Joint Lead
Arranger and joint bookrunner; (iv) TD BANK, N.A., as Joint Lead Arranger, joint
bookrunner and as Co-Syndication Agent; (v) U.S. BANK NATIONAL ASSOCIATION, as
Joint Lead Arranger, joint bookrunner and as Co-Syndication Agent; and
(vi) SOVEREIGN BANK, N.A., as Documentation Agent.

PRELIMINARY STATEMENTS:

(1) The Borrower has requested that the Lenders, the Swing Line Lender and each
LC Issuer extend credit to the Borrower to (a) repay the Borrower’s and its
Subsidiaries’ obligations, if any, under the Existing Credit Agreement (as
hereinafter defined), (b) provide funds for working capital needs and general
corporate purposes of the Borrower and its Subsidiaries, including without
limitation, Acquisitions and repurchases by the Borrower of its Equity
Interests, and (c) pay transaction costs related to the consummation of the
transactions contemplated by this Agreement and the other Loan Documents.

(2) Subject to and upon the terms and conditions set forth herein, the Lenders,
the Swing Line Lender and each LC Issuer are willing to extend credit and make
available to the Borrower the credit facilities provided for herein for the
foregoing purposes.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interests of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other similar combination with such Person.

“Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the offered rate appearing on
Reuters Screen LIBOR01 Page (or on the appropriate page of any successor to or
substitute for such service, or, if such rate is not available, on the
appropriate page of any generally recognized financial information service, as
selected by the Administrative Agent from time to time) that displays an average
British Bankers Association Interest Settlement Rate at approximately 11:00 A.M.
(London time) two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars with a maturity comparable to such Interest
Period, divided (and rounded to the nearest 1/100th of 1%) by (ii) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves and without benefit of credits for proration,



--------------------------------------------------------------------------------

exceptions or offsets that may be available from time to time) applicable to any
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, however, that if the rate referred to in clause
(i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the average (rounded to the
nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars in an
amount equal to the amount of such Eurodollar Loan are offered to major banks in
the London interbank market at approximately 11:00 A.M. (London time), two
Business Days prior to the commencement of such Interest Period, for contracts
that would be entered into at the commencement of such Interest Period for the
same duration as such Interest Period.

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

“Administrative Agent Fee Letter” means the Amended and Restated Administrative
Agent Fee Letter dated as of the Closing Date between the Borrower and the
Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, none of the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the Borrower or any of its Subsidiaries.

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, and (ii) the principal
amount of Swing Loans outstanding at such time.

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.

“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront or commitment
fees paid to the lenders thereof, an Adjusted Eurodollar Rate or Base Rate floor
(with such increased amount being equated to interest margins for purposes of
determining any increase to the Applicable Revolving Loan Margin), or otherwise;
provided that original issue discount and upfront or commitment fees paid to
lenders shall be equated to interest rate assuming a 4-year life to maturity
(or, if less, the stated life to maturity at the time of its incurrence of the
applicable Indebtedness); and provided, further, that “All-In Yield” shall not
include arrangement fees, structuring fees or underwriting or similar fees paid
solely to arrangers for or underwriters of such Indebtedness.

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

 

2



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement. A Lender may have a different
Applicable Lending Office for Base Rate Loans and Eurodollar Loans.

“Applicable Period” has the meaning provided to such term in subpart (iv) of the
definition of “Applicable Commitment Fee Rate.”

“Applicable Commitment Fee Rate” means:

(i) On the Closing Date and thereafter until changed in accordance with the
provisions set forth in this definition, the Applicable Commitment Fee Rate
shall be 25.00 basis points;

(ii) Commencing with the fiscal quarter of the Borrower ended on September 30,
2012, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Commitment Fee Rate in accordance with the
following matrix, based on the Leverage Ratio:

 

Leverage Ratio

  

Applicable Commitment Fee Rate

Greater than or equal to 2.50 to 1.00

   30.00 bps

Less than 2.50 to 1.00

   25.00 bps

(iii) Changes in the Applicable Commitment Fee Rate based upon changes in the
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Administrative Agent pursuant to Section 6.01(a) or
Section 6.01(b), as the case may be, of the financial statements of the Borrower
for the Testing Period most recently ended, accompanied by a Compliance
Certificate in accordance with Section 6.01(c), demonstrating the computation of
the Leverage Ratio. Notwithstanding the foregoing provisions, if at any time
(A) the Borrower has failed to timely deliver its consolidated financial
statements referred to in Section 6.01(a) or Section 6.01(b), accompanied by a
Compliance Certificate in accordance with Section 6.01(c), or (B) an Event of
Default has occurred and is continuing, for the period from the time of such
failure until the appropriate financial statements or compliance certificate is
delivered, or during the continuation of such Event of Default, the Applicable
Commitment Fee Rate for such period shall be the highest rate (in basis points)
indicated in the above matrix, regardless of the Leverage Ratio at such time.
The above matrix does not modify or waive, in any respect, the rights of the
Administrative Agent and the Lenders to charge any default rate of interest or
any of the other rights and remedies of the Administrative Agent and the Lenders
hereunder.

(iv) In the event that any financial statement or certificate, as applicable,
delivered pursuant to Section 6.01(a), (b) or (c) is shown to be inaccurate and
such inaccuracy, if corrected, would have led to the application of (A) a higher
Applicable Commitment Fee Rate for any period (any such period, an “Applicable
Period”) than the Applicable Commitment Fee Rate actually applied for such
Applicable Period, then (i) the Borrower shall promptly deliver to the
Administrative Agent a corrected certificate for such Applicable Period,
(ii) the Applicable Commitment Fee Rate for such Applicable Period shall be
determined as if such corrected, higher Applicable Commitment Fee Rate were
applicable for such period, and (iii) the Borrower shall promptly pay to the
Administrative Agent, for the pro rata benefit of the Lenders, the accrued
additional commitment fees owing as a result of such higher Applicable
Commitment Fee Rate for such Applicable Period or (B) a lower Applicable
Commitment Fee Rate for an Applicable Period than the Applicable Commitment Fee
Rate actually applied for such Applicable Period, then (i) the Borrower shall
promptly deliver to the Administrative Agent a corrected certificate for such
Applicable Period, and (ii) the Applicable Commitment Fee Rate shall be
determined as if such corrected, lower Applicable Commitment Fee Rate were
applicable from the date of delivery of such corrected certificate.

 

3



--------------------------------------------------------------------------------

“Applicable Revolving Loan Margin” means:

(i) On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Revolving Loan Margin shall be (A) 50 basis
points for Revolving Loans that are Base Rate Loans, and (B) 150 basis points
for Revolving Loans that are Eurodollar Loans;

(ii) Commencing with the fiscal quarter of the Borrower ended on September 30,
2012, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Revolving Loan Margin in accordance with
the following matrix, based on the Leverage Ratio:

 

Leverage Ratio

   Applicable Revolving
Loan Margin  for Base
Rate Loans    Applicable
Revolving Loan
Margin for
Eurodollar
Loans

Greater than or equal to 3.25 to 1.00

   125 bps    225 bps

Greater than or equal to 2.50 to 1.00 but less than 3.25 to 1.00

   110 bps    210 bps

Greater than or equal to 1.75 to 1.00 but less than 2.50 to 1.00

   90 bps    190 bps

Greater than or equal to 1.00 to 1.00 but less than 1.75 to 1.00

   75 bps    175 bps

Less than 1.00 to 1.00

   50 bps    150 bps

(iii) Changes in the Applicable Revolving Loan Margin based upon changes in the
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Administrative Agent pursuant to Section 6.01(a) or
Section 6.01(b), as the case may be, of the financial statements of the Borrower
for the Testing Period most recently ended, accompanied by a Compliance
Certificate in accordance with Section 6.01(c), demonstrating the computation of
the Leverage Ratio. Notwithstanding the foregoing provisions, if at any time
(A) the Borrower has failed to timely deliver its consolidated financial
statements referred to in Section 6.01(a) or Section 6.01(b), accompanied by a
Compliance Certificate in accordance with Section 6.01(c), or (B) an Event of
Default has occurred and is continuing, for the period from the time of such
failure until the appropriate financial statements or compliance certificate is
delivered, or during the continuation of such Event of Default, as the case may
be, the Applicable Revolving Loan Margin shall be the highest rate (in basis
points) indicated in the above matrix, regardless of the Leverage Ratio at such
time. The above matrix does not modify or waive, in any respect, the rights of
the Administrative Agent and the Lenders to charge any default rate of interest
or any of the other rights and remedies of the Administrative Agent and the
Lenders hereunder.

(iv) In the event that any financial statement or certificate, as applicable,
delivered pursuant to Section 6.01(a), (b) or (c) is shown to be inaccurate and
such inaccuracy, if corrected, would have led to the application of (A) a higher
Applicable Revolving Loan Margin for any Applicable Period than the Applicable
Revolving Loan Margin actually applied for such Applicable Period, then (i) the
Borrower

 

4



--------------------------------------------------------------------------------

shall promptly deliver to the Administrative Agent a corrected certificate for
such Applicable Period, (ii) the Applicable Revolving Loan Margin shall be
determined as if such corrected, higher Applicable Revolving Loan Margin were
applicable for such period, and (iii) the Borrower shall promptly pay to the
Administrative Agent, for the pro rata benefit of the Lenders, the accrued
additional interest owing as a result of such higher Applicable Revolving Loan
Margin for such Applicable Period or (B) a lower Applicable Revolving Loan
Margin for an Applicable Period than the Applicable Revolving Loan Margin
actually applied for such Applicable Period, then (i) the Borrower shall
promptly deliver to the Administrative Agent a corrected certificate for such
Applicable Period, and (ii) the Applicable Revolving Loan Margin shall be
determined as if such corrected, lower Applicable Revolving Loan Margin were
applicable from the date of delivery of such corrected certificate.

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit and
that is administered or managed by a Lender or an Affiliate of a Lender or its
investment advisor. With respect to any Lender, an Approved Fund shall also
include any swap, special purpose vehicle purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
such Lender may leverage its investments from time to time.

“Arranger” means, collectively, KeyBank National Association, TD Bank, N.A., and
U.S. Bank National Association, each in its capacity as Joint Lead Arranger.

“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, amalgamations and liquidations of a
corporation, partnership or limited liability company of the interests therein
of such Person) by such Person to any other Person of any of such Person’s
assets, provided that the term Asset Sale specifically excludes (i) any sales,
transfers or other dispositions of inventory, or obsolete, worn-out or excess
furniture, fixtures, equipment or other property, real or personal, tangible or
intangible, in each case in the ordinary course of business, and (ii) the actual
or constructive loss of any property or the use thereof resulting from any Event
of Loss.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.

“Augmenting Lender” has the meaning provided in Section 2.16(a).

“Authorized Officer” means, with respect to any Person, any of the following
officers: the President, the Chief Executive Officer, the Chief Financial
Officer, Chief Accounting Officer, Chief Legal Officer, the Treasurer, the
Assistant Treasurer or the Controller, or such other Person as is authorized in
writing to act on behalf of such Person and is reasonably acceptable to the
Administrative Agent. Unless otherwise qualified, all references herein to an
Authorized Officer shall refer to an Authorized Officer of the Borrower.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest publicly announced by KeyBank
National Association, from time to time, as its “prime rate,” which

 

5



--------------------------------------------------------------------------------

interest rate may or may not be the lowest rate charged by it for commercial
loans or other extensions of credit; (ii) the Federal Funds Effective Rate in
effect from time to time, determined one Business Day in arrears, plus 1/2 of
1% per annum; and (iii) the Adjusted Eurodollar Rate for a one-month Interest
Period on such day plus 1.00%.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

“Benefited Creditors” means, with respect to the Borrower Guaranteed Obligations
pursuant to Article X, each of the Administrative Agent, the Lenders, each LC
Issuer and the Swing Line Lender and each Designated Hedge Creditor, and the
respective successors and assigns of each of the foregoing.

“Borrower” has the meaning provided in the first paragraph of this Agreement.

“Borrower Guaranteed Obligations” has the meaning provided in Section 10.01.

“Borrowing” means a Revolving Borrowing or the incurrence of a Swing Loan.

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to close and (ii) with respect to any matters relating to Eurodollar Loans, any
day on which dealings in U.S. Dollars are carried on in the London interbank
market.

“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset including
capitalized leasehold improvements, which would be classified as a fixed or
capital asset on a consolidated balance sheet of Borrower and its Subsidiaries
prepared in accordance with GAAP.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.

“Cash Collateralize” means, (i) to deposit into a cash collateral account
maintained with (or on behalf of) the Administrative Agent, and under the sole
dominion and control of the Administrative Agent, or (ii) to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the LC Issuers or Lenders, as collateral for LC Outstandings or obligations of
Lenders to fund participations in respect of LC Outstandings, cash, Cash
Equivalents or deposit account balances or, if the Administrative Agent and each
applicable LC Issuer shall agree in their sole discretion, other credit support;
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable LC Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

6



--------------------------------------------------------------------------------

“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.

“Cash Equivalents” means any of the following:

(i) securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof) having maturities
of not more than one year from the date of acquisition;

(ii) U.S. dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (x) any Lender, (y) any commercial bank of recognized standing
organized under the laws of the United States (or any state thereof or the
District of Columbia) and having capital and surplus in excess of $500,000,000
or (z) any commercial bank (or the parent company of such bank) of recognized
standing organized under the laws of the United States (or any state thereof or
the District of Columbia) and whose short-term commercial paper rating from S&P
is at least A-1, A-2 or the equivalent thereof or from Moody’s is at least P-1,
P-2 or the equivalent thereof (any such bank, an “Approved Bank”), in each case
with maturities of not more than 360 days from the date of acquisition;

(iii) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 360 days after the date of acquisition;

(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;

(v) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through
(iv) above;

(vi) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(vii) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank; and

(viii) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change of Control” means:

 

7



--------------------------------------------------------------------------------

(i) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially or of record, on or after the Closing Date, by any Person or group
(within the meaning of Rule 13d-3 of the SEC under the 1934 Act, as then in
effect), of more than 50% of the Equity Interests of the Borrower;

(ii) the Borrower shall fail to own and control, directly or indirectly, 100% of
the Equity Interests of each Subsidiary (or, in the case of any Subsidiary that
is a non-wholly owned Subsidiary as of the Closing Date or as of the date of its
Acquisition, not less than the percentage of the Equity Interests of such
Subsidiary owned and controlled, directly or indirectly, by the Borrower as of
the Closing Date or the date of its Acquisition, as the case may be), except
pursuant to a transaction not otherwise prohibited by this Agreement; or

(iii) the occupation of a majority of the seats (other than vacant seats) on the
board of directors (or similar governing body) of the Borrower by Persons who
were neither (A) nominated by the Board of Directors of the Borrower, as
applicable, nor (B) appointed by directors so nominated.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” has the meaning provided in Section 11.23.

“CIP Regulations” has the meaning provided in Section 9.07.

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.

“Closing Date” means October 12, 2012.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

“Competitor” means any Person that is not a financial institution (but including
any non-financial institution Affiliate thereof) and that is, or has any
Affiliate that is, a corporate competitor of the Borrower or any of its
Subsidiaries operating in the same line of business of the Borrower or any of
its Subsidiaries, as identified in writing by the Borrower to the Lenders as of
the Closing Date and from time to time thereafter, including any such notice
delivered as part of the Compliance Certificate delivered by the Borrower
pursuant to Section 6.01(c) hereof.

 

8



--------------------------------------------------------------------------------

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services.

“Commitment” means, with respect to each Lender, its Revolving Commitment.

“Commitment Fees” has the meaning provided in Section 2.10(a).

“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.

“Communications” has the meaning provided in Section 9.14(a).

“Compliance Certificate” has the meaning provided in Section 6.01(c).

“Confidential Information” has the meaning provided in Section 11.15(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid.

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Borrower and its Subsidiaries, all
as determined for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, (i) plus, without duplication, the sum of the amounts for such period
included in determining such Consolidated Net Income of:

(a) Consolidated Interest Expense for such period;

(b) Consolidated Depreciation and Amortization Expense for such period;

(c) Consolidated Tax Expense for such period;

(d) non-recurring costs and expenses directly incurred during such period in
connection with the execution, delivery and performance of the Loan Documents in
an amount not to exceed $800,000;

(e) fees, costs and expenses relating to any Permitted Acquisition (including
cash-stay bonuses paid to employees, severance, merger and reorganization costs
and expenses in connection with any Permitted Acquisition), whether or not
consummated, provided that the aggregate amount of all such fees, costs and
expenses so incurred shall not exceed an amount equal to 6% of the aggregate
purchase price for all Permitted Acquisitions during the applicable Testing
Period;

 

9



--------------------------------------------------------------------------------

(f) amortization or write-down of non-recurring, non-cash debt discount and debt
issuance costs, discounts and other similar fees and charges associated with any
Indebtedness for such period;

(g) any nonrecurring, one-time restructuring cash costs, fees, and expenses for
such period, including, without limitation, cash costs, fees and expenses for
severance, relocation, inventory write-downs and transition services; provided
that the aggregate amount of all such cash costs, fees and expenses added back
to Consolidated Net Income pursuant to this clause (g) shall not exceed the sum
of (A) $2,800,000 in the aggregate for Testing Periods that include any portion
of the Borrower’s fiscal year ended June 30, 2012, (B) $7,000,000 in the
aggregate for Testing Periods that include any portion of the Borrower’s fiscal
year ending June 30, 2013, and (C) in any Testing Period ending thereafter, not
greater than $5,000,000 in the aggregate for such Testing Period;

(h) the aggregate amount of all other non-cash charges, non-cash items or
non-cash expenses (including, without limitation, purchase accounting
adjustments in accordance with the acquisition method of accounting (FASB ASC
805) required or permitted by GAAP and stock-based compensation expense)
reducing Consolidated Net Income (excluding any non-cash items that are
reasonably expected to result in, or require pursuant to GAAP, an accrual of a
reserve for cash charges, costs and/or expenses in any future period);

(i) any cash fees, costs and expenses relating to the issuance of Equity
Interests of the Borrower, incurrence of Indebtedness or repayment of
Indebtedness (in each case, other than Indebtedness under the Loan Documents),
Asset Sale or other disposition, refinancing transaction or amendment or other
modification of any debt instrument, and any charges or costs incurred during
such period as a result of any such transaction, whether or not consummated;
provided that the aggregate amount of all such cash costs, fees and expenses
added back to Consolidated Net Income pursuant to this clause (i) shall not
exceed $3,000,000;

(ii) minus, only to the extent included in determining such Consolidated Net
Income, gains on sales of assets and gains that are properly classified under
GAAP as extraordinary and other non-recurring non-cash gains, all as determined
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP;

provided, however, that Consolidated EBITDA for any Testing Period shall
(y) include the EBITDA (whether positive or negative) for any Person or business
unit that has been acquired by the Borrower or any of its Subsidiaries for any
portion of such Testing Period prior to the date of acquisition, so long as such
EBITDA has been verified by appropriate audited financial statements or other
financial statements acceptable to the Administrative Agent and (z) exclude the
EBITDA (whether positive or negative) for any Person or business unit that has
been disposed of by the Borrower or any of its Subsidiaries, for the portion of
such Testing Period prior to the date of disposition.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:

(i) imputed interest on Capitalized Lease Obligations of Borrower and its
Subsidiaries for such period; and

(ii) commissions, discounts and other fees and charges owed by Borrower or any
of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financings, receivables financings and similar
credit transactions for such period.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Income” means for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, but excluding,
without duplication, (a) the income (or loss) of any Person (other than a
Subsidiary of the Borrower) in which any other Person (other than the Borrower
or any of its Subsidiaries) has a joint interest, and (b) the income of any
Subsidiary of the Borrower that is not a Credit Party in which any Person (other
than the Borrower or any of its Subsidiaries) has a joint interest, to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income to a Credit Party in cash is not at the time
permitted by operation of the terms of its Organizational Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary.

“Consolidated Net Worth” means at any time, all amounts that, in conformity with
GAAP, would be included under the caption “total stockholders’ equity” (or any
like caption) on a consolidated balance sheet of the Borrower at such time.

“Consolidated Tax Expense” means, for any period, all tax expenses of the
Borrower or any of its Subsidiaries (including, without limitation, any
additions to such taxes, and any penalties and interest with respect thereto),
all as determined for the Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP.

“Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the Borrower and of its Subsidiaries, all as determined on a
consolidated basis.

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.09.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Co-Syndication Agent” means TD Bank, N.A. and U.S. Bank National Association,
each in its capacity as co-syndication agent.

“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrower,
and shall participate in LC Issuances, under the Revolving Facility pursuant to
the Revolving Commitment of each such Lender, (ii) the Swing Line Lender shall
make Swing Loans to the Borrower under the Swing Line Facility pursuant to the
Swing Line Commitment, and (iii) each LC Issuer shall issue Letters of Credit
for the account of the LC Obligors in accordance with the terms of this
Agreement.

“Credit Facility Exposure” means, for any Lender at any time, the sum of
(i) such Lender’s Revolving Facility Exposure at such time, and (ii) in the case
of the Swing Line Lender, the principal amount of Swing Loans outstanding at
such time.

“Credit Party” means the Borrower or any Subsidiary Guarantor.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

11



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer,
any Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two Business Days of the date when due, unless such
amount is the subject of a bona fide dispute, (b) has notified the Borrower, the
Administrative Agent or any LC Issuer or Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.14(b)) upon delivery of written
notice of such determination to the Borrower, each LC Issuer, each Swing Line
Lender and each Lender.

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.08(a) or
Section 2.08(b), as applicable and (ii) with respect to any other amount, a rate
per annum equal to 2% per annum above the rate that would be applicable to
Revolving Loans that are Base Rate Loans pursuant to Section 2.08(a).

“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which the Borrower or any of its Subsidiaries is a party and
as to which a Lender or any of its Affiliates is a counterparty that, pursuant
to a written instrument signed by the Administrative Agent, has been designated
as a Designated Hedge Agreement so that the Borrower’s or such Subsidiary’s
counterparty’s credit exposure thereunder will be entitled to share in the
benefits of the Guaranty to the extent the Guaranty provides guarantees for
creditors of the Borrower or any Subsidiary under Designated Hedge Agreements.

 

12



--------------------------------------------------------------------------------

“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.

“Disqualified Equity Interests” means any Equity Interest that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Revolving Facility Termination Date,
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or other Indebtedness or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time on or prior
to the first anniversary of the Revolving Facility Termination Date,
(c) contains any repurchase obligation that may come into effect prior to
payment in full of all Obligations, (d) requires cash dividend payments prior to
one year after the Revolving Facility Termination Date, (e) does not provide by
its terms or pursuant to applicable law that any claims of any holder of such
Equity Interest may have against the Borrower or any other Credit Party
(including any claims as judgment creditor or other creditor in respect of
claims for the breach of any covenant contained therein) shall be fully
subordinated (including a full remedy bar) to the Obligations in a manner
reasonably satisfactory to the Administrative Agent, (f) provides the holders of
such Equity Interests with any rights to receive any cash upon the occurrence of
a change of control prior to the first anniversary date on which the Obligations
have been irrevocably paid in full, unless the rights to receive such cash are
contingent upon the Obligations being irrevocably paid in full, or (g) is
otherwise prohibited by the terms of this Agreement.

“Documentation Agent” means Sovereign Bank, N.A., in its capacity as
documentation agent.

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

“Domestic Credit Party” means the Borrower or any Subsidiary Guarantor.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof, or the District of Columbia.

“EBITDA” means, with respect to any Person for any period, the net income for
such Person for such period plus the sum of the amounts for such period included
in determining such net income in respect of (i) interest expense, (ii) income
tax expense, and (iii) depreciation and amortization expense, in each case as
determined in accordance with GAAP.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) each LC Issuer, (C) each Swing Line Lender,
and (D) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed (and the Borrower
shall be deemed to have consented thereto if it fails to object to any
assignment within ten Business Days after it received written notice thereof));
provided, however, that notwithstanding the foregoing, “Eligible Assignee” shall
not include (w) other than as provided in Section 11.06(c), the Borrower or any
of the Borrower’s Affiliates or Subsidiaries, (x) any holder of any Subordinated
Indebtedness or any of such holder’s Affiliates, (y) any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (y), or
(z) any Competitor.

 

13



--------------------------------------------------------------------------------

“Environmental Claims” means any and all global, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such law (hereafter “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against the Borrower or
any of its Subsidiaries relating to the environment, employee health and safety
or Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any Environmental Claim which relate to any
environmental condition or a release, use, handling, storage or treatment of
Hazardous Materials by any Credit Party or a predecessor in interest from or on
to (i) any property presently or formerly owned by any Credit Party or (ii) any
facility which received Hazardous Materials generated by any Credit Party.

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrower or a Subsidiary of the Borrower, would be deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(a)(14) of ERISA.

 

14



--------------------------------------------------------------------------------

“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any Single Employer Plan or Multiple Employer Plan; (ii) the institution of any
steps by the Borrower or any Subsidiary, any ERISA Affiliate, the PBGC or any
other Person to terminate any Single Employer Plan or Multiple Employer Plan or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Single Employer Plan or Multiple Employer Plan; (iii) the
institution of any steps by the Borrower or any Subsidiary or any ERISA
Affiliate to withdraw from any Multi-Employer Plan or Multiple Employer Plan, if
such withdrawal could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA or in Section 4063 of ERISA) in excess of the
Materiality Threshold; (iv) a non-exempt “prohibited transaction” within the
meaning of Section 406 of ERISA in connection with any Plan that results in a
material liability to any Credit Party; (v) that a Single Employer Plan or
Multiple Employer Plan has Unfunded Benefit Liabilities exceeding the
Materiality Threshold; (vi) the cessation of operations at a facility of the
Borrower or any Subsidiary or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (vii) the conditions for imposition of a Lien under
Section 303(a) of ERISA shall have been met with respect to a Single Employer
Plan or Multiple Employer Plan; (viii) the adoption of an amendment to a Single
Employer Plan or Multiple Employer Plan requiring the provision of security to
such Single Employer Plan or Multiple Employer Plan pursuant to Section 206(g)
of ERISA; (ix) the insolvency of or commencement of reorganization proceedings
with respect to a Multi-Employer Plan or a Multiple Employer Plan; (x) any
material increase in the contingent liability of the Borrower or any Subsidiary
with respect to any post-retirement welfare liability; (xi) any Multi-Employer
Plan being in “endangered status” or “critical status” within the meaning of
Section 432(b) of the Code; or (xii) the taking of any action by, or the
threatening of the taking of any action by, the Internal Revenue Service, the
Department of Labor or the PBGC with respect to any of the foregoing that
creates a material risk of material liability to any Credit Party as a result
thereof.

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 8.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever, (iii) the condemnation, confiscation or
seizure of, or requisition of title to or use of, any property, or (iv) in the
case of any property located upon a leasehold, the termination or expiration of
such leasehold.

“Excluded Subsidiary” means any Domestic Subsidiary of the Borrower that
together with its Subsidiaries on a consolidated basis, has neither (i) annual
revenues in excess of $1,000,000 or (ii) total assets with a book value in
excess of $1,000,000, provided, however, that if at any time all Subsidiaries
classified as “Excluded Subsidiaries” together with their Subsidiaries, on a
consolidated basis, have annual revenues or total assets with an aggregated book
value, in either case, exceeding the greater of (a) $5,000,000 or (b) 7.5% of
Consolidated EBITDA as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 6.01(c), then the Borrower shall
cause one or more of such Subsidiaries to comply with the provisions of
Section 6.09 to the extent necessary to cause the consolidated annual revenues
and consolidated total assets of all Subsidiaries classified as “Excluded
Subsidiaries” together with their Subsidiaries, on a consolidated basis, to be
less than such amount; provided, further, that the revenues and assets of any
newly acquired Subsidiary of the Borrower shall not be included in the
calculation of consolidated annual revenues and consolidated total assets
required above until 45 days following the applicable Acquisition. As of the
Closing Date, the only Excluded Subsidiary shall be Riverneck Road, LLC.

 

15



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.05) or (ii) such Lender changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 3.03,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.03(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Loan and Security Agreement dated
as of February 12, 2010 by and between the Borrower and Silicon Valley Bank, as
amended, restated, supplemented or otherwise modified from time to time.

“Existing Letters of Credit” means each letter of credit identified on Schedule
1.01 hereto.

“Existing Revolving Facility Termination Date” has the meaning assigned to such
term in Section 2.17(a).

“Extending Lender” has the meaning assigned to such term in Section 2.17(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.10.

“Financial Officer” means the chief executive officer, the president or the
chief financial officer of the Borrower.

“Financial Projections” has the meaning provided in Section 5.07(b).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Revolving Facility Percentage
of LC Outstandings with respect to Letters of Credit issued by such LC Issuer
other than LC Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to any Swing Line Lender,
such Defaulting Lender’s Revolving Facility Percentage of outstanding Swing
Loans made by such Swing Line Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, provided that any lease that is
recharacterized as a Capitalized Lease and any obligations that are
recharacterized as a Capitalized Lease Obligation, in each case due to a change
in GAAP after the Closing Date, shall not be treated as a Capital Lease or
Capitalized Lease Obligation, as the case may be, but shall instead be treated
as it would have been in accordance with GAAP in effect on the Closing Date.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantors” shall mean, collectively, the Subsidiary Guarantors.

“Guaranty” has the meaning provided in Section 4.01(iii).

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefore; (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

 

17



--------------------------------------------------------------------------------

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement.

“Hedging Obligations” means all obligations of any Credit Party under and in
respect of any Designated Hedge Agreement.

“Immaterial Subsidiary” means, at any time, (a) any Excluded Subsidiary, and
(b) any other Subsidiary of the Borrower that is not a Credit Party, that
together with its Subsidiaries on a consolidated basis, has generated no more
than 2% of Consolidated EBITDA as set forth in the Compliance Certificate most
recently delivered by the Borrower pursuant to Section 6.01(c).

“Increasing Lender” has the meaning provided in Section 2.16(a).

“Incremental Facility Amount” means $50,000,000.

“Incremental Term Loan” has the meaning provided in Section 2.16(a).

“Incremental Term Loan Amendment” has the meaning provided in Section 2.16(c).

“Indebtedness” of any Person means, without duplication:

(i) all indebtedness of such Person for borrowed money;

(ii) all bonds, notes, debentures and similar debt securities of such Person;

(iii) the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

(iv) the maximum amount available to be drawn under all letters of credit (and
so-called “independent guaranties” or similar instruments, in each case having
the economic effect of a letter of credit) issued for the account of such Person
outstanding at such time and, without duplication, the portion of any drafts
drawn thereunder that have not yet been reimbursed by such Person;

(v) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(vi) all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed;

(vii) all Capitalized Lease Obligations of such Person;

(viii) the present value, determined on the basis of the implicit interest rate,
of all basic rental obligations under all Synthetic Leases of such Person;

(ix) all obligations of such Person with respect to asset securitization
financing;

 

18



--------------------------------------------------------------------------------

(x) all obligations of such Person to pay a specified purchase price for goods
or services whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, in each case that in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person;

(xi) all net obligations of such Person under Hedge Agreements;

(xii) all Disqualified Equity Interests of such Person;

(xiii) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts; and

(xiv) all Guaranty Obligations of such Person;

provided, however, that (y) neither trade payables (other than trade payables
outstanding for more than 120 days after the date such trade payables were
created unless the subject of a bona fide dispute for which adequate reserves
have been made in accordance with GAAP), deferred revenue, taxes nor other
similar accrued expenses, in each case arising in the ordinary course of
business, shall constitute Indebtedness; and (z) the Indebtedness of any Person
shall in any event include (without duplication) the Indebtedness of any other
entity (including any general partnership in which such Person is a general
partner) to the extent such Person is liable thereon as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide expressly that such Person is
not liable thereon.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitees” has the meaning provided in Section 11.02.

“Insolvency Event” means, with respect to any Person:

(i) the commencement of a voluntary case by such Person under the Bankruptcy
Code or the seeking of relief by such Person under any bankruptcy or insolvency
or analogous law in any jurisdiction outside of the United States;

(ii) the commencement of an involuntary case against such Person under the
Bankruptcy Code or any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States and the petition is not controverted
or dismissed within 90 days, after commencement of the case;

(iii) a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of such Person;

(iv) such Person commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (collectively, a “conservator”) of
such Person or all or any substantial portion of its property) any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency, liquidation, rehabilitation, conservatorship
or similar law of any jurisdiction whether now or hereafter in effect relating
to such Person;

 

19



--------------------------------------------------------------------------------

(v) any such proceeding of the type set forth in clause (iv) above is commenced
against such Person to the extent such proceeding is consented to by such Person
or remains undismissed for a period of 90 days;

(vi) such Person is adjudicated insolvent or bankrupt;

(vii) any order of relief or other order approving any such case or proceeding
is entered;

(viii) such Person suffers any appointment of any conservator or the like for it
or any substantial part of its property that continues undischarged or unstayed
for a period of 90 days;

(ix) such Person makes a general assignment for the benefit of creditors or
generally does not pay its debts as such debts become due; or

(x) any corporate (or similar organizational) action is taken by such Person for
the purpose of effecting any of the foregoing.

“Interest Coverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense.

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three or six months as selected by the Borrower; provided, however, that
(i) the initial Interest Period for any Borrowing of such Eurodollar Loan shall
commence on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; (iv) no Interest Period for any Eurodollar Loan may be
selected that would end after the Revolving Facility Termination Date; and
(v) if, upon the expiration of any Interest Period, the Borrower has failed to
(or may not) elect a new Interest Period to be applicable to the respective
Borrowing of Eurodollar Loans as provided above, the Borrower shall be deemed to
have elected to Convert such Borrowing to Base Rate Loans effective as of the
expiration date of such current Interest Period.

“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person; or (iii) the purchase, acquisition or investment of
or in any stocks, bonds, mutual funds, notes, debentures or other securities, or
any deposit account, certificate of deposit or other investment of any kind.

“IRS” means the United States Internal Revenue Service.

“LC Commitment Amount” means $10,000,000.

 

20



--------------------------------------------------------------------------------

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

“LC Fee” means any of the fees payable pursuant to Section 2.10(b) or
Section 2.10(c) in respect of Letters of Credit.

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

“LC Issuer” means KeyBank National Association or any of its Affiliates, or such
other Lender that is requested by the Borrower and agrees to be an LC Issuer
hereunder and is approved by the Administrative Agent.

“LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Subsidiary Guarantor for whose account such Letter of Credit is issued.

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.

“LC Participant” has the meaning provided in Section 2.04(g).

“LC Participation” has the meaning provided in Section 2.04(g).

“LC Request” has the meaning provided in Section 2.04(b).

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.

“Lender Register” has the meaning provided in Section 2.07(b).

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.04 for the account of any LC Obligor.

“Leverage Ratio” means, for any Testing Period, the ratio of (i) Consolidated
Total Debt on the last day of such Testing Period to (ii) Consolidated EBITDA.

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

“Loan” means any Revolving Loan or Swing Loan.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the
Administrative Agent Fee Letter, and each Letter of Credit and each other LC
Document.

 

21



--------------------------------------------------------------------------------

“Margin Stock” has the meaning provided in Regulation U.

“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities or
financial condition of the Borrower and its Subsidiaries, taken as a whole;
(ii) any material adverse effect on the validity, effectiveness or
enforceability, as against any Credit Party, of any of the Loan Documents to
which it is a party; or (iii) any material adverse effect on the rights and
remedies of the Administrative Agent or any Lender under any Loan Document.

“Material Contract” means each contract or agreement to which the Borrower or
any of its Subsidiaries is a party involving aggregate consideration payable to
or by the Borrower or such Subsidiary in an amount per annum exceeding the
Materiality Threshold (other than purchase orders in the ordinary course of
business of the Borrower or such subsidiary and other than contracts that by
their terms may be terminated by the Borrower or such Subsidiary in the ordinary
course of its business upon less than 60 days’ notice without penalty or
premium).

“Material Indebtedness” means, as to the Borrower or any of its Subsidiaries,
any particular Indebtedness of the Borrower or such Subsidiary (including any
Guaranty Obligations) with an aggregate principal amount exceeding the
Materiality Threshold.

“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.

“Materiality Threshold” means, at any time, an amount equal to the greater of
(a) $10,000,000 or (b) 15% of Consolidated EBITDA as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 6.01(c).

“Maximum Rate” has the meaning provided in Section 11.23.

“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,000,000, with minimum increments thereafter of $250,000, (ii) with respect to
any Eurodollar Loan, $1,000,000, with minimum increments thereafter of $250,000,
and (iii) with respect to Swing Loans, $250,000, with minimum increments
thereafter of $50,000.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash, Cash Equivalents or deposit account balances, an
amount equal to 103% of the Fronting Exposure of all LC Issuers with respect to
Letters of Credit issued and outstanding at such time and (ii) otherwise, a
lesser amount determined by the Administrative Agent and the LC Issuers in their
sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multi-Employer Plan” means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan that is a defined
benefit plan, other than a Multi-Employer Plan, to which the Borrower or any
Subsidiary of the Borrower or any ERISA Affiliate, and one or more employers
other than the Borrower or a Subsidiary of the Borrower or an ERISA Affiliate,
is making or accruing an obligation to make contributions or, in the event that
any such plan has been terminated, to which the Borrower or a Subsidiary of the
Borrower or an ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.

 

22



--------------------------------------------------------------------------------

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Non-Consenting Lender” has the meaning provided in Section 11.12(f)

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” means, with respect to any extension of the Revolving
Facility Termination Date pursuant to Section 2.17, any Lender that has not
consented to or has been deemed not to have consented to such extension pursuant
to Section 2.17.

“Non-Increasing Lender” has the meaning provided in Section 2.16(a) hereof.

“Note” means a Revolving Facility Note or a Swing Line Note, as applicable.

“Notice of Borrowing” has the meaning provided in Section 2.05(b).

“Notice of Continuation or Conversion” has the meaning provided in
Section 2.09(b).

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.03(b).

“Notice Office” means the office of the Administrative Agent at 4900 Tiedeman
Road, Brooklyn, Ohio 44144, Attention: LaShawn Dalton (facsimile: 216-370-6114),
or such other office as the Administrative Agent may designate in writing to the
Borrower from time to time.

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, any Affiliate of any Lender, the Swing Line
Lender, or any LC Issuer pursuant to the terms of this Agreement, any other Loan
Document or any Designated Hedge Agreement (including, but not limited to,
interest and fees that accrue after the commencement by or against any Credit
Party of any insolvency proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code).

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

23



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

“Participant Register” has the meaning provided in Section 11.06(b).

“Payment Office” means the office of the Administrative Agent at 4900 Tiedeman
Road, Brooklyn, Ohio 44144, Attention: LaShawn Dalton (facsimile: 216-370-6114),
or such other office(s), as the Administrative Agent may designate to the
Borrower in writing from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:

(i) such Acquisition involves a line or lines of business that is or are
complementary to one or more lines of business in which the Borrower and its
Subsidiaries, considered as an entirety, are then engaged;

(ii) the Borrower shall have furnished to the Administrative Agent (A) at least
five (5) Business Days prior to the consummation of such Acquisition (or such
shorter period of time as the Administrative Agent agrees), notice of the
proposed Acquisition outlining the basic terms of such Acquisition, together
with such other information as Agent may reasonably request, and (B) at least
two (2) Business Days prior to the consummation of such Acquisition (or such
shorter period of time as the Administrative Agent agrees), pro forma financial
statements of the Borrower and its Subsidiaries giving effect to the
consummation of such Acquisition to the extent that the Consideration for such
Acquisition exceeds $12,500,000;

(iii) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

(iv) the Borrower would, after giving effect to such Acquisition, on a pro forma
basis (as determined in accordance with subpart (v) below whether or not a
certificate is required pursuant to such subpart (v)), be in compliance with the
financial covenants contained in Section 7.07; provided, however, that for
purposes of determining pro forma compliance with Section 7.07(a), the maximum
Leverage Ratio permitted at the time by Section 7.07(a) shall be deemed to be
0.25x less than the ratio actually provided for in Section 7.07(a) at such time;

(v) at least two (2) Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds $12,500,000, the Borrower shall
have delivered to the Administrative Agent, a certificate of an Authorized
Officer demonstrating, in reasonable detail, the computation of the financial
covenants referred to in Section 7.07 on a pro forma basis, such pro forma
ratios being determined as if (A) such Acquisition had been completed at the
beginning of the most recent Testing Period for which financial information for
the Borrower and the business or Person to be acquired, is available, and
(B) any such Indebtedness, or other Indebtedness incurred to finance such
Acquisition, had been outstanding for such entire Testing Period;

 

24



--------------------------------------------------------------------------------

(vi) at least two (2) Business Days prior to the consummation of any such
Acquisition, the Borrower shall have delivered to the Administrative Agent,
historical financial statements relating to the business or Person to be
acquired evidencing positive EBITDA on a pro forma basis (with such adjustments
as the Administrative Agent may reasonably agree to) for the four fiscal quarter
period most recently ended prior to the date of the Acquisition and such other
information as the Administrative Agent may reasonably request;

(vii) all transactions in connection with such Acquisition shall be consummated,
in all material respects, in accordance with all applicable laws;

(viii) the Acquisition shall have been approved by the board of directors or
other governing body or controlling Person of the Person from whom such Equity
Interests or assets are proposed to be acquired;

(ix) as of the date of the Acquisition, a Financial Officer shall provide a
certificate to the Administrative Agent and the Lenders certifying as to the
matters set forth in the foregoing clauses; and

(x) (a) the Borrower shall furnish to the Administrative Agent executed copies
of the respective purchase or other agreement pursuant to which such Acquisition
was consummated promptly following such Acquisition and (b) any acquired or
newly formed Subsidiary shall be a wholly owned Subsidiary and shall take all
actions required to be taken pursuant to Section 6.09 (if applicable) within the
times required thereby.

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the Borrower or any
such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.

“Permitted Foreign Subsidiary Loans and Investments” means (i) loans and
investments by a Credit Party to or in a Foreign Subsidiary made on or after the
Closing Date in the ordinary course of business, so long as the aggregate amount
of all such loans and investments by all Credit Parties does not, at any time,
exceed $5,000,000; and (ii) loans and automated clearinghouse and intraday
overdraft banking services to a Foreign Subsidiary by any Person (other than the
Borrower or any of its Subsidiaries), and any guaranty by a Credit Party of such
loans and credit exposure related to such automated clearinghouse and intraday
banking services, so long as the aggregate principal amount of all such loans
and such credit exposure does not at any time exceed $5,000,000.

“Permitted Lien” means any Lien permitted by Section 7.03.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.

“Plan” means any Multi-Employer Plan, Multiple Employer Plan or Single-Employer
Plan.

“Platform” has the meaning provided in Section 9.14(b).

 

25



--------------------------------------------------------------------------------

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

“Purchase Date” has the meaning provided in Section 2.03(c).

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any LC
Issuer, as applicable.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Remedial Action” means all actions any Environmental Law requires any Credit
Party to: (i) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate or in any other way address Hazardous Materials in the environment;
(ii) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

“Required Lenders” means Lenders whose Credit Facility Exposure and Unused
Revolving Commitments constitute more than 50% of the sum of the Aggregate
Credit Facility Exposure and the Unused Total Revolving Commitment. The Credit
Facility Exposure and Unused Revolving Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Restricted Payment” means (i) any Capital Distribution, or (ii) any amount paid
by the Borrower or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness.

“Revolving Availability” means, at the time of determination, (a) the sum of all
Revolving Commitments at such time less (b) the sum of (i) the principal amount
of Revolving Loans and Swing Loans made and outstanding at such time and
(ii) the LC Outstandings at such time.

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) in the same currency, having
in the case of any Eurodollar Loans, the same Interest Period.

 

26



--------------------------------------------------------------------------------

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.11, increased
from time to time pursuant to Section 2.16, or adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 11.06.

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender.

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.

“Revolving Facility Exposure” means, for any Lender at any time, the sum of
(i) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, and (ii) such Lender’s share of the LC Outstandings at such time.

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.

“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1 hereto.

“Revolving Facility Termination Date” means the earlier of (i) October 12, 2017,
subject to the extension thereof with respect to all or part of the Commitments
pursuant to Section 2.17, or (ii) the date that the Commitments have been
terminated pursuant to Section 8.02.

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02.

“Sale” has the meaning provided in Section 11.06(c)(vi).

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“SEC” means the United States Securities and Exchange Commission.

 

27



--------------------------------------------------------------------------------

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, to which the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent or unliquidated liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Standard Permitted Lien” means any of the following:

(i) Liens for taxes, assessments or governmental charges (a) not yet due and
payable, (b) if due and payable, not overdue for more than 30 days and (c) if
due and payable and overdue for more than 30 days, being contested in good faith
and by appropriate proceedings for which adequate reserves in accordance with
GAAP have been established;

(ii) Liens in respect of property or assets imposed by law that were incurred in
the ordinary course of business, such as carriers’, suppliers’, warehousemen’s,
materialmen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business that do not secure obligations in respect of the
payment of borrowed money;

(iii) Liens created by this Agreement or the other Loan Documents;

(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(g);

(v) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;

(vi) leases or subleases granted in the ordinary course of business to others
not interfering in any material respect with the business of the Borrower or any
of its Subsidiaries and any interest or title of a lessor under any lease not in
violation of this Agreement;

 

28



--------------------------------------------------------------------------------

(vii) easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not materially interfere with the use of such property;

(viii) Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

(ix) rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the UCC; and

(x) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

“Subordinated Debt Documents” means, collectively, any loan agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Subordinated
Indebtedness.

“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms reasonably acceptable to the Administrative Agent.

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is or hereafter becomes a party
to the Guaranty. Schedule 2 hereto lists each Subsidiary Guarantor as of the
Closing Date.

“Swing Line Commitment” means $10,000,000.

“Swing Line Facility” means the credit facility established under Section 2.03
pursuant to the Swing Line Commitment of the Swing Line Lender.

 

29



--------------------------------------------------------------------------------

“Swing Line Lender” means KeyBank National Association.

“Swing Line Note” means a promissory note substantially in the form of Exhibit
A-2 hereto.

“Swing Line Participation Amount” has the meaning provided in Section 2.03(c).

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.03.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the Borrower, which shall be less than 30 days, and
(ii) the Revolving Facility Termination Date.

“Swing Loan Participation” has the meaning provided in Section 2.03(c).

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Borrower then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

“Total Credit Facility Amount” means the Total Revolving Commitment, subject to
adjustment as provided herein. As of the Closing Date, the Total Credit Facility
Amount is $200,000,000.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to Section 2.11(c) hereof, or
increased pursuant to Section 2.16 hereof. As of the Closing Date, the amount of
the Total Revolving Commitment is $200,000,000.

“Transaction Documents” means, collectively, the Loan Documents and the
Subordinated Debt Documents (if any), and includes all schedules, exhibits and
annexes thereto and all side letters and agreements affecting the terms thereof
or entered into in connection therewith.

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

 

30



--------------------------------------------------------------------------------

“Unfunded Benefit Liabilities” of any Single Employer Plan or Multiple Employer
Plan means the amount, if any, by which such Plan’s benefit liabilities exceed
the value of such Plan’s assets. For this purpose, a Plan’s benefit liabilities
for a year shall be the Plan’s “funding target” determined under
Section 430(d)(i) of the Code (without regard to Section 430(i) of the Code) for
such year, and the value of the assets for such year shall be such value as is
used pursuant to Section 430 of the Code for purposes of determining the annual
contribution requirements with respect to such Plan for the year.

“United States” and “U.S.” each means United States of America.

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the Borrower or the applicable LC Obligor or converted to a
Revolving Loan pursuant to Section 2.04(f)(i), and, in each case, all interest
that accrues thereon pursuant to this Agreement.

“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

“U.S. Borrower” means a Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.03(g)(ii)(B)(iii).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.

“Withholding Agent” means any Credit Party and the Administrative Agent.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each means “to but
excluding” and the word “through” means “through and including.”

Section 1.03 Accounting Terms. Except as otherwise specifically provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time, provided that if the Borrower
notifies the Administrative Agent (who shall then notify the Lenders) that the
Borrower wishes to amend any covenant in Article VII to eliminate the effect of
any

 

31



--------------------------------------------------------------------------------

change in GAAP that occurs after the Closing Date on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VII for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower, the Administrative Agent and the Required Lenders, the Borrower,
the Administrative Agent and the Lenders agreeing to enter into good faith
negotiations to amend any such covenant immediately upon receipt from any party
entitled to send such notice. For the avoidance of doubt, no commitment fees,
amendment fees, upfront fees or fees of a similar nature (excluding fees and
expenses payable pursuant to Section 11.01 hereof) shall be payable in
connection with any such amendment which is entered into for the sole purpose of
effecting the provisions of this Section 1.03, it being understood that such
limitation shall not apply to any amendment for any other purpose or to an
amendment which is for multiple purposes, including, among other things, for the
purpose of effecting the provisions of this Section 1.03. Notwithstanding the
foregoing, all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under Statement of Financial Accounting Standards 159 (or
any similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof.

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections, Schedules and Exhibits shall be construed
to refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.

ARTICLE II.

THE TERMS OF THE CREDIT FACILITY

Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facility for the benefit
of the Borrower; provided, however, that at no time will (i) the Aggregate
Credit Facility Exposure exceed the Total Credit Facility Amount, or (ii) the
Credit Facility Exposure of any Lender exceed the aggregate amount of such
Lender’s Commitment.

Section 2.02 Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make a Revolving Loan or Revolving
Loans to the Borrower from time to time pursuant to such Lender’s

 

32



--------------------------------------------------------------------------------

Revolving Commitment, which Revolving Loans: (i) may, except as set forth
herein, at the option of the Borrower, be incurred and maintained as, or
Converted into, Revolving Loans that are Base Rate Loans or Eurodollar Loans, in
each case denominated in Dollars, provided that all Revolving Loans made as part
of the same Revolving Borrowing shall consist of Revolving Loans of the same
Type; (ii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof; and (iii) shall not be made if, after giving effect to any
such Revolving Loan, (A) the Revolving Facility Exposure of any Lender would
exceed such Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure plus the principal amount of Swing Loans would exceed the Total
Revolving Commitment, or (C) the Borrower would be required to prepay Loans or
Cash Collateralize Letters of Credit pursuant to Section 2.12(b). The Revolving
Loans to be made by each Lender will be made by such Lender on a pro rata basis
based upon such Lender’s Revolving Facility Percentage of each Revolving
Borrowing, in each case in accordance with Section 2.06 hereof.

Section 2.03 Swing Line Facility.

(a) Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to the Borrower from time to time, which Swing
Loans: (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made only in U.S. Dollars; (iii) may be repaid or
prepaid and reborrowed in accordance with the provisions hereof; (iv) may only
be made if after giving effect thereto (A) the aggregate principal amount of
Swing Loans outstanding does not exceed the Swing Line Commitment, and (B) the
Aggregate Revolving Facility Exposure plus the principal amount of Swing Loans
would not exceed the Total Revolving Commitment; (v) shall not be made if, after
giving effect thereto, the Borrower would be required to prepay Loans or Cash
Collateralize Letters of Credit pursuant to Section 2.12(b) hereof; (vi) shall
not be made if the proceeds thereof would be used to repay, in whole or in part,
any outstanding Swing Loan and (vii) at no time shall there be more than four
(4) Borrowings of Swing Loans outstanding hereunder.

(b) Swing Loan Refunding. The Swing Line Lender may at any time, in its sole and
absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”).
Promptly upon receipt of a Notice of Swing Loan Refunding, the Administrative
Agent shall give notice of the contents thereof to the Lenders with Revolving
Commitments and, unless an Event of Default specified in Section 8.01(h) in
respect of the Borrower has occurred, the Borrower. Each such Notice of Swing
Loan Refunding shall be deemed to constitute delivery by the Borrower of a
Notice of Borrowing requesting Revolving Loans consisting of Base Rate Loans in
the amount of the Swing Loans to which it relates. Each Lender with a Revolving
Commitment (including the Swing Line Lender) hereby unconditionally agrees
(notwithstanding that any of the conditions specified in Section 4.02 or
elsewhere in this Agreement shall not have been satisfied, but subject to the
provisions of paragraph (d) below) to make a Revolving Loan to the Borrower in
the amount of such Lender’s Revolving Facility Percentage of the aggregate
amount of the Swing Loans to which such Notice of Swing Loan Refunding relates.
Each such Lender shall make the amount of such Revolving Loan available to the
Administrative Agent in immediately available funds at the Payment Office not
later than 2:00 P.M. (local time at the Payment Office), if such notice is
received by such Lender prior to 11:00 A.M. (local time at its Payment Office),
or not later than 2:00 P.M. (local time at the Payment Office) on the next
Business Day, if such notice is received by such Lender after such time. The
proceeds of such Revolving Loans shall be made immediately available to the
Swing Line Lender and applied by it to repay the principal amount of the Swing
Loans to which such Notice of Swing Loan Refunding relates.

 

33



--------------------------------------------------------------------------------

(c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of the Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), purchase an undivided participating interest (a “Swing
Loan Participation”) in the outstanding Swing Loans to which such Notice of
Swing Loan Refunding relates, in an amount (the “Swing Loan Participation
Amount”) equal to such Lender’s Revolving Facility Percentage of such
outstanding Swing Loans. On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender’s Swing Loan Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender’s receipt of the funds from, and evidencing such
Lender’s Swing Loan Participation in, such Swing Loans and its Swing Loan
Participation Amount in respect thereof. If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Loan Participation is not paid on the date such payment is due, such
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at the overnight Federal Funds Effective Rate from the due date until
such amount is paid in full. Whenever, at any time after the Swing Line Lender
has received from any other Lender such Lender’s Swing Loan Participation
Amount, the Swing Line Lender receives any payment from or on behalf of the
Borrower on account of the related Swing Loans, the Swing Line Lender will
promptly distribute to such Lender its ratable share of such amount based on its
Revolving Facility Percentage of such amount on such date on account of its
Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.

(d) Obligations Unconditional. Each Lender’s obligation to make Revolving Loans
pursuant to Section 2.03(b) and/or to purchase Swing Loan Participations in
connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender that an Event of Default had occurred and was continuing, but otherwise
shall be absolute and unconditional, shall be solely for the benefit of the
Swing Line Lender that gives such Notice of Swing Loan Refunding, and shall not
be affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against any other Lender, any Credit Party, or any other Person, or any Credit
Party may have against any Lender or other Person, as the case may be, for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default; (C) any event or circumstance involving a Material Adverse Effect;
(D) any breach of any Loan Document by any party thereto; or (E) any other
circumstance, happening or event, whether or not similar to any of the
foregoing.

Section 2.04 Letters of Credit.

(a) LC Issuances. During the Revolving Facility Availability Period, the
Borrower may request an LC Issuer at any time and from time to time to issue,
for the account of the Borrower or any Subsidiary Guarantor, and subject to and
upon the terms and conditions herein set forth, each LC Issuer agrees to issue
from time to time Letters of Credit denominated and payable in Dollars and in
each case in such form as may be approved by such LC Issuer, the Administrative
Agent and the Borrower; provided, however, that notwithstanding the foregoing,
no LC Issuance shall be made if, after giving effect thereto, (i) the LC
Outstandings would exceed the LC Commitment Amount, (ii) the Revolving Facility
Exposure of any Lender would exceed such Lender’s Revolving Commitment,
(iii) the Aggregate Revolving

 

34



--------------------------------------------------------------------------------

Facility Exposure plus the principal amount of Swing Loans outstanding would
exceed the Total Revolving Commitment, or (iv) the Borrower would be required to
prepay Loans or Cash Collateralize Letters of Credit pursuant to Section 2.12(b)
hereof. Subject to Section 2.04(c) below, each Letter of Credit shall have an
expiry date (including any renewal periods) occurring not later than the earlier
of (y) one year from the date of issuance thereof, or (z) five (5) Business Days
prior to the Revolving Facility Termination Date; provided that any Letter of
Credit may extend beyond the date referred to in clause (z) above to the extent
such Letter of Credit is Cash Collateralized and the LC Issuer shall agree to
any such expiry date in writing. Upon the expiry, cancellation or return of each
Existing Letter of Credit (without giving effect to any extension or renewal
thereof), such Existing Letter of Credit shall, to the extent applicable and
then required and subject to the terms and conditions hereof, be replaced with a
letter of credit issued under this Agreement.

(b) LC Requests. Whenever the Borrower desires that a Letter of Credit be issued
for its account or the account of any other LC Obligor, the Borrower shall give
the Administrative Agent and the applicable LC Issuer written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) which, if in the form of written notice,
shall be substantially in the form of Exhibit B-3 (each such request, an “LC
Request”), or transmit by electronic communication (if arrangements for doing so
have been approved by the applicable LC Issuer), prior to 12:00 noon (local time
at the Notice Office) at least three Business Days (or such shorter period as
may be acceptable to the relevant LC Issuer) prior to the proposed date of
issuance (which shall be a Business Day), which LC Request shall include such
supporting documents that such LC Issuer customarily requires in connection
therewith (including, in the case of a Letter of Credit for an account party
other than the Borrower, an application for, and if applicable a reimbursement
agreement with respect to, such Letter of Credit). In the event of any
inconsistency between any of the terms or provisions of any LC Document and the
terms and provisions of this Agreement respecting Letters of Credit, the terms
and provisions of this Agreement shall control.

(c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than five (5) Business Days prior to the Revolving Facility Termination
Date; provided, however, that such LC Issuer shall not permit any such renewal
if (i) such LC Issuer has determined that it would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof,
or (ii) it has received notice (which may be by telephone or in writing) on or
before the day that is two (2) Business Days before the date that such LC Issuer
is permitted to send a notice of non-renewal from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.

(d) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

 

35



--------------------------------------------------------------------------------

(e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC Issuance
by it, give the Administrative Agent, each applicable Lender and the Borrower
written notice of such LC Issuance, accompanied by a copy to the Administrative
Agent of the Letter of Credit or Letters of Credit issued by it. Each LC Issuer
shall provide to the Administrative Agent a quarterly (or monthly if requested
by any applicable Lender) summary describing each Letter of Credit issued by
such LC Issuer and then outstanding and an identification for the relevant
period of the daily aggregate LC Outstandings represented by Letters of Credit
issued by such LC Issuer.

(f) Reimbursement Obligations.

(i) The Borrower hereby agrees to reimburse (or cause any LC Obligor for whose
account a Letter of Credit was issued to reimburse) each LC Issuer, by making
payment directly to such LC Issuer in immediately available funds at the payment
office of such LC Issuer, for any Unpaid Drawing with respect to any Letter of
Credit within one Business Day after such LC Issuer notifies the Borrower (or
any such other LC Obligor for whose account such Letter of Credit was issued) of
such payment or disbursement (which notice to the Borrower (or such other LC
Obligor) shall be delivered reasonably promptly after any such payment or
disbursement), such payment to be made in Dollars in which such Letter of Credit
is denominated, with interest on the amount so paid or disbursed by such LC
Issuer, to the extent not reimbursed prior to 2:00 P.M. (local time at the
payment office of the applicable LC Issuer) on the date of such payment or
disbursement, from and including the date paid or disbursed to but not including
the date such LC Issuer is reimbursed therefor at a rate per annum that shall be
the rate then applicable to Revolving Loans pursuant to Section 2.08(a) that are
Base Rate Loans or, if not reimbursed on the date of such payment or
disbursement, at the Default Rate, any such interest also to be payable on
demand. If by 12:00 noon on the Business Day immediately following notice to it
of its obligation to make reimbursement in respect of an Unpaid Drawing, the
Borrower or the relevant LC Obligor has not made such reimbursement out of its
available cash on hand or, in the case of the Borrower, a contemporaneous
Borrowing hereunder (if such Borrowing is otherwise available to the Borrower),
(x) the Borrower will in each case be deemed to have given a Notice of Borrowing
for Revolving Loans that are Base Rate Loans in an aggregate principal amount
sufficient to reimburse such Unpaid Drawing (and the Administrative Agent shall
promptly give notice to the Lenders of such deemed Notice of Borrowing), (y) the
Lenders shall, unless they are legally prohibited from doing so, make the
Revolving Loans contemplated by such deemed Notice of Borrowing (which Revolving
Loans shall be considered made under Section 2.02), and (z) the proceeds of such
Revolving Loans shall be disbursed directly to the applicable LC Issuer to the
extent necessary to effect such reimbursement and repayment of the Unpaid
Drawing, with any excess proceeds to be made available to the Borrower in
accordance with the applicable provisions of this Agreement.

(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer.

 

36



--------------------------------------------------------------------------------

(g) LC Participations.

(i) Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Lender with a Revolving
Commitment, and each such Lender (each an “LC Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such LC
Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Lenders as provided
in Section 2.10 and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by Section 2.10(c) or
Section 2.10(d)), the obligations of any LC Obligor under any LC Documents
pertaining thereto, and guaranty pertaining to, any of the foregoing.

(ii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.

(iii) If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.04(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in Dollars and in same-day funds; provided, however, that no LC
Participant shall be obligated to pay to the Administrative Agent its Revolving
Facility Percentage of such unreimbursed amount for any wrongful payment made by
such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer. If the Administrative Agent so notifies any LC Participant required to
fund a payment under a Letter of Credit prior to 11:00 A.M. (local time at its
Notice Office) on any Business Day, such LC Participant shall make available to
the Administrative Agent for the account of the relevant LC Issuer such LC
Participant’s Revolving Facility Percentage of the amount of such payment on
such Business Day in same-day funds. If and to the extent such LC Participant
shall not have so made its Revolving Facility Percentage of the amount of such
payment available to the Administrative Agent for the account of the relevant LC
Issuer, such LC Participant agrees to pay to the Administrative Agent for the
account of such LC Issuer, forthwith on demand, such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such LC Issuer at the Federal
Funds Effective Rate. The failure of any LC Participant to make available to the
Administrative Agent for the account of the relevant LC Issuer its Revolving
Facility Percentage of any payment under any Letter of Credit shall not relieve
any other LC Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such LC Issuer its Revolving Facility

 

37



--------------------------------------------------------------------------------

Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no LC Participant shall be responsible for the failure of
any other LC Participant to make available to the Administrative Agent for the
account of such LC Issuer such other LC Participant’s Revolving Facility
Percentage of any such payment.

(iv) Whenever an LC Issuer receives a payment of a reimbursement obligation as
to which the Administrative Agent has received for the account of such LC Issuer
any payments from the LC Participants pursuant to subpart (iii) above, such LC
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each LC Participant that has paid its Revolving Facility
Percentage thereof, in same-day funds, an amount equal to such LC Participant’s
Revolving Facility Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective LC Participations, as and
to the extent so received.

(v) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;

(C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E) the occurrence of any Default or Event of Default.

(vi) To the extent any LC Issuer is not indemnified by the Borrower or any LC
Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.

 

38



--------------------------------------------------------------------------------

Section 2.05 Notice of Borrowing.

(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Borrowing of a Eurodollar Loan, 12:00 noon
(local time at its Notice Office) at least three Business Days’ prior to the
date of such Borrowing, (ii) in the case of each Borrowing of a Base Rate Loan,
prior to 12:00 noon (local time at its Notice Office) on the proposed date of
such Borrowing, and (iii) in the case of any Borrowing under the Swing Line
Facility, prior to 2:00 P.M. (local time at its Notice Office) on the proposed
date of such Borrowing.

(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion) shall be made by an Authorized Officer of the Borrower by
delivering written notice of such request substantially in the form of Exhibit
B-1 hereto (each such notice, a “Notice of Borrowing”) or by telephone (to be
confirmed immediately in writing by delivery by an Authorized Officer of the
Borrower of a Notice of Borrowing), and in any event each such request shall be
irrevocable and shall specify (i) the aggregate principal amount of the Loans to
be made pursuant to such Borrowing, (ii) the date of the Borrowing (which shall
be a Business Day), (iii) the Type of Loans such Borrowing will consist of, and
(iv) if applicable, the initial Interest Period or the Swing Loan Maturity Date
(which shall be less than 30 days after the date of such Borrowing). Without in
any way limiting the obligation of the Borrower to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agent may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from an Authorized Officer of the Borrower entitled to give telephonic notices
under this Agreement on behalf of the Borrower. In each such case, the
Administrative Agent’s record of the terms of such telephonic notice shall be
conclusive absent manifest error.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrower shall not be less than the Minimum Borrowing Amount.

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrower
on any day; provided, however, that (i) if there are two or more Borrowings on a
single day by the Borrower that consist of Eurodollar Loans, each such Borrowing
shall have a different initial Interest Period, and (ii) at no time shall there
be more than four (4) Borrowings of Eurodollar Loans outstanding hereunder.

Section 2.06 Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.11 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.

 

39



--------------------------------------------------------------------------------

(b) Borrowings Pro Rata. Except with respect to the making of Swing Loans by the
Swing Line Lender, all Loans hereunder shall be made as follows: all Revolving
Loans made, and LC Participations acquired by each Lender, shall be made or
acquired, as the case may be, on a pro rata basis based upon each Lender’s
Revolving Facility Percentage of the amount of such Revolving Borrowing or
Letter of Credit in effect on the date the applicable Revolving Borrowing is to
be made or the Letter of Credit is to be issued.

(c) Notice to Lenders. The Administrative Agent shall promptly give each Lender,
as applicable, written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing, or Conversion or Continuation thereof, and
LC Issuance, and of such Lender’s proportionate share thereof or participation
therein and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, or LC Request, as the case may be, relating thereto.

(d) Funding of Loans.

(i) Loans Generally. No later than 2:00 P.M. (local time at the Payment Office)
on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent promptly will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received.

(ii) Swing Loans. No later than 2:00 P.M. (local time at the Payment Office) on
the date specified in each Notice of Borrowing, the Swing Line Lender will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of Swing Loans
requested in such Notice of Borrowing.

(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made the same available to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then applicable rate of interest, calculated in accordance with Section 2.08,
for the respective Loans (but without any requirement to pay any amounts in
respect thereof pursuant to Section 3.02).

 

40



--------------------------------------------------------------------------------

Section 2.07 Evidence of Obligations.

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the Borrower
to such Lender resulting from each Loan made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record: (i) the amount of each
Loan and Borrowing made hereunder, the Type thereof, the currency in which such
Loan is denominated, the Interest Period and applicable interest rate and, in
the case of a Swing Loan, the Swing Loan Maturity Date applicable thereto;
(ii) the amount and other details with respect to each Letter of Credit issued
hereunder; (iii) the amount of any principal due and payable or to become due
and payable from the Borrower to each Lender hereunder; (iv) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof; and (v) the other details relating to
the Loans, Letters of Credit and other Obligations. In addition, the
Administrative Agent shall maintain a register (the “Lender Register”) on or in
which it will record the names and addresses of the Lenders, and the Commitments
from time to time of each of the Lenders. The Administrative Agent will make the
Lender Register available to any Lender or the Borrower upon its request. The
entries in the Lender Register shall be conclusive, and the Borrower, the
Administrative Agent, and each Lender shall treat each Person whose name is
recorded in the Lender Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, absent manifest error or actual
notice to the contrary.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.07(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.

(d) Notes. Upon request of any Lender or the Swing Line Lender, the Borrower
will execute and deliver to such Lender or the Swing Line Lender, as the case
may be, (i) a Revolving Facility Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, and (ii) a
Swing Line Note with blanks appropriately completed in conformity herewith to
evidence the Borrower’s obligation to pay the principal of, and interest on, the
Swing Loans made to it by the Swing Line Lender; provided, however, that the
decision of any Lender or the Swing Line Lender to not request a Note shall in
no way detract from the Borrower’s obligation to repay the Loans and other
amounts owing by the Borrower to such Lender or the Swing Line Lender.

Section 2.08 Interest; Default Rate.

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Revolving
Loan Margin in effect from time to time and (ii) during such periods as such
Revolving Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for
such Eurodollar Loan for the applicable Interest Period plus the Applicable
Revolving Loan Margin in effect from time to time.

(b) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the Base Rate in effect from time to time plus the Applicable
Revolving Loan Margin.

 

41



--------------------------------------------------------------------------------

(c) Default Interest. Notwithstanding the above provisions, if an Event of
Default has occurred and is continuing, (i) automatically upon an Event of
Default under Section 8.01(a)(i) or Section 8.01(h) hereof, and (ii) upon
written notice by the Administrative Agent (which notice the Administrative
Agent may give in its discretion and shall give at the direction of the Required
Lenders) upon any Event of Default not described in clause (i) of this
Section 2.08(c): (A) the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, all overdue interest in respect of each Loan
and all fees or other amounts owed hereunder, shall thereafter bear interest
(including post petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand, at a rate per annum equal
to the Default Rate, and (B) the LC Fees shall be increased by an additional
2% per annum in excess of the LC Fees otherwise applicable thereto. In addition,
if any amount (other than amounts as to which the foregoing subparts (A) and
(B) are applicable) payable by the Borrower under the Loan Documents is not paid
when due, upon written notice by the Administrative Agent (which notice the
Administrative Agent may give in its discretion and shall give at the direction
of the Required Lenders), such amount shall bear interest, payable on demand, at
a rate per annum equal to the Default Rate.

(d) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrower: (i) in respect of each
Base Rate Loan, quarterly in arrears on the last Business Day of each March,
June, September and December: (ii) in respect of each Eurodollar Loan, on the
last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on the dates that are successively
three months after the commencement of such Interest Period; (iii) in respect of
any Swing Loan, on the Swing Loan Maturity Date applicable thereto; and (iv) in
respect of all Loans, other than Revolving Loans accruing interest at the Base
Rate, on any repayment, prepayment or Conversion (on the amount repaid, prepaid
or Converted), at maturity (whether by acceleration or otherwise), and, after
such maturity or, in the case of any interest payable pursuant to
Section 2.08(b), on demand.

(e) Computations of Interest. All computations of interest on Eurodollar Rate
Loans and Swing Loans hereunder shall be made on the actual number of days
elapsed over a year of 360 days. All computations of interest on Base Rate Loans
and Unpaid Drawings hereunder shall be made on the actual number of days elapsed
over a year of 365 or 366 days, as applicable.

(f) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Borrower and the
Lenders thereof. Any changes in the Applicable Revolving Loan Margin shall be
determined by the Administrative Agent in accordance with the provisions set
forth in the definition of “Applicable Revolving Loan Margin” and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower and the Lenders. Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.

Section 2.09 Conversion and Continuation of Loans.

(a) Conversion and Continuation of Revolving Loans. The Borrower shall have the
right, subject to the terms and conditions of this Agreement, to (i) Convert all
or a portion of the outstanding principal amount of Loans of one Type made to it
into a Borrowing or Borrowings of another Type of Loans that can be made to it
pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar Loans at
the end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
with a new Interest Period; provided, however, that if any Conversion of
Eurodollar Loans into Base Rate Loans shall be made on a day other than the last
day of an Interest Period for such Eurodollar Loans, the Borrower shall
compensate each lender for any breakage costs, if applicable, in accordance with
the provisions of Section 3.02.

 

42



--------------------------------------------------------------------------------

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
Borrower to the Administrative Agent at its Notice Office not later than (i) in
the case of each Continuation of or Conversion into a Eurodollar Loan, prior to
12:00 noon (local time at its Notice Office) at least three Business Days’ prior
to the date of such Continuation or Conversion, and (ii) in the case of each
Conversion to a Base Rate Loan, prior to 12:00 noon (local time at its Notice
Office) on the proposed date of such Conversion. Each such request shall be made
by an Authorized Officer of the Borrower delivering written notice of such
request substantially in the form of Exhibit B-2 hereto (each such notice, a
“Notice of Continuation or Conversion”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of the Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.

Section 2.10 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent, for
the ratable benefit of each Lender based upon each such Lender’s Revolving
Facility Percentage, as consideration for the Revolving Commitments of the
Lenders, commitment fees (the “Commitment Fees”) for the period from the Closing
Date to, but not including, the Revolving Facility Termination Date, computed
for each day at a rate per annum equal to (i) the Applicable Commitment Fee Rate
times (ii) the Unused Total Revolving Commitment in effect on such day. Accrued
Commitment Fees shall be due and payable in arrears on the first Business Day of
each April, July, October and January and on the Revolving Facility Termination
Date.

(b) LC Fees. (i) Standby Letters of Credit. The Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of each Lender with a Revolving
Commitment based upon each such Lender’s Revolving Facility Percentage, a fee in
respect of each Letter of Credit issued hereunder that is a Standby Letter of
Credit for the period from the date of issuance of such Letter of Credit until
the expiration date thereof (including any extensions of such expiration date
that may be made at the election of the account party or the beneficiary),
computed for each day at a rate per annum equal to (A) the Applicable Revolving
Loan Margin for Revolving Loans that are Eurodollar Loans in effect on such day
times (B) the Stated Amount of such Letter of Credit on such day. The foregoing
fees shall be payable quarterly in arrears on the first Business Day of each
April, July, October and January and on the Revolving Facility Termination Date.

(ii) Commercial Letters of Credit. The Borrower agrees to pay to the
Administrative Agent for the ratable benefit of each Lender based upon each such
Lender’s Revolving Facility Percentage, a fee in respect of each Letter of
Credit issued hereunder that is a Commercial Letter of Credit in an amount equal
to (A) the Applicable Revolving Loan Margin for Revolving Loans that are
Eurodollar Loans in effect on the date of issuance times (B) the Stated Amount
of such Letter of Credit. The foregoing fees shall be payable on the date of
issuance of such Letter of Credit.

 

43



--------------------------------------------------------------------------------

(c) Fronting Fees. The Borrower agrees to pay directly to each LC Issuer, for
its own account, fronting fees at the rate specified in the Administrative Agent
Fee Letter in respect of each Letter of Credit issued by it. Such fronting fees
shall be due and payable on the date or dates specified in the Administrative
Agent Fee Letter.

(d) Additional Charges of LC Issuer. The Borrower agrees to pay directly to each
LC Issuer upon each LC Issuance, drawing under, or amendment, extension, renewal
or transfer of, a Letter of Credit issued by it such amount as shall at the time
of such LC Issuance, drawing under, amendment, extension, renewal or transfer be
the processing charge that such LC Issuer is customarily charging for issuances
of, drawings under or amendments, extensions, renewals or transfers of, letters
of credit issued by it.

(e) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, on the Closing Date and thereafter, for its own account, the fees set
forth in the Administrative Agent Fee Letter.

(f) Computations and Determination of Fees. Any changes in the Applicable
Commitment Fee Rate shall be determined by the Administrative Agent in
accordance with the provisions set forth in the definition of “Applicable
Commitment Fee Rate” and the Administrative Agent will promptly provide notice
of such determination to the Borrower and the Lenders. Any such determination by
the Administrative Agent shall be conclusive and binding absent manifest error.
All computations of Commitment Fees, LC Fees and other Fees hereunder shall be
made on the actual number of days elapsed over a year of 360 days.

Section 2.11 Termination and Reduction of Revolving Commitments.

(a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date (as it
may be extended with respect to some or all of the Commitments pursuant to
Section 2.17).

(b) Voluntary Termination of the Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unpaid
Drawings are contemporaneously prepaid in accordance with Section 2.12 and
(ii) either there are no outstanding Letters of Credit or the Borrower shall
contemporaneously cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions acceptable to each LC Issuer and the
Revolving Lenders) or shall Cash Collateralize all LC Outstandings.

(c) Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment; provided, however, that (i) any such reduction shall
apply to proportionately (based on each Lender’s Revolving Facility Percentage)
and permanently reduce the Revolving Commitment of each Lender, (ii) such
reduction shall apply to proportionately and permanently reduce the LC
Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below any such limits, (iii) no such reduction shall
be permitted if the Borrower would be required to make a mandatory prepayment of
Loans pursuant to Section 2.12(b)(ii) or (iii), and (iv) any partial reduction
shall be in the amount of at least $5,000,000 (or, if greater, in integral
multiples of $1,000,000).

 

44



--------------------------------------------------------------------------------

Section 2.12 Voluntary and Mandatory Prepayments of Loans.

(a) Voluntary Prepayments. The Borrower shall have the right to prepay any of
the Loans owing by it, in whole or in part, without premium or penalty, except
as specified in subparts (d) and (e) below, from time to time. The Borrower
shall give the Administrative Agent at the Notice Office written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) of its intent to prepay the Loans, the
amount of such prepayment and (in the case of Eurodollar Loans) the specific
Borrowing(s) pursuant to which the prepayment is to be made, which notice shall
be received by the Administrative Agent by (y) 12:00 noon (local time at the
Notice Office) three Business Days prior to the date of such prepayment, in the
case of any prepayment of Eurodollar Loans, or (z) 12:00 noon (local time at the
Notice Office) one Business Day prior to the date of such prepayment, in the
case of any prepayment of Base Rate Loans, and which notice shall promptly be
transmitted by the Administrative Agent to each of the affected Lenders,
provided that:

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $1,000,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $250,000,
(B) in the case of any prepayment of a Base Rate Loan, $1,000,000 (or, if less,
the full amount of such Borrowing), or an integral multiple of $250,000, and
(C) in the case of any prepayment of a Swing Loan, in the full amount thereof;
and

(ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto.

(b) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.12(a) above),
and the LC Outstandings shall be subject to cash collateralization requirements,
in accordance with the following provisions:

(i) Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.

(ii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Aggregate Credit Facility Exposure exceeds
the Total Credit Facility Amount, (B) the Revolving Facility Exposure of any
Lender exceeds such Lender’s Revolving Commitment, (C) the Aggregate Revolving
Facility Exposure plus the principal amount of Swing Loans exceeds the Total
Revolving Commitment, or (D) the aggregate principal amount of Swing Loans
outstanding exceeds the Swing Line Commitment, then, in the case of each of the
foregoing, the Borrower shall, before 12:00 noon on the Business day following
such day, prepay on such date the principal amount of Loans and, after Loans
have been paid in full, Unpaid Drawings, in an aggregate amount at least equal
to such excess.

(iii) LC Outstandings Exceed LC Commitment. If on any date the LC Outstandings
exceed the LC Commitment Amount, then the applicable LC Obligor or the Borrower
shall, on such day, Cash Collateralize to the extent of such excess any LC
Outstandings that have not previously been Cash Collateralized.

(c) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section, the Borrower shall designate the
Types of Loans that are to be repaid or prepaid and the specific Borrowing(s)
pursuant to which such repayment or prepayment is to be made. In the absence of
a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion with a view, but no obligation, to minimize breakage costs owing
under Article III.

 

45



--------------------------------------------------------------------------------

(d) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.12 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.

Section 2.13 Method and Place of Payment.

(a) Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under Article
X) under any Note or any other Loan Document shall be made without setoff,
counterclaim or other defense.

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each Lender’s
Revolving Facility Percentage of the amount of such prepayment, and (ii) all
payments or prepayments of Swing Loans shall be applied by the Administrative
Agent to pay or prepay such Swing Loans.

(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due,
shall be made at the Payment Office in immediately available funds and shall be
made in Dollars.

(d) Timing of Payments. Any payments under this Agreement that are made later
than 12:00 noon (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
or the applicable LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the Administrative Agent in Dollars shall be
delivered to the Lenders or the applicable LC Issuer, as the case may be, in
Dollars in immediately available funds; provided, however, that if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, Unpaid Drawings, interest and Fees then due
hereunder then, except as specifically set forth elsewhere in this Agreement and
subject to Section 8.03, such funds shall be applied, first, towards payment of
interest and Fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and Fees then due to such parties,
and second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.

Section 2.14 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

46



--------------------------------------------------------------------------------

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.15; sixth, to the payment of any amounts owing to the Lenders, the LC
Issuers or Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the LC Issuers or Swing Line
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
reimbursement of any payment on any Letter of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
or reimbursement of any payment on any Letter of Credit were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and LC Outstandings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Outstandings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in LC Outstandings and Swing Loans are held
by the Lenders pro rata in accordance with the Commitments under the Credit
Facility without giving effect to Section 2.14(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.14(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

47



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Facility Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any LC Fee not required to be paid to any Defaulting Lender
pursuant to clause (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LC Outstandings or
Swing Loans that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each LC Issuer and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such LC Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Outstandings and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Facility Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Facility Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC Issuers’
Fronting Exposure in accordance with the procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Swing Line Lender and LC Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the Credit Facility (without giving effect to Section 2.14(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is reasonably satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no LC Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is reasonably
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

48



--------------------------------------------------------------------------------

Section 2.15 Cash Collateral.

(a) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or any LC Issuer
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the LC Issuers’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.14(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the LC Issuers, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LC
Outstandings, to be applied pursuant to clause (c) below. If at any time the
Administrative Agent reasonably determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the LC
Issuers as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.14 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.15 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each LC Issuer that there exists
excess Cash Collateral; provided that, subject to Section 2.14, the Person
providing Cash Collateral and each LC Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided, further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

Section 2.16 Increase in Credit Facility.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request that the Total Credit Facility Amount be increased by an amount
not to exceed the Incremental Facility Amount at such time, which increase may
take the form of an increase of the Total Revolving Commitment or one or more
tranches of term loans (each an “Incremental Term Loan”). The Administrative
Agent shall deliver a copy thereof to each Lender. Such notice shall set forth
the amount of the requested increase in the Total Credit Facility Amount (which
shall be in minimum increments of $10,000,000, and a minimum amount of
$25,000,000 or equal to the remaining Incremental Facility Amount), whether such
requested increase shall be in the form of an increase of the Total Revolving
Commitment or an Incremental Term Loan, and the date on which such increase is
requested to become effective (which shall be not less than 10 Business Days nor
more than 60 days after the date of such notice and which, in any event, must be
on or prior to the termination of the Revolving Facility Availability Period),
and shall offer each such Lender the opportunity, as applicable, to increase its
Commitment by its Revolving Facility Percentage of the proposed increased
amount, or participate in

 

49



--------------------------------------------------------------------------------

such Incremental Term Loans by a percentage corresponding to its Revolving
Facility Percentage of the proposed increased amount. Each such Lender shall, by
notice to the Borrower and the Administrative Agent given not more than 10 days
after the date of the Administrative Agent’s notice, either agree to increase
its Commitment or participate in such Incremental Term Loans, as applicable, by
all or a portion of the offered amount (each such Lender so agreeing being an
“Increasing Lender”) or decline to increase its Commitment or participate in
such Incremental Term Loans (and any such Lender that does not deliver such a
notice within such period of 10 days shall be deemed to have declined to
increase its Commitment or declined to participate in such Incremental Term
Loans, as applicable, and each Lender so declining or being deemed to have
declined being a “Non-Increasing Lender”). In the event that, on the 10th day
after the Administrative Agent shall have delivered a notice pursuant to the
second sentence of this paragraph, the Increasing Lenders shall have agreed
pursuant to the preceding sentence to increase their Commitments or participate
in such Incremental Term Loans, as applicable, by an aggregate amount less than
the increase in the Total Credit Facility Amount requested by the Borrower, the
Borrower may arrange for one or more banks or other entities (any such bank or
other entity referred to in this clause being an “Augmenting Lender”), which may
include any Lender, to extend Commitments or increase their existing Commitments
or participate in such Incremental Term Loans, as applicable, in an aggregate
amount equal to the unsubscribed amount; provided (i) that each Augmenting
Lender, if not already a Lender with a Commitment hereunder, shall be subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld or delayed); (ii) the Borrower and each Augmenting Lender
shall execute all such documentation as the Administrative Agent shall
reasonably specify to evidence its Commitment and/or its status as a Lender with
a Commitment hereunder or such Incremental Term Loans made pursuant to this
Section 2.16, as applicable; and (iii) the minimum commitment of such Augmenting
Lender equals or exceeds $5,000,000 or, if less, the unsubscribed amount of the
requested Incremental Term Loan. Any increase in the Total Credit Facility
Amount may be made in an amount that is less than the increase requested by the
Borrower if the Borrower is unable to arrange for, or chooses not to arrange
for, Augmenting Lenders. No consent of any Lender (other than the Lenders
participating in the increase of their respective Revolving Commitments or in
any Incremental Term Loan) shall be required for any increase in Total Revolving
Commitments or any Incremental Term Loan pursuant to this Section 2.16.

(b) Each of the parties hereto agrees that the Administrative Agent may take any
and all actions as may be reasonably necessary to ensure that, after giving
effect to any increase in the Total Credit Facility Amount pursuant to this
Section 2.16(b), the outstanding Revolving Loans (if any) are held by the
Lenders with Commitments in accordance with their new Revolving Facility
Percentages. This may be accomplished at the discretion of the Administrative
Agent (w) by requiring the outstanding Revolving Loans to be prepaid with the
proceeds of new Revolving Loans, (x) by causing Non-Increasing Lenders to assign
portions of their outstanding Revolving Loans to Increasing Lenders and
Augmenting Lenders, (y) by permitting the Revolving Loans outstanding at the
time of any increase in the Total Credit Facility Amount pursuant to this
Section 2.16(b) to remain outstanding until the last days of the respective
Interest Periods therefor, even though the Lenders would hold such Revolving
Loans other than in accordance with their new Revolving Facility Percentages, or
(z) by any combination of the foregoing. Notwithstanding the foregoing, in order
to eliminate any break funding liability to the Borrower, if, upon the date of
any increase in the Total Credit Facility Amount pursuant to this
Section 2.16(b), there is an unpaid principal amount of Revolving Loans
outstanding to the Borrower, the principal outstanding amount of all such
Revolving Loans shall (A) in the case of such Revolving Loans which are Base
Rate Loans, be immediately prepaid by the Borrower (but all such Revolving Loans
may, on the terms and conditions, be reborrowed on such date on a pro rata
basis, based on the revised Commitments as then in effect) and (B) in the case
of such Revolving Loans which are Eurodollar Loans, continue to remain
outstanding (notwithstanding any other requirement in this Agreement that such
Revolving Loans be held on a pro rata basis based on the revised Commitments as
then in effect) until the end of the then current Interest Period therefore, at
which time such Eurodollar Loans shall be paid by the Borrower (but all such
Revolving Loans may, on the terms and conditions hereof, be reborrowed on such
date on a pro rata basis, based on the Commitments as then in effect). Any
prepayment or assignment described in this paragraph (b) shall be without
premium or penalty.

 

50



--------------------------------------------------------------------------------

(c) All Incremental Term Loans (a) shall rank pari passu in right of payment
with the Revolving Loans, (b) shall not mature earlier than the Revolving
Facility Termination Date (but may have amortization prior to such date) and
(c) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans; provided that (i) the terms and conditions
applicable to any tranche of Incremental Term Loans maturing after the Revolving
Facility Termination Date may provide for material additional or different
financial or other covenants or prepayment requirements applicable only during
periods after the Revolving Facility Termination Date and (ii) the Incremental
Term Loans may be priced differently than the Revolving Loans; and if the All-In
Yield applicable to any Incremental Term Loans exceeds the All-In Yield of the
Revolving Loans existing at such time by more than 50 basis points, then the
interest rate margins for the Revolving Loans existing at such time shall be
increased to the extent necessary so that the All-In Yield of such Revolving
Loans is equal to the All-In Yield of such Incremental Term Loans minus 50 basis
points. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.16.

Notwithstanding the foregoing, no increase in the Total Credit Facility Amount
(or in the Commitment of any Lender) or addition of a new Lender or tranche of
Incremental Term Loans shall become effective under this Section 2.16 unless,
(x) on the date of such increase or Incremental Term Loans, no Default or Event
of Default has occurred and is continuing and the other conditions set forth in
Section 4.02 hereof have been satisfied, and (y) the Administrative Agent shall
have received (with sufficient copies for each of the Lenders) legal opinions,
board resolutions and an officer’s certificate consistent with those delivered
on the Closing Date under Article IV in each case to the extent reasonably
requested by the Administrative Agent.

Section 2.17 Maturity Extension.

(a) At least 30 days prior to, but not more than 90 days prior to, any
anniversary of the Closing Date, the Borrower, by written notice to the
Administrative Agent, may request an extension of the Revolving Facility
Termination Date to the date that is one year after the then existing Revolving
Facility Termination Date (such existing Revolving Facility Termination Date,
the “Existing Revolving Facility Termination Date”). The Administrative Agent
shall promptly notify each Lender of such request, and each Lender shall, in
turn, in its sole discretion, not later than 10 days after delivery of such
notice by the Administrative Agent to the Lenders, notify the Administrative
Agent in writing as to whether such Lender consents to such extension. If any
Lender shall fail to notify the Administrative Agent in writing of its consent
to any such request for extension of the Revolving Facility Termination Date not
later than 10 days after the delivery of such notice by the Administrative Agent
to the Lenders, such Lender shall be deemed to have not consented to such
extension. The Administrative Agent shall promptly notify the Borrower of the
consents received with respect to the Borrower’s request for an extension of the
Revolving Facility Termination Date. The Revolving Facility Termination Date may
be extended pursuant to this Section 2.17 on no more than two separate instances
during the term of this Agreement.

 

51



--------------------------------------------------------------------------------

(b) If Lenders constituting the Required Lenders consent in writing to any such
request in accordance with Section 2.17(a), the Revolving Facility Termination
Date shall be extended to the date which is one year after the Existing
Revolving Facility Termination Date as to those Lenders that so consented (each,
an “Extending Lender”) but shall not be extended as to any Non-Extending Lender;
provided that no extension of the Revolving Facility Termination Date pursuant
to this Section shall become effective unless the Administrative Agent shall
have received a certificate signed by the chief financial officer of the
Borrower, dated as of the effective date of such extension, certifying that
(i) as of and on such date, no Default or Event of Default has occurred and is
continuing and (ii) the representations and warranties of each Credit Party set
forth in this Agreement and the other Loan Documents are true and correct in all
material respects (or in the case of any representation and warranty that is
already subject to a materiality qualifier, true and correct) on and as of such
date, except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
continue to be true and correct in all material respects (or in the case of any
representation and warranty that is already subject to a materiality qualifier,
true and correct) as of such specified earlier date. To the extent that the
Revolving Facility Termination Date is not extended as to any Non-Extending
Lender pursuant to this Section 2.17 and the Commitment of such Non-Extending
Lender is not assigned in accordance with Section 2.17(c) on or prior to the
applicable Existing Revolving Facility Termination Date, (A) the Commitment of
such Non-Extending Lender shall automatically terminate in whole on such
Existing Revolving Facility Termination Date without any further notice or other
action by the Borrower, such Lender or any other Person and (B) the principal
amount of any outstanding Loans made by Non-Extending Lenders, together with any
accrued interest thereon and any accrued fees and other amounts payable to or
for the account of such Non-Extending Lenders hereunder, shall be due and
payable on such Existing Revolving Facility Termination Date, and on such
Existing Revolving Facility Termination Date the Borrower shall also make such
other prepayments of the Loans pursuant to Section 2.12 as shall be required in
order that, after giving effect to the termination of the Commitments of, and
all payments to, Non-Extending Lenders pursuant to this sentence, the Aggregate
Credit Facility Exposure would not exceed the Total Credit Facility Amount;
provided that such Non-Extending Lender’s rights under Sections 3.01, 3.02,
3.03, 11.01 and 11.02, shall survive such Existing Revolving Facility
Termination Date for such Lender as to matters occurring prior to such date. It
is understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for any requested extension of the
Revolving Facility Termination Date.

(c) If, pursuant to Section 2.17(a), the Borrower requests an extension of the
Revolving Facility Termination Date and Lenders constituting the Required
Lenders consent to such request, then the Borrower may, at any time after the
day that is 27 months prior to the Revolving Facility Termination Date in effect
at such time, at its sole expense and effort (including payment of any
applicable processing and recordation fees), require any Non-Extending Lender,
promptly following notice to such Non-Extending Lender and the Administrative
Agent, to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 11.06), all its interests, rights and
obligations under this Agreement to a willing assignee that shall assume such
obligations (which assignee must be an Eligible Assignee and may be another
Lender, if a Lender accepts such assignment) and will agree to the applicable
request for extension; provided that (i) unless the assignee is already a
Lender, the Borrower shall have received the prior written consent of the
Administrative Agent and the LC Issuers and, so long as no Event of Default has
occurred and is continuing, shall have provided its consent to such assignment,
in each case, which consent shall not unreasonably be withheld, conditioned or
delayed, (ii) such Non-Extending Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Outstandings and Swing Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) such assignment does not conflict with
applicable law.

 

52



--------------------------------------------------------------------------------

(d) If Lenders constituting the Required Lenders consent in writing to a
requested extension of the Revolving Facility Termination Date, not later than
15 days following the Borrower’s delivery of written notice pursuant to
Section 2.17(a), the Administrative Agent shall so notify the Borrower, and the
Existing Revolving Facility Termination Date then in effect shall, subject to
the satisfaction of the conditions set forth in the proviso in the first
sentence of Section 2.17(b), be extended for the additional one-year period as
described in Section 2.17(b), and all references in the Loan Documents to the
“Revolving Facility Termination Date” shall, solely with respect to the
Commitments and Credit Facility Exposure of each Extending Lender and each
assignee pursuant to Section 2.17(c) for such extension, refer to the Revolving
Facility Termination Date as so extended. Promptly following the applicable
Existing Revolving Facility Termination Date, the Administrative Agent shall
notify the Lenders (including each assignee pursuant to Section 2.17(c)) of such
extension of the applicable Existing Revolving Facility Termination Date and
shall thereupon record in the Register the relevant information with respect to
each such Extending Lender and each such assignee.

Notwithstanding the foregoing, the Revolving Facility Availability Period and
the Revolving Facility Termination Date (without taking into consideration any
extension pursuant to this Section), as such terms are used in reference to any
LC Issuer or any Letters of Credit issued by such LC Issuers or the Swing Line
Lender or any Swing Loans made by the Swing Line Lender, may not be extended
without the prior written consent of such LC Issuer or the Swing Line Lender, as
applicable (it being understood and agreed that, in the event any LC Issuer or
the Swing Line Lender shall not have consented to any such extension, (i) such
LC Issuer or the Swing Line Lender, as applicable, shall continue to have all
the rights and obligations of an LC Issuer or the Swing Line Lender, as
applicable, hereunder through the applicable Existing Revolving Facility
Termination Date (or the Revolving Facility Availability Period determined on
the basis thereof, as applicable), and thereafter shall have no obligation to
issue, amend, extend or renew any Letter of Credit or to make any Swing Loan, as
applicable (but shall, in each case, continue to be entitled to the benefits of
Sections 2.03, 2.04, 3.01, 11.01 and 11.02, as applicable, as to Letters of
Credit or Swing Loans issued or made prior to such time, as applicable), and
(ii) the Borrower shall cause the LC Outstandings attributable to Letters of
Credit issued by such LC Issuer and the credit exposure under the Swing Line
Facility, as applicable, to be zero (or, in the case of LC Outstandings, Cash
Collateralized or subject to a back-to-back letter of credit in form and
substance reasonably satisfactory to the applicable LC Issuer) no later than the
day on which such LC Outstandings or credit exposure under the Swing Line
Facility, as applicable, would have been required to have been reduced to zero
in accordance with the terms hereof without giving effect to any effectiveness
of the extension of the applicable Existing Revolving Facility Termination Date
pursuant to this Section (and, in any event, no later than the applicable
Existing Revolving Facility Termination Date)).

ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES

Section 3.01 Increased Costs, Illegality, etc.

(a) In the event that (y) in the case of clause (i) below, the Administrative
Agent or (z) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the interest rate applicable to any Eurodollar
Loan for any Interest Period that, by reason of any changes arising after the
Closing Date, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in this Agreement for such
Eurodollar Loan; or

 

53



--------------------------------------------------------------------------------

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable by it hereunder in an amount that such Lender
deems material with respect to any Eurodollar Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of any Connection Income Taxes) because of
(x) any Change in Law since the Closing Date (such as, for example, but not
limited to, a change in official reserve requirements, but, in all events,
excluding reserves already includable in the interest rate applicable to such
Eurodollar Loan pursuant to this Agreement) or (y) other circumstances adversely
affecting the London interbank market or the position of such Lender in any such
market; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any Change in
Law since the Closing Date, or would conflict with any thereof not having the
force of law but with which such Lender customarily complies, or has become
impracticable as a result of a contingency occurring after the Closing Date that
materially adversely affects the London interbank market;

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (1) on or promptly following such date or time
and (2) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, the affected Type of Eurodollar Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Continuation or Conversion given by the Borrower with respect to such Type of
Eurodollar Loans that have not yet been incurred, Converted or Continued shall
be deemed rescinded by the Borrower or, in the case of a Notice of Borrowing,
shall, at the option of the Borrower, be deemed converted into a Notice of
Borrowing for Base Rate Loans to be made on the date of Borrowing contained in
such Notice of Borrowing, (y) in the case of clause (ii) above, the Borrower
shall pay to such Lender, upon written demand therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (a written notice as to the additional amounts owed to such
Lender, showing the basis for the calculation thereof, which basis must be
reasonable, submitted to the Borrower by such Lender shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 3.01(b) as promptly as possible and, in any event, within
the time period required by law.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected pursuant to Section 3.01(a)(iii) the Borrower shall)
either (i) if the affected Eurodollar Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 3.01(a)(ii) or (iii), cancel said Borrowing, or, in
the case of any Borrowing, convert the related Notice of Borrowing into one
requesting a Borrowing of Base Rate Loans or require the affected Lender to make
its requested Loan as a Base Rate Loan, or (ii) if the affected Eurodollar Loan
is then outstanding, upon at least one Business Day’s notice to the
Administrative Agent, require the affected Lender to Convert each such
Eurodollar Loan into a Base Rate Loan; provided, however, that if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 3.01(b).

 

54



--------------------------------------------------------------------------------

(c) If any Lender shall have determined that after the Closing Date, any Change
in Law regarding capital adequacy by any Governmental Authority, central bank or
comparable agency charged by law with the interpretation or administration
thereof, or compliance by such Lender or its parent corporation with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank, or comparable agency, in each case made
subsequent to the Closing Date, has or would have the effect of reducing by an
amount reasonably deemed by such Lender to be material to the rate of return on
such Lender’s or its parent corporation’s capital or assets as a consequence of
such Lender’s commitments or obligations hereunder to a level below that which
such Lender or its parent corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
its parent corporation’s policies with respect to capital adequacy), then from
time to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent corporation for
such reduction. Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 3.01(c), will give prompt
written notice thereof to the Borrower, which notice shall set forth, in
reasonable detail, the basis of the calculation of such additional amounts,
which basis must be reasonable, although the failure to give any such notice
shall not release or diminish any of the Borrower’s obligations to pay
additional amounts pursuant to this Section 3.01(c) upon the subsequent receipt
of such notice.

Section 3.02 Breakage Compensation. The Borrower shall compensate each Lender
(including the Swing Line Lender), upon its written request (which request shall
set forth the detailed basis for requesting and the method of calculating such
compensation), for all reasonable losses, costs, expenses and liabilities
(including, without limitation, any loss, cost, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans or Swing Loans) which such Lender
actually sustains in connection with any of the following: (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing of
Eurodollar Loans or Swing Loans does not occur on a date specified therefor in a
Notice of Borrowing or a Notice of Continuation or Conversion (whether or not
withdrawn by the Borrower or deemed withdrawn pursuant to Section 3.01(a));
(ii) if any repayment, prepayment, Conversion or Continuation of any Eurodollar
Loan occurs on a date that is not the last day of an Interest Period applicable
thereto or any Swing Loan is paid prior to the Swing Loan Maturity Date
applicable thereto; (iii) if any prepayment of any of its Eurodollar Loans is
not made on any date specified in a notice of prepayment given by the Borrower;
(iv) as a result of an assignment by a Lender of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto pursuant to a request
by the Borrower pursuant to Section 3.05(b); or (v) as a consequence of (y) any
other default by the Borrower to repay or prepay any Eurodollar Loans when
required by the terms of this Agreement or (z) an election made pursuant to
Section 3.05(b). The written request of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such request
within 10 days after receipt thereof.

Section 3.03 Net Payments.

(a) Defined Terms. For purposes of this Section 3.03, the term “Lender” includes
any LC Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then

 

55



--------------------------------------------------------------------------------

the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d) Indemnification by the Borrower. Without duplication of any amounts paid
pursuant to subsection (b) above, the Credit Parties shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 15 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.03, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of any receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or such other
documentary evidence of such payment within the possession of the Credit Party
and reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent on or prior
to the date such Lender becomes a party to this Agreement and thereafter at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, at such
times, each Lender shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the

 

56



--------------------------------------------------------------------------------

preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

57



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent two copies (or a number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

58



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 3.04 Increased Costs to LC Issuers. If after the Closing Date, there is
a Change in Law by any Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
LC Issuer or any Lender with any request or directive (whether or not having the
force of law) by any such authority, central bank or comparable agency (in each
case made subsequent to the Closing Date) shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued by such LC Issuer or such Lender’s
participation therein, or (ii) impose on such LC Issuer or any Lender any other
conditions affecting this Agreement, any Letter of Credit or such Lender’s
participation therein; and the result of any of the foregoing is to increase the
cost to such LC Issuer or such Lender of issuing, maintaining or participating
in any Letter of Credit, or to reduce the amount of any sum received or
receivable by such LC Issuer or such Lender hereunder (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges), then, upon
demand to the Borrower by such LC Issuer or such Lender (a copy of which notice
shall be sent by such LC Issuer or such Lender to the Administrative Agent), the
Borrower shall pay to such LC Issuer or such Lender such additional amount or
amounts as will compensate any such LC Issuer or such Lender for such increased
cost or reduction. A certificate submitted to the Borrower by any LC Issuer or
any Lender, as the case may be (a copy of which certificate shall be sent by
such LC Issuer or such Lender to the Administrative Agent), setting forth, in
reasonable detail, the basis for the determination of such additional amount or
amounts necessary to compensate any LC Issuer or such Lender as aforesaid shall
be conclusive and binding on the Borrower absent manifest error, although the
failure to deliver any such certificate shall not release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this Section 3.04.

Section 3.05 Change of Lending Office; Replacement of Lenders.

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a)(ii) or (iii), 3.01(c), 3.03 or 3.04 requiring the
payment of additional amounts to the Lender, such Lender will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another Applicable Lending Office for any Loans or
Commitments affected by such event; provided, however, that such designation is
made on such terms that such Lender and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.

(b) If (i) any Lender requests any compensation, reimbursement or other payment
under Section 3.01(a)(ii) or (iii), 3.01(c) or 3.04 with respect to such Lender,
(ii) the Borrower is, or because of a matter in existence as of the date that
the Borrower is seeking to exercise its rights under this Section will be,
required to pay any additional amount to any Lender or Governmental Authority
pursuant to Section 3.03, or (iii) or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 11.06(c)), all its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations;
provided, however, that (1) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld

 

59



--------------------------------------------------------------------------------

or delayed, (2) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts, including any breakage compensation under
Section 3.02 hereof), (3) in the case of any such assignment resulting from a
claim for compensation, reimbursement or other payments required to be made
under Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 3.04 with respect
to such Lender, or resulting from any required payments to any Lender or
Governmental Authority pursuant to Section 3.03, such assignment will result in
a reduction in such compensation, reimbursement or payments and (4) in the case
of any assignment from a Lender becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(c) Nothing in this Section 3.05 shall affect or postpone any of the obligations
of the Borrower or the right of any Lender provided in Sections 3.01, 3.03 or
3.04.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, and of any LC Issuer to issue Letters of Credit, is subject to
the satisfaction of each of the following conditions on or prior to the Closing
Date:

(i) Credit Agreement. This Agreement shall have been executed by the Borrower,
the Administrative Agent, each LC Issuer and each of the Lenders.

(ii) Notes. The Borrower shall have executed and delivered to the Administrative
Agent the appropriate Note or Notes for the account of each Lender that has
requested the same.

(iii) Guaranty. The Guarantors shall have duly executed and delivered a Guaranty
of Payment (the “Guaranty”), substantially in the form attached hereto as
Exhibit C.

(iv) Fees and Fee Letters. The Borrower shall have (A) executed and delivered to
the Administrative Agent the Administrative Agent Fee Letter and shall have paid
to the Administrative Agent, for its own account, the fees required to be paid
by it on the Closing Date, (B) paid to the Lenders the fees agreed by the
Borrower to be paid to them on the Closing Date, and (C) paid or caused to be
paid all reasonable fees and expenses of the Administrative Agent and of special
counsel to the Administrative Agent that have been invoiced on or prior to the
Closing Date in connection with the preparation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby.

(v) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Credit Party approving the Loan Documents to
which such Credit Party is or may become a party, and of all documents
evidencing other necessary corporate or other organizational action, as the case
may be, all of which documents to be in form and substance satisfactory to the
Administrative Agent, and governmental approvals, if any, with respect to the
execution, delivery and performance by such Credit Party of the Loan Documents
to which it is or may become a party.

 

60



--------------------------------------------------------------------------------

(vi) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying the names and true signatures of the officers of such Credit Party
authorized to sign the Loan Documents to which such Credit Party is a party and
any other documents to which such Credit Party is a party that may be executed
and delivered in connection herewith.

(vii) Opinions of Counsel. The Administrative Agent shall have received such
customary opinions of counsel from counsel to the Credit Parties, each of which
opinion shall be addressed to the Administrative Agent and the Lenders and dated
the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent.

(viii) Search Reports. The Administrative Agent shall have received the results
of UCC and other search reports from one or more commercial search firms
acceptable to the Administrative Agent, listing all of the effective financing
statements filed against any Credit Party, together with copies of such
financing statements.

(ix) Corporate Charter and Good Standing Certificates. The Administrative Agent
shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of each Credit Party
and any and all amendments and restatements thereof, certified as of a recent
date by the relevant Secretary of State; (B) an original “long-form” good
standing certificate or certificate of existence from the Secretary of State of
the state of incorporation, dated as of a recent date, listing all charter
documents affecting such Credit Party and certifying as to the good standing of
such Credit Party; and (C) original certificates of good standing or foreign
qualification from each other jurisdiction in which each Credit Party is
authorized or qualified to do business.

(x) Closing Certificate. The Administrative Agent shall have received a Closing
Certificate, dated the Closing Date, of an Authorized Officer, to the effect
that, at and as of the Closing Date, both before and after giving effect to the
initial Borrowings hereunder and the application of the proceeds thereof: (i) no
Default or Event of Default has occurred and is continuing; and (ii) all
representations and warranties of each Credit Party set forth in each Loan
Document to which any Credit Party is a party are true and correct in all
material respects (or in the case of any representation and warranty already
subject to a materiality qualifier, true and correct) as of the Closing Date
(or, if made as of an earlier date, such earlier date). All documents attached
to the Closing Certificate shall be in form and substance reasonably
satisfactory to the Administrative Agent.

(xi) Financial Statements. The Administrative Agent shall have received
(i) audited consolidated financial statements for the Borrower and its
Subsidiaries for the fiscal years ended June 30, 2010, June 30, 2011 and
June 30, 2012, (ii) financial projections and a business model of the Borrower
and its Subsidiaries on a quarterly basis for the initial full four fiscal
quarters following the Closing Date in form and substance satisfactory to the
Administrative Agent, and (iii) financial projections and a business model of
the Borrower and its Subsidiaries on an annual basis through June 30, 2015 in
form and substance reasonably satisfactory to the Administrative Agent.

 

61



--------------------------------------------------------------------------------

(xii) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer of the Borrower.

(xiii) Payment of Outstanding Indebtedness, etc. The Administrative Agent shall
have received evidence that immediately after the making of the Loans on the
Closing Date, all Indebtedness under the Existing Credit Agreement and any other
Indebtedness not permitted by Section 7.04, together with all interest, all
payment premiums and all other amounts due and payable with respect thereto,
shall be paid in full from the proceeds of the initial Credit Event, and the
commitments in respect of such Indebtedness shall be permanently terminated, and
all Liens securing payment of any such Indebtedness shall be released and the
Administrative Agent shall have received all payoff and release letters, Uniform
Commercial Code Form UCC-3 termination statements or other instruments or
agreements as may be suitable or appropriate in connection with the release of
any such Liens.

(xiv) No Material Adverse Change. As of the Closing Date, no condition or event
shall have occurred since June 30, 2012 that has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect.

(xv) Patriot Act. The Administrative Agent shall have received all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act, in each case, requested by the Administrative Agent at least
five Business Days prior to the Closing Date.

(xvi) Miscellaneous. The Credit Parties shall have provided to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent.

Section 4.02 Conditions Precedent to All Credit Events. The obligations of the
Lenders, the Swing Line Lender and each LC Issuer to make or participate in each
Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:

(a) Notice. The Administrative Agent (and in the case of subpart (iii) below,
the applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.05(b) with respect to any
Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.09(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of Section 2.04(b) with respect to each LC Issuance.

(b) No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto, (i) there shall exist no Default or Event
of Default and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents shall be true and correct in all
material respects (or, in the case of any representation and warranty already
subject to a materiality qualifier, true and correct) with the same effect as
though such representations and warranties had been made on and as of the date
of such Credit Event, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.

 

62



--------------------------------------------------------------------------------

The acceptance of the benefits of (i) the Credit Events on the Closing Date
shall constitute a representation and warranty by the Borrower to the
Administrative Agent, the Swing Line Lender, each LC Issuer and each of the
Lenders that all of the applicable conditions specified in Section 4.02 have
been satisfied as of the times referred to in such Section.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, the Borrower makes the following
representations and warranties to, and agreements with, the Administrative
Agent, the Lenders and each LC Issuer, all of which shall survive the execution
and delivery of this Agreement and each Credit Event:

Section 5.01 Corporate Status. Each Credit Party (i) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing or in full force and effect under
the laws of the jurisdiction of its formation and has the corporate, partnership
or limited liability company power and authority, as applicable, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (ii) has duly qualified and is authorized to
do business in all jurisdictions where it is required to be so qualified or
authorized except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.

Section 5.02 Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Loan Documents to which it is party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is party.
Each Credit Party has duly executed and delivered each Loan Document to which it
is party and each Loan Document to which it is party constitutes the legal,
valid and binding agreement and obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

Section 5.03 No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene in any material respect any
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any Governmental Authority applicable to such Credit Party or its
properties and assets, (ii) will conflict with or result in any breach of, in
any material respect, any of the terms, covenants, conditions or provisions of,
or constitute a default under, or result in the creation or imposition of (or
the obligation to create or impose) any Lien upon any of the property or assets
of such Credit Party pursuant to the terms of (A) any Material Contract, or
(B) any other promissory note, bond, debenture, indenture, mortgage, deed of
trust, credit or loan agreement, or any other agreement or other instrument, in
each case, with respect to any Material Indebtedness, to which such Credit Party
is a party or by which it or any of its property or assets are bound or to which
it may be subject, or (iii) will violate any provision of the Organizational
Documents of such Credit Party.

Section 5.04 Governmental Approvals. No material order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any Governmental Authority is required to authorize or is
required as a condition to (i) the execution, delivery and performance by any
Credit Party of any Loan Document to which it is a party or any of its
obligations thereunder, or (ii) the legality, validity, binding effect or
enforceability of any Loan Document to which any Credit Party is a party.

 

63



--------------------------------------------------------------------------------

Section 5.05 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened with respect to any Credit Party or
any of their respective Subsidiaries (i) that have had, or would reasonably be
expected to have, a Material Adverse Effect, or (ii) that question the validity
or enforceability of any of the Loan Documents.

Section 5.06 Use of Proceeds; Margin Regulations.

(a) The proceeds of all Loans and LC Issuances shall be utilized to (a) repay
the Borrower’s and its Subsidiaries’ obligations under the Existing Credit
Agreement, (b) provide funds for working capital and general corporate purposes
of the Borrower and its Subsidiaries, including without limitation, Acquisitions
and repurchases by the Borrower of its Equity Interests, and (c) pay transaction
costs related to the consummation of the transactions contemplated by this
Agreement and the other Loan Documents, in each case, not inconsistent with the
terms of this Agreement.

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Borrower or of the Borrower and
its Subsidiaries that are subject to any “arrangement” (as such term is used in
Section 221.2(g) of such Regulation U) hereunder be represented by Margin Stock.

Section 5.07 Financial Statements.

(a) The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of: the audited consolidated balance sheets of the
Borrower and its Subsidiaries for the fiscal year ended June 30, 2012 and the
related audited consolidated statements of income, shareholders’ equity, and
cash flows of the Borrower and its Subsidiaries for the fiscal year of the
Borrower then ended, accompanied by the report thereon of KPMG LLP. All such
financial statements have been prepared in accordance with GAAP, consistently
applied (except as stated therein), and fairly present the financial position of
the Borrower and its Subsidiaries as of the respective dates indicated and the
consolidated results of their operations and cash flows for the respective
periods indicated, subject in the case of any such financial statements that are
unaudited, to audit adjustments and the absence of footnotes. The Borrower and
its Subsidiaries did not have, as of the date of the latest financial statements
referred to above, and will not have as of the Closing Date after giving effect
to the incurrence of Loans or LC Issuances hereunder, any material or
significant contingent liability or liability for taxes, long-term lease or
unusual forward or long-term commitment that is not reflected in the foregoing
financial statements or the notes thereto in accordance with GAAP and that in
any such case is material in relation to the business, operations, properties,
assets, financial or other condition or prospects of the Borrower and its
Subsidiaries, taken as a whole.

(b) The financial projections of the Borrower and its Subsidiaries for the
fiscal years 2013 through 2015 prepared by the Borrower and delivered to the
Administrative Agent and the Lenders (the “Financial Projections”) were prepared
on behalf of the Borrower in good faith after taking into account historical
levels of business activity of the Borrower and its Subsidiaries, known trends,
including general economic trends, and all other information, assumptions and
estimates considered by management of the Borrower and its Subsidiaries to be
pertinent thereto; provided, however, that no representation or warranty is made
as to the impact of future general economic conditions or as to whether the
Borrower’s

 

64



--------------------------------------------------------------------------------

projected consolidated results as set forth in the Financial Projections will
actually be realized, it being recognized by the Lenders that such projections
as to future events are not to be viewed as facts and that actual results for
the periods covered by the Financial Projections may differ materially from the
Financial Projections. No facts are known to the Borrower as of the Closing Date
which, if reflected in the Financial Projections, would result in a material
adverse change in the assets, liabilities, results of operations or cash flows
reflected therein.

Section 5.08 Solvency. The Borrower is Solvent and the Credit Parties, taken as
a whole, are Solvent.

Section 5.09 No Material Adverse Change. Since June 30, 2012, there has been no
change in the condition, business or affairs of the Borrower and its
Subsidiaries, taken as a whole, or their properties and assets, considered as an
entirety, that would reasonably be expected to have a Material Adverse Effect.

Section 5.10 Tax Returns and Payments. Each Credit Party has filed all federal
income tax returns and all other material tax returns, domestic and foreign,
required to be filed by it and has paid all material taxes and assessments
payable by it that have become due, other than those not yet delinquent and
except for those contested in good faith. Each Credit Party has established on
its books such charges, accruals and reserves in respect of material taxes,
assessments, fees and other governmental charges for all fiscal periods as are
required by GAAP. No Credit Party knows of any proposed assessment for
additional federal, foreign or state taxes for any period, or of any basis
therefor, which, individually or in the aggregate, taking into account such
charges, accruals and reserves in respect thereof as the Borrower and its
Subsidiaries have made, would reasonably be expected to have a Material Adverse
Effect.

Section 5.11 Title to Properties, etc. Except as would not reasonably be
expected to have a Material Adverse Effect, each Credit Party has good and
marketable title, in the case of Real Property, and good title (or valid
Leaseholds, in the case of any leased property), in the case of all other
property, to all of its properties and assets free and clear of Liens other than
Permitted Liens. The interests of the Credit Parties and their Subsidiaries in
the properties reflected in the most recent balance sheet referred to in
Section 5.07(a), taken as a whole, were sufficient, in the judgment of the
Credit Parties, as of the date of such balance sheet for purposes of the
ownership and operation of the businesses conducted by the Credit Parties and
their Subsidiaries.

Section 5.12 Lawful Operations, etc. Each Credit Party and each of its
Subsidiaries: (i) holds all necessary foreign, federal, state, local and other
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business and own its properties; and (ii) is in full
compliance with all requirements imposed by law, regulation or rule, whether
foreign, federal, state or local, that are applicable to it, its operations, or
its properties and assets, including, without limitation, applicable
requirements of Environmental Laws; except, in each case, for any failure to
obtain and maintain in effect, or noncompliance that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

Section 5.13 Environmental Matters.

(a) Each Credit Party and each of their Subsidiaries is in compliance with all
applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of each
Credit Party and each of their Subsidiaries under any Environmental Law have
been secured and each Credit Party and each of their Subsidiaries is in
substantial compliance therewith, except for such licenses, permits,

 

65



--------------------------------------------------------------------------------

registrations or approvals the failure to secure or to comply therewith would
not reasonably be expected to have a Material Adverse Effect. No Credit Party
nor any of their Subsidiaries has received written notice, or otherwise knows,
that it is in any respect in noncompliance with, breach of or default under any
applicable writ, order, judgment, injunction, or decree to which such Credit
Party or such Subsidiary is a party or that would affect the ability of such
Credit Party or such Subsidiary to operate any Real Property and no Credit Party
knows of any event that has occurred and is continuing that, with the passage of
time or the giving of notice or both, would constitute noncompliance, breach of
or default thereunder, except in each such case, such noncompliance, breaches or
defaults as would not reasonably be expected to, in the aggregate, have a
Material Adverse Effect. There are no Environmental Claims pending or, to the
knowledge of any Credit Party, threatened wherein the likely final decision,
ruling or finding would reasonably be expected to have a Material Adverse
Effect. There are no facts, circumstances, conditions or occurrences on any Real
Property now or at any time owned, leased or operated by the Credit Parties or
their Subsidiaries or on any property adjacent to any such Real Property, that
are known by the Credit Parties or as to which any Credit Party or any such
Subsidiary has received written notice, that could reasonably be expected:
(i) to form the basis of a Environmental Claim against any Credit Party or any
of their Subsidiaries or any Real Property of a Credit Party or any of their
Subsidiaries; or (ii) to cause such Real Property to be subject to any material
restrictions on the ownership, occupancy, use or transferability of such Real
Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that would not reasonably be expected to
have a Material Adverse Effect.

(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on, or transported to or from, any Real Property of the Credit Parties
or any of their Subsidiaries or (ii) released on or about any such Real
Property, in each case where such occurrence or event is not in compliance with
or could give rise to liability under Environmental Laws and is reasonably
likely to have a Material Adverse Effect.

Section 5.14 Compliance with ERISA. The Credit Parties, their Subsidiaries and
each ERISA Affiliate (i) have timely made all required contributions with
respect to each Single Employer Plan or Multiple Employer Plan pursuant to
Sections 412 and 430 of the Code and Sections 302 and 303 of ERISA, (ii) have
not incurred any material liability to any Multi-Employer Plan as a result of
complete or partial withdrawal under Section 4201 of ERISA or as a result of a
sale of assets described in Section 4204 or ERISA, (iii) have satisfied in all
material respects all contribution obligations in respect of each Multi-Employer
Plan and each Multiple Employer Plan, (iv) are in compliance in all material
respects with all other applicable provisions of ERISA and the Code with respect
to each Single Employer Plan and each Multiple Employer Plan, and (v) have not
incurred any material liability under Title IV of ERISA to the PBGC (other than
required PBGC insurance premiums) with respect to any Single Employer Plan or
any Multiple Employer Plan. No Single Employer Plan or Multiple Employer Plan or
trust created thereunder has been terminated, and there have been no Reportable
Events, with respect to any Single Employer Plan or Multiple Employer Plan,
which termination or Reportable Event will or could reasonably expected to give
rise to a material liability of the Credit Parties or any ERISA Affiliate in
respect thereof. No Credit Party nor any Subsidiary of a Credit Party nor any
ERISA Affiliate is at the date hereof, or has been at any time within the five
years preceding the date hereof, an employer required to contribute to any
Multi-Employer Plan or Multiple Employer Plan, or a “contributing sponsor” (as
such term is defined in Section 4001 of ERISA) in any Multi-Employer Plan or
Multiple Employer Plan. No Credit Party nor any Subsidiary of a Credit Party nor
any ERISA Affiliate has any contingent liability with respect to any
post-retirement “welfare benefit plan” (as such term is defined in ERISA) except
as has been disclosed to the Administrative Agent and the Lenders in writing.

Section 5.15 Intellectual Property, etc. Each Credit Party and each of its
Subsidiaries has obtained or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights with respect
to the foregoing necessary for the present conduct of its business, without

 

66



--------------------------------------------------------------------------------

any known conflict with the rights of others, except for such patents,
trademarks, service marks, trade names, copyrights, licenses and rights, the
loss of which, and such conflicts that, in any such case individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

Section 5.16 Investment Company Act, etc. No Credit Party nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Federal Power Act, as amended or any applicable Federal or state public utility
law.

Section 5.17 Insurance. The Credit Parties and their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03. Schedule 5.17 sets forth a
complete list of all insurance maintained by the Credit Parties on the Closing
Date.

Section 5.18 Burdensome Contracts; Labor Relations. No Credit Party nor any of
its Subsidiaries (a) is subject to any burdensome contract, agreement, corporate
restriction, judgment, decree or order, (b) is a party to any labor dispute
affecting any bargaining unit or other group of employees generally, (c) is
subject to any strike, slowdown, workout or other concerted interruptions of
operations by employees of a Credit Party or any Subsidiary, whether or not
relating to any labor contracts, (d) is subject to any pending or, to the
knowledge of any Credit Party, threatened, unfair labor practice complaint,
before the National Labor Relations Board, (e) is subject to any pending or, to
the knowledge of any Credit Party, threatened grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, (f) is
subject to any pending or, to the knowledge of any Credit Party, threatened
significant strike, labor dispute, slowdown or stoppage, or (g) is, to the
knowledge of the Credit Parties, involved or subject to any union representation
organizing or certification matter with respect to the employees of the Credit
Parties or any of their Subsidiaries, except (with respect to any matter
specified in any of the above clauses) for such matters as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries has suffered any
strikes, walkouts or work stoppages in the five years preceding the Closing
Date.

Section 5.19 True and Complete Disclosure. The factual information heretofore or
contemporaneously furnished by or on behalf of any Credit Party to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated herein, other than the Financial
Projections (as to which representations are made only as provided in
Section 5.07(b)), taken as a whole, is, and all other such factual information
hereafter furnished by or on behalf of such Person in writing to the
Administrative Agent or any Lender, taken as a whole, will be, true and accurate
in all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any material fact necessary to
make such information, taken as a whole, not misleading at such time in light of
the circumstances under which such information was provided, except that all
information consisting of financial projections prepared by any Credit Party or
any Subsidiary is only represented herein as being based on good faith estimates
and assumptions believed by such persons to be reasonable at the time made.

Section 5.20 Defaults. No Default or Event of Default exists as of the Closing
Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.

Section 5.21 Anti-Terrorism Law Compliance. No Credit Party nor any of its
Subsidiaries is subject to or in violation of any law, regulation, or list of
any government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot

 

67



--------------------------------------------------------------------------------

Act) that prohibits or limits the conduct of business with or the receiving of
funds, goods or services to or for the benefit of certain Persons specified
therein or that prohibits or limits any Lender or LC Issuer from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Credit Parties.

Section 5.22 Material Contracts. All the Material Contracts in effect on the
Closing Date have been previously filed with the SEC. As of the Closing Date,
all such Material Contracts are in full force and effect and no material
defaults by a Credit Party currently exist thereunder.

Section 5.23 Affiliate Transactions. As of the date of this Agreement, there are
no existing or proposed agreements, arrangements or transactions between any
Credit Party and any of the officers, members, managers, directors,
stockholders, parents, other interest holders, employees, or Affiliates (other
than the Subsidiaries) of any Credit Party or any members of their respective
immediate families, and none of the foregoing Persons are directly or indirectly
indebted to or have any direct or indirect ownership, partnership, or voting
interest in any Affiliate of any Credit Party or any Person with which any
Credit Party has a business relationship or which competes with any Credit
Party.

ARTICLE VI.

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and until such
time as the Commitments have been terminated, the Loans, together with interest,
Fees and all other Obligations (other than those relating to any Designated
Hedging Agreement, contingent indemnification obligations for which no demand
has been made and obligations in respect of Letters of Credit that have been
Cash Collateralized) incurred hereunder and under the other Loan Documents, have
been paid in full, as follows:

Section 6.01 Reporting Requirements. The Borrower will furnish to the
Administrative Agent with sufficient copies for each lender (in the case of any
items delivered in paper form):

(a) Annual Financial Statements. As soon as available and in any event within 90
days after the close of each fiscal year of the Borrower, the audited
consolidated balance sheets of the Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidated statements of income and of
cash flows for such fiscal year, in each case setting forth comparative figures
for the preceding fiscal year, all in reasonable detail and accompanied by the
opinion with respect to such consolidated financial statements of independent
public accountants of recognized national standing selected by the Borrower and
reasonably acceptable to the Administrative Agent (KPMG LLP being reasonably
acceptable to the Administrative Agent), which opinion shall be unqualified and
shall (i) state words to the effect that such accountants audited such
consolidated financial statements in accordance with generally accepted auditing
standards, that such accountants believe that such audit provides a reasonable
basis for their opinion, and that in their opinion such consolidated financial
statements present fairly, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with generally accepted accounting principles, or
(ii) contain such statements as are customarily included in unqualified reports
of independent accountants in conformity with the recommendations and
requirements of the American Institute of Certified Public Accountants (or any
successor organization, together with all final management letters of such
accountants addressed to the Borrower or any other Credit Party.

 

68



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available and in any event within
45 days after the close of each of the first three quarterly accounting periods
in each fiscal year of the Borrower, the unaudited consolidated balance sheets
of the Borrower and its Subsidiaries as at the end of such quarterly period and
the related unaudited consolidated statements of income and of cash flows for
such quarterly period and/or for the fiscal year to date, and setting forth, in
the case of such unaudited consolidated statements of income and of cash flows,
comparative figures for the related periods in the prior fiscal year, and which
shall be certified on behalf of the Borrower by the Chief Financial Officer of
the Borrower, subject to changes resulting from normal year-end audit
adjustments and the absence of footnotes.

(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, (i) a
certificate (a “Compliance Certificate”), substantially in the form of Exhibit
E, signed by the Chief Financial Officer of the Borrower to the effect that
(A) no Default or Event of Default exists or, if any Default or Event of Default
does exist, specifying the nature and extent thereof and the actions the Credit
Parties have taken or proposes to take with respect thereto, and (B) the
representations and warranties of the Credit Parties are true and correct in all
material respects, except to the extent that any relate to an earlier specified
date, in which case, such representations shall be true and correct in all
material respects as of the date made, which certificate shall include an update
(if applicable) to the list of Competitors most recently provided to the
Administrative Agent and the Lenders and shall set forth the calculations
required to establish compliance with the provisions of Section 7.07 and 7.08,
and (ii) if, as a result of any change in accounting principles and policies (or
the application thereof) from those used in the preparation of the historical
financial statements of the Borrower, the consolidated financial statements of
the Credit Parties delivered pursuant to Sections 6.01(a) and (b) will differ in
any material respect from the consolidated financial statements that would have
been delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to the Administrative Agent.

(d) Budgets and Forecasts. Not later than 30 days after the end of each fiscal
year of the Borrower and its Subsidiaries, commencing with the fiscal year
ending June 30, 2013, a consolidated budget in reasonable detail for each of the
four fiscal quarters of such fiscal year, and (if and to the extent prepared by
management of the Borrower or any other Credit Party) for any subsequent fiscal
years setting forth, with appropriate discussion, the forecasted balance sheet,
income statement, operating cash flows and capital expenditures of the Borrower
and its Subsidiaries for the period covered thereby, and the principal
assumptions upon which such forecasts and budget are based.

(e) Notices. Promptly, and in any event within five Business Days, after any
Credit Party or any Subsidiary obtains knowledge thereof, notice of:

(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto;

(ii) the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against any Credit
Party or any Subsidiary or the occurrence of any other event, in each case, if
the same would be reasonably expected to have a Material Adverse Effect;

(iii) any amendment or waiver of the terms of, or notice of default under, any
Subordinated Debt Documents; or

(iv) any event that would reasonably be expected to have a Material Adverse
Effect

 

69



--------------------------------------------------------------------------------

(f) ERISA. Promptly, and in any event within 10 days after any Authorized
Officer of a Credit Party or any Subsidiary of a Credit Party or any ERISA
Affiliate knows of the occurrence of any ERISA Event, the Borrower will deliver
to the Administrative Agent and each of the Lenders a certificate of an
Authorized Officer of the Borrower setting forth the full details as to such
occurrence and the action, if any, that such Credit Party or such Subsidiary of
such Credit Party or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given by such Credit Party
or such Subsidiary of such Credit Party or the ERISA Affiliate to or filed with
the PBGC, a Plan participant or the Plan administrator with respect thereto.

(g) SEC Reports and Registration Statements. Promptly after transmission thereof
or other filing with the SEC, copies of all registration statements (other than
the exhibits thereto and any registration statement on Form S-8 or its
equivalent) and all annual, quarterly or current reports that any Credit Party
or any Subsidiary files with the SEC on Form 10-K or 10-Q (or any successor
forms). Any such documents that are filed pursuant to and are accessible through
the SEC’s EDGAR system will be deemed to have been provided in accordance with
this clause (g).

(h) Annual, Quarterly and Other Reports. Promptly after transmission thereof to
its stockholders, copies of all annual, quarterly and other reports and all
proxy statements that the Borrower furnishes to its stockholders generally.

(i) Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each final letter or memorandum commenting on internal
accounting controls and/or accounting or financial reporting policies followed
by the Credit Parties and/or any of their Subsidiaries that is submitted to such
Credit Party or Subsidiary, as applicable, by its independent accountants in
connection with any annual or interim audit made by them of the books of the
Borrower or any of its Subsidiaries.

(j) Other Information. Promptly upon the reasonable request therefor (and in any
event within 10 days of such request), such other information or documents
(financial or otherwise) relating to any Credit Party or any Subsidiary as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request from time to time (it being understood and agreed that any
request for information subject either to attorney-client privilege or a binding
confidentiality agreement entered into in good faith shall be deemed to be
unreasonable for purposes of this Section 6.01(j)).

Section 6.02 Books, Records and Inspections. Each Credit Party will, and will
cause each of its Subsidiaries to, (i) keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of such Credit Party or such Subsidiary, as the case
may be, in accordance with GAAP; and (ii) permit, upon at least two Business
Days’ notice to the Borrower, officers and designated representatives of the
Administrative Agent or any of the Lenders (only if such visits and inspections
by a Lender are coordinated through the Administrative Agent) to visit and
inspect any of the properties or assets of such Credit Party and/or its
Subsidiaries in whomsoever’s possession (but only to the extent such Credit
Party or such Subsidiary, as applicable, has the right to do so to the extent in
the possession of another Person), to examine the books of account of such
Credit Party or such Subsidiary, as applicable, and make copies thereof and take
extracts therefrom, and to discuss the affairs, finances and accounts of such
Credit Party and/or such Subsidiary, as applicable, with, and be advised as to
the same by, its and their officers and independent accountants and independent
actuaries, if any, all at such reasonable times during normal business hours and
intervals and to such reasonable extent as the Administrative Agent may request;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights under this Section 6.02 and the Administrative Agent shall
not exercise such rights more often than two times during any calendar year
absent the existence of an Event of Default and only one (1) such time shall be
at the Borrower’s expense.

 

70



--------------------------------------------------------------------------------

Section 6.03 Insurance. Each Credit Party will, and will cause each of its
Subsidiaries to, (i) maintain insurance coverage (A) by such insurers and in
such forms and amounts and against such risks as are generally consistent with
the insurance coverage maintained by the Credit Parties and their Subsidiaries
as of the Closing Date or (B) as is otherwise customary, reasonable and prudent
in light of the size and nature of its business as may be determined by such
Credit Party from time to time, and (ii) forthwith upon the Administrative
Agent’s written request, furnish to the Administrative Agent such information
about such insurance as the Administrative Agent may from time to time
reasonably request, which information shall be prepared in form and detail
reasonably satisfactory to the Administrative Agent and certified by an
Authorized Officer of the Borrower.

Section 6.04 Payment of Taxes and Claims. Each Credit Party will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any properties belonging to it, prior to
the date on which penalties attach thereto, and all material lawful claims that,
if unpaid, might become a Lien or charge upon any properties of any Credit Party
or any of their respective Subsidiaries; provided, however, that no Credit Party
nor any of their respective Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP.

Section 6.05 Corporate Franchises. Each Credit Party will do, and will cause
each of its Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its corporate existence, rights and
authority, qualification, franchises, licenses and permits except where failure
to do so would not reasonably be expected to have a Material Adverse Effect;
provided, however, that nothing in this Section 6.05 shall be deemed to prohibit
any transaction permitted by Section 7.02.

Section 6.06 Good Repair. Each Credit Party will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business are kept in reasonably good repair, working order and
condition, normal wear and tear excepted, and that from time to time there are
made in such properties and equipment all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, in
each case, to the extent and in the manner customary for companies in similar
businesses.

Section 6.07 Compliance with Statutes, etc. Each Credit Party will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not individually or in the aggregate be reasonably expected to have a Material
Adverse Effect.

Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:

(a) Each Credit Party will comply, and will cause each of its Subsidiaries to
comply, with all Environmental Laws applicable to the ownership, lease or use of
all Real Property now or hereafter owned, leased or operated by such Credit
Party or any of its Subsidiaries (other than noncompliance which would not
reasonably be expected to have a Material Adverse Effect), and will promptly pay
or cause to be paid all costs and expenses incurred in connection with such
compliance, except to the extent that such compliance with Environmental Laws is
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP, and the
reasonably likely outcome in such proceedings would not reasonably be expected
to have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

(b) Each Credit Party will keep or cause to be kept, and will cause each of its
Subsidiaries to keep or cause to be kept, all such Real Property free and clear
of any Liens imposed pursuant to such Environmental Laws other than Permitted
Liens.

(c) No Credit Party nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Credit Parties or any of their
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business (except where
noncompliance would not reasonably be expected to have a Material Adverse
Effect), except to the extent that any noncompliance with Environmental Laws is
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP, and the
reasonably likely outcome in such proceedings would not reasonably be expected
to have a Material Adverse Effect.

(d) If required to do so under any applicable order of any Governmental
Authority, each Credit Party will undertake, and, as applicable under such
order, cause each of its Subsidiaries to undertake any clean up, removal,
remedial or other action necessary to remove and clean up any Hazardous
Materials from any Real Property owned, leased or operated by the Credit Parties
or any of its Subsidiaries in accordance with, in all material respects, the
requirements of all applicable Environmental Laws and in accordance with, in all
material respects, such orders of all Governmental Authorities, except to the
extent that such Credit Party or such Subsidiary contesting such order in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and the reasonably likely outcome in
such proceedings would not reasonably be expected to have a Material Adverse
Effect.

Section 6.09 Certain Subsidiaries to Join in Guaranty. In the event that at any
time after the Closing Date, any Credit Party acquires, creates or has any
Domestic Subsidiary that is not already a party to the Guaranty, such Credit
Party will promptly, but in any event within 45 days for any acquired Domestic
Subsidiary and within 30 days for any other Domestic Subsidiary (or such longer
periods as the Administrative Agent may agree), cause such Subsidiary to deliver
to the Administrative Agent, in sufficient quantities for the Lenders, (a) a
Guaranty Supplement (as defined in the Guaranty), duly executed by such
Subsidiary, pursuant to which such Subsidiary joins in the Guaranty as a
guarantor thereunder, and (b) resolutions of the Board of Directors or
equivalent governing body of such Subsidiary, certified by the Secretary or an
Assistant Secretary of such Subsidiary, as duly adopted and in full force and
effect, authorizing the execution and delivery of such joinder supplement and
the other Loan Documents to which such Subsidiary is or will be a party,
together with such other corporate documentation and an opinion of counsel as
the Administrative Agent shall reasonably request, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

Section 6.10 Material Contracts. Each Credit Party will perform and observe in
all material respects all the terms and provisions of each Material Contract to
be performed or observed by it, and no Credit Party will take any action that
would cause any such Material Contract to not be in full force and effect, and
cause each of its Subsidiaries to do so except, in each case, where the failure
to do so, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and until such
time as the Commitments have been terminated, the Loans, together with interest,
Fees and all other Obligations (other than those relating to any Designated
Hedging Agreement, contingent indemnification obligations for which no demand
has been made and obligations in respect of Letters of Credit that have been
Cash Collateralized) incurred hereunder and under the other Loan Documents, have
been paid in full, as follows:

Section 7.01 Changes in Business. No Credit Party nor any of its Subsidiaries
will engage in any business other than the businesses engaged in by the Credit
Parties and its Subsidiaries on the Closing Date and any other business
reasonably related, ancillary or otherwise complimentary thereto.

Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc. No Credit
Party will, nor will any Credit Party permit any of its Subsidiaries (other than
an Excluded Subsidiary so long as such Excluded Subsidiary, to the extent it
survives any such transaction, continues to constitute an Excluded Subsidiary
hereunder following such transaction) to, (i) wind up, liquidate or dissolve its
affairs, (ii) enter into any transaction of merger or consolidation, (iii) make
or otherwise effect any Acquisition, or (iv) sell or otherwise dispose of any of
its property or assets outside the ordinary course of business, or otherwise
make or otherwise effect any Asset Sale, except that, if no Default or Event of
Default shall have occurred and be continuing or would result therefrom, each of
the following shall be permitted:

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; (ii) any Subsidiary of the Borrower with or
into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; or (iii) any Foreign Subsidiary
of the Borrower with or into any other Foreign Subsidiary of the Borrower;

(b) any Asset Sale by (i) the Borrower to any other Credit Party, (ii) any
Subsidiary of the Borrower to any Credit Party; or (iii) any Subsidiary of the
Borrower that is not a Credit Party to any other Subsidiary of the Borrower that
is not a Credit Party;

(c) any transaction permitted pursuant to Section 7.05;

(d) in addition to any Asset Sale permitted above, the Borrower or any of its
Subsidiaries may consummate any Asset Sale, provided that (i) the consideration
for each such Asset Sale represents fair value and at least 75% of such
consideration consists of cash; (ii) in the case of any Asset Sale involving
total consideration in excess of $5,000,000, at least five Business Days prior
to the date of consummation of such Asset Sale, the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by an
Authorized Officer, which certificate shall contain (A) a description of the
proposed transaction, the date such transaction is scheduled to be consummated,
the estimated sale price or other consideration for such transaction, and (B) a
certification that no Default or Event of Default has occurred and is
continuing, or would result from consummation of such transaction; and (iii) the
aggregate amount of all such Asset Sales made pursuant to this subpart during
any fiscal year of the Borrower shall not exceed $10,000,000 in any fiscal year;
and

 

73



--------------------------------------------------------------------------------

(e) the Borrower or any Subsidiary may make any Acquisition that is a Permitted
Acquisition, provided that all of the conditions contained in the definition of
the term Permitted Acquisition are satisfied in connection therewith.

Section 7.03 Liens. No Credit Party will, nor will any Credit Party permit its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind of such Credit Party or such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:

(a) any Standard Permitted Lien;

(b) Liens in existence on the Closing Date that are listed in Schedule 7.03
hereto;

(c) Liens (i) that are placed upon fixed or capital assets acquired, constructed
or improved by any Credit Party or any of its respective Subsidiaries, provided
that (A) such Liens only secure Indebtedness permitted by Section 7.04(c),
(B) such Liens and the Indebtedness secured thereby are incurred prior to or
within 120 days after such acquisition or the completion of such construction or
improvement, (C) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets; and (D) such
Liens shall not apply to any other property or assets of the Credit Parties or
any of their respective Subsidiaries; or (ii) arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any such Liens,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional assets;

(d) any Lien granted to the Administrative Agent securing any of the Obligations
or any other Indebtedness of the Credit Parties under the Loan Documents or any
Indebtedness under any Designated Hedge Agreement;

(e) Liens on fixed or capital assets of a Person existing at the time such
Person is merged into or consolidated with the Borrower or any Subsidiary of the
Borrower or becomes a Subsidiary of the Borrower; provided that such Liens were
not created in contemplation of such merger, consolidation or Investment and do
not extend to any assets other than those fixed or capital assets of the Person
merged into or consolidated with the Borrower or such Subsidiary or acquired by
the Borrower or such Subsidiary, and the applicable Indebtedness secured by such
Lien is permitted under Section 7.04(j); or

(f) other Liens on fixed or capital assets of a Person securing outstanding
Indebtedness and other obligations in an aggregate principal amount not to
exceed $2,500,000 at any time.

Section 7.04 Indebtedness. No Credit Party will, nor will any Credit Party
permit any of its Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness of the Credit Parties or any of their respective Subsidiaries,
except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) the Indebtedness set forth on Schedule 7.04 hereto, and any refinancing,
extension, renewal or refunding of any such Indebtedness not involving an
increase in the principal amount thereof (other than from capitalization of any
interest, fees and expenses);

(c) (i) Indebtedness consisting of Capitalized Lease Obligations of the Credit
Parties and their Subsidiaries, (ii) Indebtedness secured by a Lien referred to
in Section 7.03(c), and (iii) any refinancing, extension, renewal or refunding
of any such Indebtedness not involving an increase in the

 

74



--------------------------------------------------------------------------------

principal amount thereof, provided the aggregate outstanding principal amount
(using Capitalized Lease Obligations in lieu of principal amount, in the case of
any Capital Lease) of Indebtedness permitted by this subpart (c) shall not
exceed $5,000,000 at any time;

(d) Indebtedness constituting Permitted Foreign Subsidiary Loans and
Investments;

(e) any intercompany loans (i) made by the Borrower or any Subsidiary of the
Borrower to any Credit Party; or (ii) made by any Subsidiary of the Borrower
that is not a Credit Party to any other Subsidiary of the Borrower that is not a
Credit Party, provided that such intercompany loans shall constitute
Subordinated Indebtedness;

(f) Indebtedness of the Borrower and its Subsidiaries under Hedge Agreements,
provided such Hedge Agreements have been entered into in the ordinary course of
business and not for speculative purposes;

(g) Indebtedness constituting Guaranty Obligations permitted by Section 7.05;

(h) Obligations in respect of letters of credit and so-called “independent
guaranties” and similar instruments, in each case having the economic effect of
a letter of credit, that are issued for the account of the Borrower or any of
its Subsidiaries and that are fully backed by Letters of Credit issued
hereunder;

(i) other Indebtedness of the Borrower to the extent not permitted by any of the
foregoing subparts, provided that (i) all such Indebtedness constitutes
Subordinated Indebtedness, (ii) no Default or Event of Default shall then exist
or immediately after incurring any of such Indebtedness will exist, (iii) the
documentation with respect to such Indebtedness shall be in form and substance
satisfactory to the Administrative Agent, (iv) the Borrower and its Subsidiaries
shall be in compliance with the financial covenants set forth in Section 7.07
both immediately before and after giving pro forma effect to the incurrence of
such Indebtedness, and (v) the aggregate outstanding principal amount of
Indebtedness permitted by this subpart (i) shall not exceed $30,000,000 at any
time;

(j) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof in a transaction permitted hereunder in an aggregate principal
amount, together with any Indebtedness permitted pursuant to Section 7.04(m),
not to exceed $20,000,000; provided that such Indebtedness (i) is existing at
the time such Person becomes a Subsidiary of the Borrower, (ii) was not incurred
solely in contemplation of such Person’s becoming a Subsidiary of the Borrower),
and (iii) is not directly or indirectly recourse to the Borrower or any of its
Subsidiaries or any of the assets of the Borrower or any of its Subsidiaries,
other than to the Person that becomes a Subsidiary;

(k) obligations in respect of performance bonds and completion, guarantee,
surety and similar bonds in the ordinary course of business;

(l) obligations in respect of endorsements for deposit or collection in the
ordinary course of business; and

(m) additional Indebtedness of the Borrower or any of its Subsidiaries to the
extent not permitted by any of the foregoing clauses, provided that (i) the
aggregate outstanding principal amount of all such Indebtedness, together with
any Indebtedness permitted pursuant to Section 7.04(j), does not exceed
$20,000,000 at any time, and (ii) all such Indebtedness shall be unsecured
except for the amount of such Indebtedness secured by the Liens permitted under
Section 7.03(f).

 

75



--------------------------------------------------------------------------------

Section 7.05 Investments and Guaranty Obligations. No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries to, directly or indirectly,
(i) make any Investment or (ii) be or become obligated under any Guaranty
Obligations, except:

(a) Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents;

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(c) the Borrower and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(d) any Permitted Creditor Investment;

(e) loans and advances to employees for business-related travel expenses, moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business, provided the aggregate outstanding amount of all such loans and
advances shall not exceed $5,000,000 at any time;

(f) Investments existing as of the Closing Date and described on Schedule 7.05
hereto;

(g) any Guaranty Obligations of the Credit Parties or any of their respective
Subsidiaries in favor of the Administrative Agent, each LC Issuer and the
Lenders and any other benefited creditors under any Designated Hedge Agreements
pursuant to the Loan Documents;

(h) Investments of the Borrower and its Subsidiaries in Hedge Agreements
permitted to be entered into pursuant to this Agreement;

(i) Investments (i) of the Borrower or any of its Subsidiaries existing as of
the Closing Date, (ii) of the Borrower in any Domestic Credit Party made after
the Closing Date, (iii) of any Domestic Credit Party in any other Domestic
Credit Party (other than the Borrower) made after the Closing Date, (iv) of the
Borrower or any of its Subsidiaries in an Excluded Subsidiary made after the
Closing Date so long as such Excluded Subsidiary continues to constitute an
Excluded Subsidiary immediately following any such Investment and
(v) constituting Permitted Foreign Subsidiary Loans and Investments;

(j) Investments of any Foreign Subsidiary in any other Subsidiary of the
Borrower;

(k) intercompany loans and advances permitted by Section 7.04(e);

(l) the Acquisitions permitted by Section 7.02(e);

(m) any Guaranty Obligation (i) incurred by any Domestic Credit Party with
respect to Indebtedness of another Domestic Credit Party that is permitted by
Section 7.04 or (ii) incurred by any Subsidiary of the Borrower with respect to
Indebtedness referred to in clause (ii) of the definition of Permitted Foreign
Subsidiary Loans and Investments;

(n) Investments of any Person that becomes a Subsidiary of the Borrower after
the Closing Date or consolidates, merges or amalgamates with Borrower or any
Subsidiary of Borrower after the Closing Date, in each case pursuant to a
transaction otherwise permitted by this Section 7.05; provided that (i) such
Investments exist at the time such Person is acquired, (ii) such Investments are
not made in

 

76



--------------------------------------------------------------------------------

anticipation or contemplation of such Person becoming a Subsidiary, and
(iii) such Investments are not directly or indirectly recourse to the Borrower
or any of its Subsidiaries or any of the assets of the Borrower or any of its
Subsidiaries, other than to the Person that becomes a Subsidiary; and

(o) other Investments by the Borrower or any Subsidiary of the Borrower in any
other Person (other than the Borrower or any of its Subsidiaries) made after the
Closing Date and not permitted pursuant to the foregoing subparts, provided that
(i) at the time of making any such Investment no Default or Event of Default
shall have occurred and be continuing, or would result therefrom, and (ii) the
maximum cumulative amount of all such Investments that are so made pursuant to
this subpart and outstanding at any time shall not exceed an aggregate of
$5,000,000, taking into account the repayment of any loans or advances
comprising such Investments.

Section 7.06 Restricted Payments. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, declare or make, directly or
indirectly, any Restricted Payment, except:

(a) the Borrower or any of its Subsidiaries may declare and pay or make Capital
Distributions that are payable solely in additional shares of its common stock
(or warrants, options or other rights to acquire additional shares of its common
stock);

(b) any Subsidiary of the Borrower may declare and pay or make Capital
Distributions to the Borrower or any holder of its Equity Interests, ratably in
accordance with their respective holdings of the type of Equity Interest in
respect of which such Capital Distribution is being paid or made;

(c) the Borrower may declare and pay or make Capital Distributions including,
without limitation, repurchases of its Equity Interests, provided that (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (ii) the Borrower will be in compliance with the financial
covenants set forth in Section 7.07 after giving pro forma effect to each such
Capital Distribution; provided, however, that for purposes of determining pro
forma compliance with Section 7.07(a), the maximum Leverage Ratio permitted at
the time by Section 7.07(a) shall be deemed to be 0.25 less than the ratio
required in Section 7.07(a) at such time; and

(d) the Borrower may declare and pay or make Restricted Payments of Subordinated
Indebtedness, provided that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and (ii) such payments are
permitted pursuant to the terms and conditions of the subordination agreements
governing such Subordinated Indebtedness.

Section 7.07 Financial Covenants.

(a) Leverage Ratio. The Credit Parties will not permit at any time the Leverage
Ratio of the Credit Parties and their Subsidiaries to be greater than 3.50 to
1.00.

(b) Interest Coverage Ratio. The Credit Parties will not permit at any time the
Interest Coverage Ratio of the Credit Parties and their Subsidiaries to be less
than 3.00 to 1.00.

Section 7.08 Limitation on Capital Expenditures. The Credit Parties will not
permit the aggregate amount of Capital Expenditures for the Borrowers and its
Subsidiaries made in any fiscal year to exceed an amount equal to one hundred
fifty percent (150%) of the Consolidated Depreciation and Amortization Expense
of the Borrower and its Subsidiaries for the immediately previous fiscal year,
giving pro forma effect to Acquisitions made during such period as if each such
Acquisition had been completed at the first day of such fiscal year; provided,
however, that if the aggregate amount of Capital Expenditures made in any fiscal
year shall be less than the maximum amount of Capital Expenditures

 

77



--------------------------------------------------------------------------------

permitted under this Section 7.08 for such fiscal year (before giving effect to
any carryover), then the amount of such shortfall may, so long as no Default or
Event of Default has occurred and is then continuing, be added to the amount of
Capital Expenditures permitted under this Section 7.08 for the immediately
succeeding (but not any other) fiscal year; and provided further that for the
purpose of calculating the limitation on Capital Expenditures for any fiscal
year, the Credit Parties will be deemed to have used the amount available for
Capital Expenditures for such current fiscal year prior to using any carryover
amount available from the immediately prior fiscal year.

Section 7.09 Limitation on Certain Restrictive Agreements. No Credit Party will,
nor will any Credit Party permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party or any of their respective Subsidiaries to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness,
or (b) the ability of any such Credit Party or any such Subsidiary to make
Capital Distributions or any other interest or participation in its profits
owned by any Credit Party or any Subsidiary, or pay any Indebtedness owed to any
Credit Party or any Subsidiary, or to make loans or advances to any Credit Party
or any Subsidiary, or transfer any of its property or assets to any Credit Party
or any Subsidiary, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (iv) customary provisions restricting assignment
of any licensing agreement entered into in the ordinary course of business,
(v) customary provisions restricting the transfer or further encumbering of
assets subject to Liens permitted under Section 7.03(c) or (f), (vi) customary
restrictions affecting only a Subsidiary of the Borrower under any agreement or
instrument governing any of the Indebtedness of a Subsidiary permitted pursuant
to Section 7.04, (vii) restrictions affecting any Foreign Subsidiary of the
Borrower under any agreement or instrument governing any Indebtedness of such
Foreign Subsidiary permitted pursuant to Section 7.04, and customary
restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (viii) any document relating to Indebtedness secured by a Lien
permitted by Section 7.03, insofar as the provisions thereof limit grants of
junior liens on the assets securing such Indebtedness, and (ix) any Operating
Lease or Capital Lease, insofar as the provisions thereof limit grants of a
security interest in, or other assignments of, the related leasehold interest to
any other Person.

Section 7.10 Transactions with Affiliates. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to, enter into any transaction or
series of transactions with any Affiliate (other than, in the case of the
Borrower, any Subsidiary, and in the case of a Subsidiary, the Borrower or
another Subsidiary) other than in the ordinary course of business of and
pursuant to the reasonable requirements of such Credit Party’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
such Credit Party or such Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person other than an Affiliate, except (i) sales
of goods to an Affiliate for use or distribution outside the United States that
in the good faith judgment of the Credit Parties comply with any applicable
legal requirements of the Code, or (ii) agreements and transactions with and
payments to officers, directors and shareholders that are either (A) entered
into in the ordinary course of business and not prohibited by any of the other
provisions of this Agreement, or (B) entered into outside the ordinary course of
business, approved by the directors or shareholders of the Borrower, and not
prohibited by any of the other provisions of this Agreement or in violation of
any law, rule or regulation.

Section 7.11 Plan Terminations, Minimum Funding, etc. No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries to, and will not permit any
ERISA Affiliate to, (i) terminate any Single Employer Plan or Multiple Employer
Plan so as to result in liability of the Credit Parties, their Subsidiaries or
any ERISA Affiliate to the PBGC in excess of, in the aggregate, the amount that
is equal to 5% of the Borrower’s Consolidated Net Worth as of the date of the
then most recent

 

78



--------------------------------------------------------------------------------

financial statements furnished to the Lenders pursuant to the provisions of this
Agreement, (ii) permit to exist one or more events or conditions that present a
material risk of the termination by the PBGC of any Single Employer Plan or
Multiple Employer Plan with respect to which the Credit Parties, their
Subsidiaries or ERISA Affiliate would, in the event of such termination, incur
liability to the PBGC in excess of such amount in the aggregate, (iii) fail to
comply in all material respects with the minimum funding standards of ERISA and
the Code with respect to any Single Employer Plan or Multiple Employer Plan, or
(iv) incur any material liability to or with respect to any Multi-Employer Plan
or Multiple Employer Plan (other than required PBGC insurance premiums) under
Title IV of ERISA or otherwise.

Section 7.12 Modification of Certain Agreements. No Credit Party will amend,
modify, supplement, waive or otherwise change any Credit Party’s Organizational
Documents in a manner that would reasonably be expected to have a material
adverse effect on the rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents.

Section 7.13 Anti-Terrorism Laws. No Credit Party nor any of their respective
Subsidiaries shall be subject to or in violation of any law, regulation, or list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Borrower or any other Credit Party.

Section 7.14 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year end from June 30.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

(a) Payments: the Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing; or (ii) default, and such default shall continue for five days, in the
payment when due of any interest on the Loans, any Fees or any other
Obligations; or (iii) fail to Cash Collateralize any Letter of Credit within one
(1) day of being required to do so hereunder; or

(b) Representations, etc.: any representation, warranty or written statement
made by the Borrower or any other Credit Party herein or in any other Loan
Document or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect (without duplication as to any materiality modifiers, qualifications, or
limitations applicable thereto) on the date as of which made, deemed made, or
confirmed; or

(c) Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.02, 6.05, 6.09 or Article VII of this Agreement; or

 

79



--------------------------------------------------------------------------------

(d) Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party obtaining knowledge of
such default or (ii) the Borrower receiving written notice of such default from
the Administrative Agent or the Required Lenders (any such notice to be
identified as a “notice of default” and to refer specifically to this
paragraph); or

(e) Cross Default Under Other Agreements; Designated Hedge Agreements: any
Credit Party or any of its Subsidiaries shall (i) default in any payment with
respect to any Material Indebtedness (other than the Obligations), and such
default shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness; or
(ii) default in the observance or performance of any agreement or condition
relating to any Material Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto (and all grace periods
applicable to such observance, performance or condition shall have expired), or
any other event shall occur or condition exist, the effect of which default or
other event or condition is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause any such Material Indebtedness to become due prior to its
stated maturity; provided that if such default or other event or condition
(A) is not subject to any grace period, (B) is not a payment default, and
(C) does not result in acceleration, then such default, event or condition will
be deemed an Event of Default hereunder only if not remedied within five
(5) Business Days; or any such Material Indebtedness of any Credit Party or any
of its Subsidiaries shall be declared to be due and payable, or shall be
required to be prepaid (other than by a regularly scheduled required prepayment
or redemption, prior to the stated maturity thereof); or (iii) without
limitation of the foregoing clauses, default in any payment obligation under a
Designated Hedge Agreement, and such default shall continue after the applicable
grace period, if any, specified in such Designated Hedge Agreement or any other
agreement or instrument relating thereto; or

(f) Invalidity of Loan Documents: any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or under such Loan Document or satisfaction in full of all
the Obligations (other than contingent obligations), ceases to be in full force
and effect; or any Credit Party contests in writing the validity or
enforceability of any provision of any Loan Document; or any Credit Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(g) Judgments: (i) one or more judgments, orders or decrees shall be entered
against any Credit Party and/or any of its Subsidiaries that is not, in either
case, an Immaterial Subsidiary, involving a liability (other than a liability
covered by insurance, as to which the carrier has adequate claims paying ability
and has not effectively reserved its rights) in excess of the Materiality
Threshold in the aggregate for all such judgments, orders, and decrees for the
Credit Parties and their Subsidiaries, and any such judgments or orders or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 20 days (or such longer period, not in excess of 60 days, during
which enforcement thereof, and the filing of any judgment lien, is effectively
stayed or prohibited) from the entry thereof; or (ii) one or more judgments,
orders or decrees shall be entered against any Credit Party and/or any of its
Subsidiaries involving a required divestiture of any material properties, assets
or business reasonably estimated to have a fair value in excess of the
Materiality Threshold, and any such judgments, orders or decrees shall not have
been vacated, discharged or stayed or bonded pending appeal within 30 days (or
such longer period, not in excess of 60 days, during which enforcement thereof,
and the filing of any judgment lien, is effectively stayed or prohibited) from
the entry thereof; or

 

80



--------------------------------------------------------------------------------

(h) Insolvency Event: any Insolvency Event shall occur with respect to any
Credit Party or any of its Subsidiaries that is not, in either case, an
Immaterial Subsidiary; or

(i) ERISA: any ERISA Event shall have occurred and either (i) such event or
events would reasonably be expected to have a Material Adverse Effect or
(ii) there shall result from any such event or events the imposition of a Lien
that relates to an amount in excess of the Materiality Threshold; or

(j) Change of Control: if there occurs a Change of Control.

Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at any
time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party in any manner permitted under applicable law:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Designated Hedge Agreement) owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower;

(c) (i) terminate any Letter of Credit that may be terminated in accordance with
its terms and/or (ii) require the Borrower to Cash Collateralize all or any
portion of the LC Outstandings; or

(d) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by applicable law, be applied as follows:

(i) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;

(ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

 

81



--------------------------------------------------------------------------------

(iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

(iv) fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, and (B) the amounts due to Designated Hedge Creditors under Designated
Hedge Agreements subject to confirmation by the Administrative Agent that any
calculations of termination or other payment obligations are being made in
accordance with normal industry practice;

(v) fifth, to the Administrative Agent for the benefit of each LC Issuer to Cash
Collateralize the Stated Amount of outstanding Letters of Credit;

(vi) sixth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent, each LC Issuer, the Swing Line Lender, the Lenders and the
Designated Hedge Creditors, ratably based upon the respective aggregate amounts
of all such Obligations owing to them on such date; and

(vii) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Borrower or to whomsoever shall be lawfully entitled thereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

Section 9.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints KeyBank National
Association to act as specified herein and in the other Loan Documents, and each
such Lender hereby irrevocably authorizes KeyBank National Association as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Article. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor any fiduciary relationship with any Lender or LC Issuer, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent. The provisions of this Article IX are solely for the
benefit of the Administrative Agent and the Lenders, and no Credit Party shall
have any rights as a third-party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, the Administrative
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for the Credit Parties or any of their respective Subsidiaries.

(b) Each Lender hereby further irrevocably authorizes the Administrative Agent
on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty and any other Loan
Document. Subject to Section 11.12, without further written consent or
authorization from Lenders, the Administrative Agent may execute any documents
or instruments necessary to release any Guarantor from the Guaranty with respect
to which the Required Lenders (or such other Lenders as may be required to give
such consent under Section 11.12) have otherwise consented.

 

82



--------------------------------------------------------------------------------

(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that no Lender shall have any right individually to enforce this Loan
Agreement and the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by the Administrative
Agent, on behalf of the Lenders in accordance with the terms hereof and all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Administrative Agent.

(d) Notwithstanding the provisions of Section 9.11, if the Administrative Agent
shall become a Defaulting Lender, so long as no Event of Default shall have
occurred and be continuing, the Borrower may appoint, subject to the consent of
the Required Lenders, a successor Administrative Agent. Such successor
Administrative Agent shall have all of the rights, duties and powers of the
Administrative Agent.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents or attorneys-in-fact, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 9.03. All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 9.03 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory and rights to
indemnification) and shall have all of the rights, benefits and privileges of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Credit Party, any Lender or any other Person
and no Credit Party, Lender or any other Person shall have the rights, directly
or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

Section 9.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its Related Parties shall be (a) liable to any Lender for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except for its or such Related
Parties’ own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Credit Parties or any of their
respective Subsidiaries or any of their respective officers contained in this
Agreement, any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for any failure of any Credit Party or any of its officers to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Credit Parties or any of their respective Subsidiaries. The
Administrative Agent shall not be responsible to any Lender for the

 

83



--------------------------------------------------------------------------------

effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Credit Parties or any of their respective Subsidiaries to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrower or any of its
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Required Lenders, or all applicable Lenders,
as the case may be), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to it and that no act by the Administrative Agent hereinafter
taken, including, without limitation, any review of the affairs of the Credit
Parties or their respective Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Credit Parties and their Subsidiaries and made its own decision to make its
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent, or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own

 

84



--------------------------------------------------------------------------------

credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries. The Administrative Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, assets, property, financial and other conditions,
prospects or creditworthiness of the Credit Parties and their Subsidiaries that
may come into the possession of the Administrative Agent or any of its Related
Parties.

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

Section 9.08 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the USA Patriot
Act.

Section 9.09 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its Related Parties, ratably according to their pro rata share of the
Aggregate Credit Facility Exposure (excluding Swing Loans), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, reasonable expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent or such Related Parties in any way relating to
or arising out of this Agreement or any other Loan Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent or such
Related Parties under or in connection with any of the foregoing, but only to
the extent that any of the foregoing is not paid by the Borrower; provided,
however, that no Lender shall be liable to the Administrative Agent or any of
its Related Parties for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting solely from the Administrative
Agent’s or such Related Parties’ gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to the Administrative Agent or any such
Related Parties for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section shall survive the payment of all Obligations.

 

85



--------------------------------------------------------------------------------

Section 9.10 The Administrative Agent in Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Credit Parties, their respective
Subsidiaries and their Affiliates as though not acting as Administrative Agent
hereunder. With respect to the Loans made by it and all Obligations owing to it,
the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

Section 9.11 Successor Administrative Agent. The Administrative Agent may resign
at any time upon not less than 30 days notice to the Lenders, each LC Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Borrower so long as
no Event of Default shall have occurred and be continuing, to appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and each LC Issuer, appoint a
successor Administrative Agent; provided, however, that if the Administrative
Agent shall notify the Borrower and the Lenders that no such successor is
willing to accept such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any LC Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and LC Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.02 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Section 9.12 Other Agents. Any Lender identified herein as a Co-Agent,
Co-Syndication Agent, Documentation Agent, Managing Agent, Manager, Joint Lead
Arranger, Arranger or any other corresponding title, other than “Administrative
Agent,” shall have no right, power, obligation, liability, responsibility or
duty under this Agreement or any other Loan Document except those applicable to
all Lenders as such. Each Lender acknowledges that it has not relied, and will
not rely, on any Lender so identified in deciding to enter into this Agreement
or in taking or not taking any action hereunder.

Section 9.13 Proof of Claim. The Lenders and the Borrower hereby agree that
after the occurrence of an Event of Default pursuant to Section 8.01(h), in case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of the Guarantors, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower or
any of the Guarantors) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

86



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in this Section 9.13
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten
(10) days prior to any applicable bar date and (ii) require an amendment of the
proof of claim to accurately reflect such Lender’s outstanding Obligations.

Section 9.14 Posting of Approved Electronic Communications.

(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by the Administrative Agent or unless the electronic mail address
referred to below has not been provided by the Administrative Agent to such
Credit Party that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or to the Lenders pursuant to
the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

(b) Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks, SyndTrak or a substantially similar electronic transmission
system (the “Platform”).

 

87



--------------------------------------------------------------------------------

(c) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d) Delivery Via Platform. The Administrative Agent agrees that the receipt of
the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

(e) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

ARTICLE X.

GUARANTY

Section 10.01 Guaranty by the Borrower. The Borrower hereby irrevocably and
unconditionally guarantees, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Borrower Guaranteed Obligations”): (a) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any LC Obligor (other than the Borrower) under this
Agreement, and (b) all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing owing by any Subsidiary of the Borrower under any Designated
Hedge Agreement or any other document or agreement executed and delivered in
connection therewith to any Designated Hedge Creditor, in all cases under
subparts (a) or (b) above, whether now existing, or hereafter incurred or
arising, including any such interest or other amounts incurred or arising during
the pendency of any bankruptcy, insolvency, reorganization, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code). Such guaranty is an absolute, unconditional, present and
continuing guaranty of payment and not of collectibility and is in no way
conditioned or contingent upon any attempt to collect from any Subsidiary or
Affiliate of the Borrower, or any other action, occurrence or circumstance
whatsoever. Upon failure by any Credit Party to pay punctually any of the
Borrower Guaranteed Obligations, the Borrower shall forthwith on demand by the
Administrative Agent pay the amount not so paid at the place and in the currency
and otherwise in the manner specified in this Agreement or any other applicable
agreement or instrument.

 

88



--------------------------------------------------------------------------------

Section 10.02 Additional Undertaking. As a separate, additional and continuing
obligation, the Borrower unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any Borrower Guaranteed
Obligations not be recoverable from the Borrower under Section 10.01 for any
reason whatsoever (including, without limitation, by reason of any provision of
any Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other person, at any time, the Borrower as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.

Section 10.03 Guaranty Unconditional. The obligations of the Borrower under this
Article X shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
to the Borrower Guaranteed Obligations under any agreement or instrument, by
operation of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to any Borrower Guaranteed Obligation;

(c) any release, non-perfection or invalidity of any direct or indirect security
for the Borrower Guaranteed Obligations under any agreement or instrument
evidencing or relating to any Borrower Guaranteed Obligations;

(d) any change in the corporate existence, structure or ownership of any Credit
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Credit Party or other Subsidiary or its assets
or any resulting release or discharge of any obligation of any Credit Party or
other Subsidiary contained in any agreement or instrument evidencing or relating
to any of the Borrower Guaranteed Obligations;

(e) the existence of any claim, set-off or other rights that the Borrower may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;

(f) any invalidity or unenforceability relating to or against any other Credit
Party for any reason of any agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, or any provision of applicable law
or regulation purporting to prohibit the payment by any Credit Party of any of
the Borrower Guaranteed Obligations; or

(g) any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.

 

89



--------------------------------------------------------------------------------

Section 10.04 Borrower Obligations to Remain in Effect; Restoration. The
Borrower’s obligations under this Article X shall remain in full force and
effect until the Commitments shall have terminated, and the principal of and
interest on the Notes and other Borrower Guaranteed Obligations, and all other
amounts payable by the Borrower, any other Credit Party or other Subsidiary,
under the Loan Documents or any other agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, shall have been paid in
full (other than obligations in respect Designated Hedge Agreements, contingent
indemnity obligations for which no demand has been made and obligations in
respect of Letters of Credit that have been Cash Collateralized). If at any time
any payment of any of the Borrower Guaranteed Obligations is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Credit Party, the Borrower’s obligations under this
Article with respect to such payment shall be reinstated at such time as though
such payment had been due but not made at such time.

Section 10.05 Waiver of Acceptance, etc. The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.

Section 10.06 Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Borrower shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section 10.06 to be subrogated to the rights of the payee against any other
Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.

Section 10.07 Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party, all such amounts otherwise subject to acceleration under
the terms of any applicable agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations shall nonetheless be payable by the
Borrower under this Article forthwith on demand by the Administrative Agent.

ARTICLE XI.

MISCELLANEOUS

Section 11.01 Payment of Expenses etc. Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be, in each case upon demand therefor (together with reasonable back-up
documentation supporting any such reimbursement request)) all of the following:
(i) whether or not the transactions contemplated hereby are consummated, for all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the negotiation, preparation, syndication,
administration and execution and delivery of the Loan Documents and the
documents and instruments referred to therein and the syndication of the
Commitments; (ii) all reasonable and documented out-of-pocket costs and expenses
of the Administrative Agent in connection with any amendment, waiver or consent
relating to any of the Loan Documents; (iii) all reasonable out-of-pocket costs
and expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with the enforcement of any of the Loan Documents or the other
documents and instruments referred to therein, including, without limitation,
the reasonable fees and disbursements of not more than one firm of counsel to
the Administrative Agent and the Lenders (taken as a whole) and, in the case of
a conflict of interest, of one additional firm of counsel to the Administrative
Agent and the Lenders (taken as a whole)(and if reasonably necessary, of one
local counsel and/or regulatory counsel in any material relevant jurisdiction);
(iv) any and all present and future stamp and other similar taxes with

 

90



--------------------------------------------------------------------------------

respect to the foregoing matters and save the Administrative Agent and each of
the Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
any such indemnified Person) to pay such taxes; and (v) all the actual costs and
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers retained by the Administrative Agent in accordance with the terms of
this Agreement, whether internal or external.

Section 11.02 Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, each Arranger, each LC Issuer, each Lender, and their
respective Related Parties (collectively, the “Indemnitees”) from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses reasonably incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of (i) any investigation, litigation or
other proceeding (whether or not any Indemnitee is a party thereto) related to
the entering into and/or performance of any Loan Document or the use of the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Loan Document or any other Transaction Document, other than
any such investigation, litigation or proceeding arising out of transactions
solely between any of the Lenders or the Administrative Agent, transactions
solely involving the assignment by a Lender of all or a portion of its Loans and
Commitments, or the granting of participations therein, as provided in this
Agreement, or arising solely out of any examination of a Lender by any
regulatory or other Governmental Authority having jurisdiction over it that is
not in any way related to the entering into and/or performance of any Loan
Document, or (ii) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or at any time operated by the Credit Parties or any of
their respective Subsidiaries, the release, generation, storage, transportation,
handling or disposal of Hazardous Materials at any location, whether or not
owned or operated by the Credit Parties or any of their respective Subsidiaries,
if the Borrower or any such Subsidiary has or is alleged to have any
responsibility in respect thereof, the non-compliance of any such Real Property
with foreign, federal, state and local laws, regulations and ordinances
(including applicable permits thereunder) applicable thereto, or any
Environmental Claim asserted against any Credit Party or any of their respective
Subsidiaries, in respect of any such Real Property, including, in the case of
each of (i) and (ii) above, without limitation, the reasonable documented fees
and disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses of any Indemnitee to the extent incurred by reason
of the gross negligence or willful misconduct of such Indemnitee, in each case,
as determined by a final non-appealable judgment of a court of competent
jurisdiction). To the extent that the undertaking to indemnify, pay or hold
harmless any Person set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, each Credit Party shall
make the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities that is permissible under applicable law.

Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender or such LC Issuer (including, without limitation, by branches,
agencies and Affiliates of such Lender or LC Issuer wherever located) to or for
the credit or the account of any Credit Party against and on account of the
Obligations and liabilities of any Credit Party to such Lender or LC Issuer
under this Agreement or under any of the other Loan Documents, including,
without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or

 

91



--------------------------------------------------------------------------------

unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.14 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and LC Issuer agrees to promptly notify the Borrower after any such
set off and application, provided, however, that the failure to give such notice
shall not affect the validity of such set off and application.

Section 11.04 Equalization.

(a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), LC Participations, Swing Loan Participations or Fees (other
than Fees that are intended to be paid solely to the Administrative Agent or an
LC Issuer and amounts payable to a Lender under Article III), of a sum that with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations to such Lenders in such amount as shall
result in a proportional participation by all of the Lenders in such amount. The
provisions of this Section 11.04(a) shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including, without limitation, the application of funds
arising from the existence of a Defaulting Lender, and any payment made by the
Borrower in connection with any increase in the Total Credit Facility Amount in
accordance with Section 2.16 or any extension of the Revolving Facility
Termination Date in accordance with Section 2.17), or (ii) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Outstandings to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.

(c) Consent of Borrower. The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

Section 11.05 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

 

92



--------------------------------------------------------------------------------

(i) if to the Borrower, to it at 201 Riverneck Road, Chelmsford, Massachusetts
01824, Attention: Kevin Bisson, Senior Vice President, Chief Financial Officer,
(Facsimile No. 978-256-0013);

(ii) if to any other Credit Party, to it at 201 Riverneck Road, Chelmsford,
Massachusetts 01824, Attention: Kevin Bisson, Senior Vice President, Chief
Financial Officer, (Facsimile No. 978-256-0013);

(iii) if to the Administrative Agent, to it at the Notice Office; and

(iv) if to a Lender, to it at its address (or facsimile number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.06 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below shall be effective as provided in said subpart (c).

(c) Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Borrower may, in their discretion, agree in a separate writing to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to each of the
other parties hereto in accordance with Section 11.05(a).

Section 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.

 

93



--------------------------------------------------------------------------------

(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to an Eligible Assignee, provided
that in the case of any such participation,

(i) the participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement, and

(v) the Borrower, the Administrative Agent, and the other Lenders shall continue
to deal solely and directly with the selling Lender in connection with such
Lender’s rights and obligations under this Agreement, and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that the participant shall be entitled to the benefits of
Article III to the extent that such Lender would be entitled to such benefits if
the participation had not been entered into or sold.

and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would
(x) extend the final scheduled maturity of any of the Loans in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment), (y) release any guarantor from its
guaranty of any of the Obligations, except in accordance with the terms of the
Loan Documents, or (z) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and, provided still
further that each participant shall be entitled to the benefits of Section 3.03
with respect to its participation as if it was a Lender, except that a
participant shall (i) only deliver the forms described in Section 3.03(g) to the
Lender granting it such participation and (ii) not be entitled to receive any
greater payment under Section 3.03(g) than the applicable Lender would have been
entitled to receive absent the participation, except to the extent such
entitlement to a greater payment arose from a Change in Law, after the
participant became a participant hereunder.

In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name of all participants in such Loan and the
principal amount (and stated interest thereon) of the portion of such Loan that
is the subject of the participation (the “Participant Register”). A Loan (and
the registered note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of a Loan (and the registered note, if any, evidencing the same)
may be effected only by the registration of such participation on the
Participant Register. The Participant Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

94



--------------------------------------------------------------------------------

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that

(A) except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$5,000,000;

(B) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrower’s expense, to such new Lender and to the
assigning Lender, to the extent needed to reflect the revised Commitments; and

(D) unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500.

(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(iii) At the time of each assignment pursuant to this subpart (c), to a Person
that is not already a Lender hereunder and that is not a U.S. Person for Federal
income tax purposes, the respective assignee Lender shall provide to the
Borrower and the Administrative Agent the applicable Internal Revenue Service
Forms (and any necessary additional documentation) described in Section 3.03(g).

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall not be effective until such transfer is recorded on the
Lender Register maintained by the Administrative Agent (on behalf of and acting
solely for this purpose as a non-fiduciary agent of the Borrower) with respect
to ownership of such Commitment and Loans, including the name and address of the
Lenders and the principal amount of the Loans (and stated interest thereon).
Prior to such recordation, all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor. The registration
of assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Administrative Agent on the Lender Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to this subpart (c). The Lender Register shall be
available for the inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice.

 

95



--------------------------------------------------------------------------------

(v) Nothing in this Section shall prevent or prohibit (A) any Lender that is a
bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank or to any Person that extends credit to such
Lender in support of borrowings made by such Lender from such Federal Reserve
Bank or such other Person, or (B) any Lender that is a trust, limited liability
company, partnership or other investment company from pledging its Notes or
Loans to a trustee or agent for the benefit of holders of certificates or debt
securities issued by it. No such pledge, or any assignment pursuant to or in
lieu of an enforcement of such a pledge, shall relieve the transferor Lender
from its obligations hereunder.

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each LC Issuer,
each Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Revolving Facility Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Notwithstanding anything contained herein, no Lender may assign, sell, negotiate
or otherwise transfer (a “Sale”) its Loans, LC Participations, Swing Loan
Participations and/or Commitments to any Credit Party or any Affiliate of any of
the foregoing.

(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Section 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

 

96



--------------------------------------------------------------------------------

Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED
IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER OR THE CREDIT PARTIES IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL
LIMIT THE RIGHT OF ANY PARTY HERETO TO BRING PROCEEDINGS AGAINST ANY CREDIT
PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
PARTY

 

97



--------------------------------------------------------------------------------

HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH PARTY HERETO HEREBY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

(d) THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUER AND EACH CREDIT PARTY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER, THE LC
ISSUER OR SUCH CREDIT PARTY IN CONNECTION THEREWITH. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH
PARTY HERETO ENTERING INTO THE LOAN DOCUMENTS.

Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

Section 11.10 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement will prevail.

Section 11.11 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 11.12 Amendment or Waiver; Acceleration by Required Lenders.

(a) Except as provided in Section 2.16 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, changed, waived or otherwise modified unless
such amendment, change, waiver or other modification is in writing and signed by
the Borrower, the Administrative Agent, and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, provided that the Borrower, the Administrative Agent and the
Lenders consenting to the Borrower’s request for any extension of the Revolving
Facility Termination Date in accordance with Section 2.17 may enter into any
amendment necessary to implement the terms thereof in accordance with the terms
of this Agreement without the consent of any other Lender, and provided, further
that

 

98



--------------------------------------------------------------------------------

(i) no change, waiver or other modification shall:

(A) increase the amount of any Commitment of any Lender hereunder, without the
written consent of such Lender;

(B) extend or postpone the Revolving Facility Termination Date or the maturity
date provided for herein that is applicable to any Loan of any Lender, extend or
postpone the expiration date of any Letter of Credit as to which such Lender is
an LC Participant beyond the latest expiration date for a Letter of Credit
provided for herein, or extend or postpone any scheduled expiration or
termination date provided for herein that is applicable to a Commitment of any
Lender, without the written consent of such Lender;

(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend, defer or delay the time of payment of, or excuse the payment of,
principal or interest thereon (other than as a result of (x) waiving the
applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender;

(D) reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender; and

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender affected thereby,

(A) release the Borrower from any of its obligations hereunder;

(B) release the Borrower from its guaranty obligations under Article X or
release any Credit Party from the Guaranty, except, in the case of a Subsidiary
Guarantor, in accordance with a transaction permitted under this Agreement;

(C) amend, modify or waive any provision of this Section 11.12, Section 8.03, or
any other provision of any of the Loan Documents pursuant to which the consent
or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision explicitly required;

(D) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders (it being understood that, solely with the consent of the
parties prescribed by Section 2.16 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Closing Date);

 

99



--------------------------------------------------------------------------------

(E) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement; or

(F) amend, modify or waive any provision of Section 2.06(b), Section 2.13(b) or
Section 2.13(e).

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

(b) No provision of Section 2.04 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.

(c) No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.03 may be amended without the
consent of the Swing Line Lender.

(d) In no event shall the Required Lenders, without the prior written consent of
each Lender, direct the Administrative Agent to accelerate and demand payment of
the Loans held by one Lender without accelerating and demanding payment of all
other Loans or to terminate the Commitments of one or more Lenders without
terminating the Commitments of all Lenders. Each Lender agrees that, except as
otherwise provided in any of the Loan Documents and without the prior written
consent of the Required Lenders, it will not take any legal action or institute
any action or proceeding against any Credit Party with respect to any of the
Obligations, or accelerate or otherwise enforce its portion of the Obligations.
Notwithstanding anything to the contrary set forth in this Section 11.12(d) or
elsewhere herein, each Lender shall be authorized to take such action to
preserve or enforce its rights against any Credit Party where a deadline or
limitation period is otherwise applicable and would, absent the taking of
specified action, bar the enforcement of Obligations held by such Lender against
such Credit Party, including the filing of proofs of claim in any insolvency
proceeding.

(e) Notwithstanding anything to the contrary contained in this Section 11.12, if
following the Closing Date, the Administrative Agent and the Borrower shall have
jointly identified an ambiguity, inconsistency, obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

(f) If, in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
Section 11.12 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each a “Non-Consenting Lender”), then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.04(c)), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations; provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including any breakage compensation under Section 3.02, if then applicable, and
any amounts accrued and owing to

 

100



--------------------------------------------------------------------------------

such Lender under Section 3.01(a)(i), Section 3.01(c), Section 3.03 or
Section 3.04), and (C) such Eligible Assignee shall consent at the time of such
assignment to each matter in respect of which such Non-Consenting Lender did not
consent. Each Lender agrees that, if it becomes a Non-Consenting Lender and is
being replaced in accordance with this Section 11.12(e), it shall execute and
deliver to the Administrative Agent an Assignment Agreement to evidence such
assignment and shall deliver to the Administrative Agent any Notes previously
delivered to such Non-Consenting Lender. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 11.13 Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III, Section 9.09 or Section 11.02
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.

Section 11.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrower shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.

Section 11.15 Confidentiality.

(a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees to
maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(2) to any direct or indirect contractual counterparty in any Hedge Agreement
(or to any such contractual counterparty’s professional advisor), so long as
such contractual counterparty (or such professional advisor) agrees to be bound
by the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (5) to any other party to this Agreement,
(6) to any other creditor of any Credit Party that is a direct or intended
beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (8) subject to
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in any of its rights or obligations
under this Agreement, or in connection with transactions permitted pursuant to
Section 11.06(c)(v), (9) with the consent of the Borrower, or (10) to the extent
such Confidential Information (i) becomes publicly available other than as a
result of a breach of this Section 11.15, or (ii) becomes available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
from a source other than a Credit Party and not otherwise in violation of this
Section 11.15.

(b) As used in this Section, “Confidential Information” shall mean all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any LC Issuer or any Lender on a non-confidential basis prior to disclosure by
the Borrower; provided, however, that, in the case of information received from
the Borrower after the Closing Date, such information is clearly identified at
the time of delivery as confidential.

 

101



--------------------------------------------------------------------------------

(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrower hereby
agrees that the failure of the Administrative Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve the Borrower, or
any other Credit Party, of any of its obligations under this Agreement or any of
the other Loan Documents.

Section 11.16 Limitations on Liability of the LC Issuers. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letters of Credit. Neither any
LC Issuer nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) such LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (ii) such LC Issuer’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, an LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

Section 11.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any of the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
the Borrower, each Lender, the Administrative Agent and each LC Issuer hereby,
to the fullest extent permitted under applicable law, waive, release and agree
not to sue or counterclaim upon any such claim for any special, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in their favor.

Section 11.18 No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. The Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

 

102



--------------------------------------------------------------------------------

Section 11.19 Lenders and Agent Not Fiduciary to Borrower, etc. The relationship
among the Borrower and its Subsidiaries, on the one hand, and the Administrative
Agent, each LC Issuer and the Lenders, on the other hand, is solely that of
debtor and creditor, and the Administrative Agent, each LC Issuer and the
Lenders have no fiduciary or other special relationship with the Borrower and
its Subsidiaries, and no term or provision of any Loan Document, no course of
dealing, no written or oral communication, or other action, shall be construed
so as to deem such relationship to be other than that of debtor and creditor.

Section 11.20 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf. All statements contained in any
certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrower hereunder, made as of the respective dates specified
therein or, if no date is specified, as of the respective dates furnished to the
Administrative Agent or any Lender.

Section 11.21 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 11.22 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 11.23 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 11.24 USA Patriot Act. Each Lender subject to the USA Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA Patriot Act.

 

103



--------------------------------------------------------------------------------

Section 11.25 Release of Guarantees. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender) to take any action requested by the Borrower having
the effect of releasing any guarantee obligations (i) to the extent necessary to
permit consummation of any transaction permitted by any Loan Document or that
has been consented to in accordance with the terms hereof or (ii) under the
circumstances described in the next succeeding sentence. When this Agreement has
been terminated and all of the Obligations have been fully and finally
discharged (other than obligations in respect of Designated Hedge Agreements,
contingent indemnity obligations and obligations in respect of Letters of Credit
that have been Cash Collateralized) and the obligations of the Administrative
Agent and the Lenders to provide additional credit under the Loan Documents have
been terminated irrevocably, and the Credit Parties have delivered to the
Administrative Agent a written release of all claims against the Administrative
Agent and the Lenders, in form and substance satisfactory to the Administrative
Agent, the Administrative Agent will, at the Borrower’s sole expense, execute
and deliver any release documents as are necessary or advisable to release any
guarantee obligations in favor of the Administrative Agent for the benefit of
the Lenders.

Section 11.26 Payments Set Aside. To the extent that any Lender receives a
payment from or on behalf of the Borrower or any other Credit Party, from the
exercise of its rights of setoff, any enforcement action or otherwise, and such
payment is subsequently, in whole or in part, invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the
obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.

[Remainder of page intentionally left blank.]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

MERCURY COMPUTER SYSTEMS, INC., as

the Borrower

By:   /s/ Kevin M. Bisson Name:   Kevin M. Bisson Title:   Chief Financial
Officer

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Address:  

KEYBANK NATIONAL ASSOCIATION, as a

Lender, LC Issuer, Swing Line Lender, Joint Lead Arranger and as the
Administrative Agent

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114

  By:   /s/ Suzannah Valdivia Attention: Suzannah Valdivia, Vice President  
Name:   Suzannah Valdivia Facsimile: 216-689-4649   Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Address:  

TD BANK, N.A., as a Lender, Joint Lead Arranger

and as Co-Syndication Agent

TD Bank, N.A.

200 State Street, 10th Floor

  By:   Marshall Sugarman Boston, MA 02109   Name:   Marshall Sugarman
Attention: Marshall C. Sugarman, Vice President   Title:   Vice President

Facsimile: 617-737-8057

   

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Address:  

U.S. BANK, NATIONAL ASSOCIATION, as a

Lender, Joint Lead Arranger and as Co-Syndication

Agent

U.S. Bank N.A.

4747 Executive Drive, 3rd Floor

San Diego, CA 92121

  By:   /s/ Matthew Kavan Attention: Matthew Kavan, Vice President   Name:  
Matthew Kavan Facsimile: 858-334-0808   Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Address:   SOVEREIGN BANK N.A., as a Lender and as   Documentation Agent

Sovereign Bank N.A.

75 State Street

Boston, MA 02109

  By:   /s/ Jay L. Massimo Attention: Jay Massimo, Senior Vice President   Name:
  Jay L. Massimo Facsimile: 617-757-3565   Title:   Senior Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Address:   BANK OF AMERICA, N.A., as a Lender Bank of America, N.A.   By:   /s/
Michael J. Radcliffe 1101 Wootton Parkway, 4th Floor   Name:   Michael J.
Radcliffe Rockville, MD 20852   Title:   Senior Vice President Attention:
Michael Radcliffe, Senior Vice President     Facsimile: 804-264-8741    

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Address:   UNION BANK, N.A., as a Lender Union Bank, N.A.   By:   /s/ Robert F.
Jones Aerospace and Defense   Name:   Robert F. Jones 445 South Figueroa Street,
13th Floor   Title:   Senior Vice President Los Angeles, CA 90071     Address:  
Union Bank, N.A.   By:   /s/ Peter C. Thompson National Specialized Lending
Group   Name:   Peter C. Thompson 445 South Figueroa Street, 13th Floor   Title:
  Vice President Los Angeles, CA 90071    

Attention: Peter Thompson

   

Facsimile: 213-236-5056

   

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Schedule 1

Lenders and Commitments

 

Lender

   Revolving
Commitment      Revolving Facility
Percentage  as of the
Closing Date  

KeyBank National Association

   $ 50,000,000         25.00 % 

TD Bank, N.A.

   $ 50,000,000         25.00 % 

U.S. Bank National Association

   $ 50,000,000         25.00 % 

Sovereign Bank, N.A.

   $ 25,000,000         12.50 % 

Union Bank, N.A.

   $ 15,000,000         7.50 % 

Bank of America, N.A.

   $ 10,000,000         5.00 % 

Total:

   $ 200,000,000         100 % 



--------------------------------------------------------------------------------

 

 

EXHIBITS

to

CREDIT AGREEMENT

dated as of

October 12, 2012

among

MERCURY COMPUTER SYSTEMS, INC.,

as Borrower,

THE LENDING INSTITUTIONS NAMED HEREIN,

as Lenders,

and

KEYBANK NATIONAL ASSOCIATION,

as an LC Issuer, Swing Line Lender, as the Administrative Agent,

as Joint Lead Arranger and Joint Bookrunner

and

TD BANK, N.A.,

as Joint Lead Arranger, Joint Bookrunner

and as Co-Syndication Agent

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arranger, Joint Bookrunner

and as Co-Syndication Agent

and

SOVEREIGN BANK, N.A.,

as Documentation Agent

$200,000,000 Senior Unsecured Credit Facility

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A-1

REVOLVING FACILITY NOTE

 

$                                            , 20        

New York, NY

FOR VALUE RECEIVED, the undersigned MERCURY COMPUTER SYSTEMS, INC., a
Massachusetts corporation (the “Borrower”), hereby promises to pay to the order
of [                    ] (the “Lender”) the principal sum of
                     ($         ) or, if less, the then unpaid principal amount
of all Revolving Loans (such term and each other capitalized term used herein
without definition shall have the meanings ascribed thereto in the Credit
Agreement referred to below) made by the Lender to the Borrower pursuant to the
Credit Agreement, in Dollars and in immediately available funds, at the Payment
Office on the Revolving Facility Termination Date.

The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times provided in Section 2.08 of the Credit Agreement.

This Revolving Facility Note is one of the Notes referred to in the Credit
Agreement, dated as of October 12, 2012, among the Borrower, the lenders from
time to time party thereto (including the Lender), KeyBank National Association,
as the Administrative Agent, TD Bank, N.A., as Co-Syndication Agent, U.S. Bank
National Association, as Co-Syndication Agent, and Sovereign Bank, N.A., as
Documentation Agent (as the same may be amended, restated or otherwise modified
from time to time, the “Credit Agreement”), and is entitled to the benefits
thereof and of the other Loan Documents. As provided in the Credit Agreement,
this Revolving Facility Note is subject to mandatory repayment prior to the
Revolving Facility Termination Date, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Revolving Facility Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Revolving Facility Note, except as expressly set forth in
the Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

THIS REVOLVING FACILITY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS REVOLVING
FACILITY NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

[Signature Page Follows]

 

Ex. A-1

-1-



--------------------------------------------------------------------------------

MERCURY COMPUTER SYSTEMS, INC. By:  

 

 

Name:

Title:

 

Ex. A-1

-2-



--------------------------------------------------------------------------------

EXHIBIT A-2

SWING LINE NOTE

 

$                                            , 20        

New York, New York

FOR VALUE RECEIVED, the undersigned MERCURY COMPUTER SYSTEMS, INC., a
Massachusetts corporation (the “Borrower”), hereby promises to pay to the order
of KEYBANK NATIONAL ASSOCIATION (the “Swing Line Lender”) the principal sum of
Ten Million Dollars ($10,000,000) or, if less, the then unpaid principal amount
of all Swing Loans (such term and each other capitalized term used herein
without definition shall have the meanings ascribed thereto in the Credit
Agreement referred to below) made by the Swing Line Lender to the Borrower
pursuant to the Credit Agreement, in Dollars and in immediately available funds,
at the Payment Office, on the Swing Loan Maturity Date applicable to each such
Swing Loan.

The Borrower promises also to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Swing Loan made by the
Swing Line Lender from the date of such Swing Loan until paid at the rates and
at the times provided in Section 2.08 of the Credit Agreement.

This Swing Line Note is one of the Notes referred to in the Credit Agreement,
dated as of October 12, 2012, among the Borrower, the lenders from time to time
party thereto (including the Lender), KeyBank National Association, as the
Administrative Agent, TD Bank, N.A., as Co-Syndication Agent, U.S. Bank National
Association, as Co-Syndication Agent, and Sovereign Bank, N.A., as Documentation
Agent (as the same may be amended, restated or otherwise modified from time to
time, the “Credit Agreement”), and is entitled to the benefits thereof and of
the other Loan Documents. As provided in the Credit Agreement, this Swing Line
Note is subject to mandatory repayment prior to the Swing Loan Maturity Date
applicable to each Swing Loan, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Swing Line Note may be declared to be due and payable
in the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Swing Line Note, except as expressly set forth in the
Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

THIS SWING LINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

 

Ex. A-2

-1-



--------------------------------------------------------------------------------

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SWING LINE
NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

MERCURY COMPUTER SYSTEMS, INC. By:  

 

 

Name:

Title:

 

Ex. A-2

-2-



--------------------------------------------------------------------------------

EXHIBIT B-1

NOTICE OF BORROWING

                    , 20            

KeyBank National Association,

as Administrative Agent

4900 Tiedeman Road

Brooklyn, Ohio 44144

Re: Notice of Borrowing

Ladies and Gentlemen:

The undersigned, Mercury Computer Systems, Inc., a Massachusetts corporation
(the “Borrower”), refers to the Credit Agreement, dated as of October 12, 2012
(as the same may be amended, restated or otherwise modified from time to time,
the “Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto,
KeyBank National Association, as the Administrative Agent, TD Bank, N.A., as
Co-Syndication Agent, U.S. Bank National Association, as Co-Syndication Agent,
and Sovereign Bank, N.A., as Documentation Agent, and hereby gives you notice,
irrevocably, pursuant to Section 2.05(b) of the Credit Agreement, that the
undersigned hereby requests one or more Borrowings under the Credit Agreement,
and in that connection therewith sets forth on Annex 1 hereto the information
relating to each such Borrowing (collectively the “Proposed Borrowing”) as
required by Section 2.05(b) of the Credit Agreement.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects (or in the case of any representation and warranty
already subject to a materiality qualifier, true and correct), before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
thereof, as though made on such date, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties were true and correct in all
material respects as of the date when made; and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

 

Very truly yours, MERCURY COMPUTER SYSTEMS, INC. By:  

 

 

Name:

Title:

 

Ex. B-1



--------------------------------------------------------------------------------

Annex 1

to

Notice of Borrowing

 

  1.

The date of the Proposed Borrowing is [                     ].1

 

  2. The Type of Loan[s] comprising the Proposed Borrowing [is a][are] [Base
Rate Loan[s]] [Eurodollar Loan[s]] [Swing Loan[s]].

 

  3. The Aggregate amount of [the] [each] Loan is [as follows]:

 

  (a) [Base Rate Loan: $                    .]

 

  (b) [Eurodollar Loan: $                    .]

 

  (e) [Swing Loan: $                    .]

 

  4. [The Interest Period for the [respective] Eurodollar Loan is [set forth
below opposite such Eurodollar Loan]:

 

  (a) [Eurodollar Loan:                     .]

 

  5.

[The Swing Loan Maturity Date for the Swing Loan[s] is                      .]2

 

1 

Must be a Business Day.

2 

To be less than 30 days after the date of such Borrowing.

 

Ex. B-1 (Annex 1)



--------------------------------------------------------------------------------

EXHIBIT B-2

NOTICE OF CONTINUATION OR CONVERSION

                    , 20        

KeyBank National Association,

as Administrative Agent

4900 Tiedeman Road

Brooklyn, Ohio 44144

Re: Notice of Continuation or Conversion

Ladies and Gentlemen:

The undersigned, Mercury Computer Systems, Inc., a Massachusetts corporation
(the “Borrower”), refers to the Credit Agreement, dated as of October 12, 2012
(as the same may be amended, restated or otherwise modified from time to time,
the “Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto,
KeyBank National Association, as the Administrative Agent, TD Bank, N.A., as
Co-Syndication Agent, U.S. Bank National Association, as Co-Syndication Agent,
and Sovereign Bank, N.A., as Documentation Agent, and hereby gives you notice,
irrevocably, pursuant to Section 2.09(b) of the Credit Agreement, that the
undersigned hereby requests one or more Continuations or Conversions of Loans,
consisting of one Type of Loan, pursuant to Section 2.09(b) of the Credit
Agreement, and in that connection therewith has set forth on Annex 1 hereto the
information required pursuant to such Section 2.09(b) of the Credit Agreement
relating to each such Continuation or Conversion.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Continuation or Conversion:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects (or in the case of any representation and warranty
already subject to a materiality qualifier, true and correct), before and after
giving effect to the Continuation or Conversion, as though made on such date,
except to the extent that such representations and warranties expressly relate
to an earlier specified date, in which case such representations and warranties
were true and correct in all material respects as of the date when made; and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Continuation or Conversion.

 

Very truly yours, MERCURY COMPUTER SYSTEMS, INC. By:  

 

 

Name:

Title:

 

Ex. B-2



--------------------------------------------------------------------------------

Annex 1

to

Notice of Continuation or Conversion

 

  1. The Type[s] of Loan[s] to be [Continued] [Converted] [is a] [are]
[Eurodollar Loan[s]] [Base Rate Loan[s]].

 

  2. The date on which the [respective] Loan to be [Continued] [Converted] was
made is [set forth below opposite such Loan]:

 

  (a) [Eurodollar Loan:                     .]

 

  (b) [Base Rate Loan:                     .]

 

  3.

The date on which the [respective] Loan is to be [Continued] [Converted] is [set
forth below opposite such Loan]:3

 

  (a) [Eurodollar Loan:                     .]

 

  (b) [Base Rate Loan:                     .]

 

  4. The Aggregate amount of [the] [each] Loan is [as follows]:

 

  (a) [Eurodollar Loan: $                    .]

 

  (b) [Base Rate Loan: $                    .]

 

  5. [[The [new] Interest Period for the [respective] Eurodollar Loan is [set
forth opposite such Eurodollar Loan]:

[Eurodollar Loan:                     .]

 

  [6. The Type of Loan into which the [respective] Loan[s] [is] [are] to be
Converted is [set forth below opposite such Loan]:]

 

  (a) [Eurodollar Loan:                     .]

 

  (b) [Base Rate Loan:                     .]

 

3 

Must be a Business Day.

 

Ex. B-2 (Annex 1)



--------------------------------------------------------------------------------

EXHIBIT B-3

LC REQUEST

                    , 20        

KeyBank National Association,

as Administrative Agent

4900 Tiedeman Road

Brooklyn, Ohio 44144

Ladies and Gentlemen:

The undersigned, Mercury Computer Systems, Inc., a Massachusetts corporation
(the “Borrower”), refers to the Credit Agreement, dated as of October 12, 2012
(as the same may be amended, restated or otherwise modified from time to time,
the “Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto,
KeyBank National Association, as the Administrative Agent, TD Bank, N.A., as
Co-Syndication Agent, U.S. Bank National Association, as Co-Syndication Agent,
and Sovereign Bank, N.A., as Documentation Agent.

Pursuant to Section 2.04(b) of the Credit Agreement, the undersigned hereby
requests that [                    ], as LC Issuer, issue a Letter of Credit on
[                    , 20        ] (the “Date of Issuance”) in the aggregate
face amount of [$                    ], for the account of                     ,
(the “LC Obligor”).

The beneficiary of the requested Letter of Credit will be                     ,
and such Letter of Credit will be in support of                      and will
have a stated termination date of                     .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Date of Issuance:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects (or in the case of any representation and warranty
already subject to a materiality qualifier, true and correct), before and after
giving effect to the issuance of the Letter of Credit, as though made on such
date, except to the extent that such representations and warranties expressly
relate to an earlier specified date, in which case such representations and
warranties were true and correct in all material respects as of the date when
made; and

(B) no Default or Event of Default has occurred and is continuing, or would
result after giving effect to the issuance of the Letter of Credit requested
hereby.

Copies of all documentation required by Section 2.04(b) of the Credit Agreement
with respect to the supported transaction are attached hereto.

 

Very truly yours, MERCURY COMPUTER SYSTEMS, INC. By:  

 

 

Name:

Title:

 

Ex. B-3



--------------------------------------------------------------------------------

EXHIBIT C

 

 

SUBSIDIARY GUARANTY

 

 

 

 

Ex. C



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY, dated as of October 12, 2012 (as the same may be
amended, restated or otherwise modified from time to time, this “Guaranty”),
made by (i) each of the undersigned (each, a “Guarantor” and collectively, the
“Guarantors” and such terms shall include an Additional Guarantor that becomes a
party to this Guaranty pursuant to Section 16 hereof), with (ii) KeyBank
National Association, as Administrative Agent (herein, together with its
successors and assigns in such capacity, the “Administrative Agent”), for the
benefit of the Creditors (as defined below):

RECITALS:

(1) Except as otherwise defined herein, terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
Certain terms used herein are defined in Section 1 hereof.

(2) This Guaranty is made pursuant to the Credit Agreement, dated as of the date
hereof (as the same may be amended, restated or otherwise modified from time to
time, the “Credit Agreement”), among Mercury Computer Systems, Inc., a
Massachusetts corporation (together with its successors and assigns, the
“Borrower”), the financial institutions named as lenders therein (together with
their successors and permitted assigns, the “Lenders”), and the Administrative
Agent.

(3) Each Guarantor is a direct or indirect Subsidiary of the Borrower.

(4) It is a condition to the making of Loans and LC Issuances under the Credit
Agreement that each Guarantor shall have executed and delivered this Guaranty.

(5) Each Guarantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Guaranty in order to satisfy the condition
described in the preceding paragraph and to induce the Creditors to extend the
Loan Document Obligations and the Designated Hedge Document Obligations.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent and the other Creditors and hereby covenants and agrees
with the Administrative Agent and each other Creditor as follows:

Section 1. Certain Definitions. As used in this Guaranty, the following terms
shall have the meanings herein specified unless the context otherwise requires:

“Additional Guarantor” has the meaning provided in Section 16.

“Creditor” means the Administrative Agent, each LC Issuer, the Swing Line
Lender, the Lenders and the Designated Hedge Creditors, and the respective
successors and permitted assigns of each of the foregoing.

“Designated Hedge Document” means (i) each Designated Hedge Agreement to which
the Borrower or any Guarantor is now or may hereafter become a party, and
(ii) each confirmation, transaction statement or other document executed and
delivered in connection therewith to which the Borrower or any Guarantor is now
or may hereafter become a party.

 

Ex. C

-1-



--------------------------------------------------------------------------------

“Designated Hedge Document Obligations” means, collectively, all obligations and
liabilities owing by the Borrower or any Guarantor under all existing and future
Designated Hedge Documents, in all cases whether now existing, or hereafter
incurred or arising, including any such amounts incurred or arising during the
pendency of any bankruptcy, insolvency, reorganization, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code.

“Guaranteed Documents” means, collectively, (i) the Credit Agreement and the
other Loan Documents and (ii) each Designated Hedge Agreement and other
Designated Hedge Document.

“Guaranteed Obligations” means, collectively, the Loan Document Obligations and
the Designated Hedge Document Obligations.

“Guaranty Supplement” has the meaning provided in Section 16.

“Loan Document Obligations” means, collectively (i) the principal of and
interest on the Loans made to the Borrower under the Credit Agreement, (ii) all
LC Outstandings and other amounts owing with respect to Letters of Credit issued
under the Credit Agreement, and (iii) all of the other Obligations, whether
primary, secondary, direct, contingent, fixed or otherwise, in the case of each
of the foregoing whether now existing, or hereafter incurred or arising,
including any such interest or other amounts incurred or arising during the
pendency of any bankruptcy, insolvency, reorganization, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code.

“Subordinated Obligations” has the meaning given to such term in Section 3
hereof.

Section 2. Guaranty by the Guarantors, etc.

(a) Each Guarantor, jointly and severally, irrevocably and unconditionally
guarantees: (i) to the Administrative Agent, each LC Issuer, the Swing Line
Lender and the Lenders the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Loan Document
Obligations and (ii) to each Designated Hedge Creditor the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all of the Designated Hedge Document Obligations. Such guaranty is an
absolute, unconditional, present and continuing guaranty of payment and not of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from the Borrower or any other Subsidiary or Affiliate of the Borrower,
or any other action, occurrence or circumstance whatsoever. If an Event of
Default shall occur and be continuing under the Credit Agreement or any payment
default shall occur and be outstanding under any Designated Hedge Document, each
Guarantor will, immediately upon (and in any event no later than one Business
Day following) its receipt of written notice from the Administrative Agent
demanding payment hereunder, pay to the Administrative Agent, for the benefit of
the Creditors, in immediately available funds, at the Payment Office, such
amount of the Guaranteed Obligations then due and payable pursuant to the terms
of the Credit Agreement or the applicable Designated Hedge Agreement, as the
case may be, as the Administrative Agent shall specify in such notice.

 

Ex. C

-2-



--------------------------------------------------------------------------------

(b) In addition to the foregoing, each Guarantor, jointly and severally,
unconditionally and irrevocably, guarantees to the Creditors the payment of any
and all Guaranteed Obligations of the Borrower and each other Credit Party,
whether or not due or payable by the obligor thereon, upon the occurrence of an
Insolvency Event in respect of the Borrower or such other Credit Party, and
unconditionally and irrevocably, jointly and severally, promises to pay such
Guaranteed Obligations to the Administrative Agent, for the benefit of the
Creditors, on demand, in such currency and otherwise in such manner as is
provided in the Guaranteed Documents governing such Guaranteed Obligations.

(c) As a separate, additional and continuing obligation, each Guarantor
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Creditors, that, should any amounts constituting Guaranteed Obligations not be
recoverable from the Borrower or any other Credit Party for any reason
whatsoever (including, without limitation, by reason of any provision of any
Guaranteed Document or any other agreement or instrument executed in connection
therewith being or becoming, at any time, voidable, void, unenforceable, or
otherwise invalid under any applicable law), then notwithstanding any notice or
knowledge thereof by the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other Person, each Guarantor, jointly and
severally, as sole, original and independent obligor, upon demand by the
Administrative Agent, will make payment to the Administrative Agent, for the
account of the Creditors, of all such obligations not so recoverable by way of
full indemnity.

(d) All payments by each Guarantor under this Guaranty shall be made to the
Administrative Agent, for the benefit of the Creditors, in such currency and
otherwise in such manner as is provided in the Guaranteed Documents to which
such payments relate.

Section 3. Subordination.

(a) Any Indebtedness or other obligations or liabilities of the Borrower now or
hereafter held by any Guarantor (collectively, “Subordinated Obligations”) are
hereby subordinated to the Guaranteed Obligations; and, except as otherwise
permitted by the Credit Agreement, if such Subordinated Obligations of the
Borrower to any Guarantor shall be collected, enforced or received by such
Guarantor while any Guaranteed Obligations are outstanding, such Subordinated
Obligations shall be collected, enforced and received by such Guarantor as
trustee for the Administrative Agent and the other Creditors and be paid over to
the Administrative Agent, for the benefit of the Creditors, on account of the
Indebtedness of the Borrower owing under the Guaranteed Documents to the
Administrative Agent and to the other Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Prior to the transfer by any Guarantor to any
Person (other than another Credit Party) of any note or negotiable instrument
evidencing any Subordinated Obligation of the Borrower to such Guarantor, such
Guarantor shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination.

(b) If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Creditor or to any other Person pursuant to or
in respect of this Guaranty, any reimbursement or similar claim that such
Guarantor may have against the Borrower by reason thereof shall be subject and
subordinate to the prior termination of all of the Commitments and indefeasible
payment in full of all Guaranteed Obligations.

Section 4. Guarantors’ Obligations Absolute. The obligations of each Guarantor
under this Guaranty shall be absolute and unconditional, shall not be subject to
any counterclaim, setoff, deduction or defense based on any claim such Guarantor
may have against the Borrower or any other Person, including, without
limitation, the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other Guarantor, and shall remain in full force
and effect without regard to, and shall not be released, suspended, abated,
deferred, reduced, limited, discharged, terminated or otherwise impaired or
adversely affected by any circumstance or occurrence whatsoever, other than
indefeasible payment in full of, and complete performance of, all of the
Guaranteed Obligations, including, without limitation:

 

Ex. C

-3-



--------------------------------------------------------------------------------

(a) any increase in the amount of the Guaranteed Obligations outstanding from
time to time, in accordance with the terms of the Credit Agreement or the
applicable Designated Hedge Agreement or otherwise, as the case may be,
including, without limitation, any increase in the aggregate outstanding amount
of the Loans and Letters of Credit above any specific maximum amount referred to
herein or in the Credit Agreement as in effect on the date hereof, and any
increase in any interest rate, Fee or other amount applicable to any portion of
the Guaranteed Obligations or otherwise payable under any Guaranteed Document;

(b) any direction as to the application of any payment by the Borrower or by any
other Person;

(c) any incurrence of additional Guaranteed Obligations at any time or under any
circumstances, including, without limitation, (i) during the continuance of a
Default or Event of Default, (ii) at any time when all conditions to such
incurrence have not been satisfied, or (iii) in excess of any sublimit or other
limitation contained in the Credit Agreement or any of the other Guaranteed
Documents;

(d) any renewal or extension of the time for payment or maturity of any of the
Guaranteed Obligations, or any amendment or modification of, or addition or
supplement to, or deletion from, the Credit Agreement, any other Guaranteed
Document, or any other instrument or agreement applicable to the Borrower or any
other Person, or any part thereof, or any assignment, transfer or other
disposition of any thereof;

(e) any failure of the Credit Agreement, any other Guaranteed Document, or any
other instrument or agreement applicable to the Borrower or any other Person, to
constitute the legal, valid and binding agreement or obligation of any party
thereto, enforceable in accordance with its terms, or any irregularity in the
form of any Guaranteed Document;

(f) any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshal assets, or any election of remedies) under or in respect of
(i) the Credit Agreement, any other Guaranteed Document, or any such other
instrument or agreement, or (ii) any obligation or liability of the Borrower or
any other Person;

(g) any payment made to the Administrative Agent or any other Creditor on the
Guaranteed Obligations that the Administrative Agent or any other Creditor
repays, returns or otherwise restores to the Borrower or any other applicable
obligor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding;

(h) any release of any guaranty by or at the direction of the Administrative
Agent or any other Creditor, or any release or discharge of, or limitation of
recourse against, any Person furnishing any guaranty, including, without
limitation, any release or discharge of any Guarantor from this Guaranty;

(i) any Insolvency Event relating to the Borrower or to any of its properties or
assets;

(j) any lack of notice to, or knowledge by, any Guarantor of any of the matters
referred to above; or

 

Ex. C

-4-



--------------------------------------------------------------------------------

(k) to the fullest extent permitted under applicable law now or hereafter in
effect, any other circumstance or occurrence, whether similar or dissimilar to
any of the foregoing, that could or might constitute a defense available to, or
a discharge of the obligations of, a guarantor or other surety.

Section 5. Waivers. Each Guarantor unconditionally waives, to the maximum extent
permitted under any applicable law now or hereafter in effect, insofar as its
obligations under this Guaranty are concerned, (a) notice of any of the matters
referred to in Section 4, (b) all notices required by statute, rule of law or
otherwise to preserve any rights against such Guarantor hereunder, including,
without limitation, any demand, presentment, proof or notice of dishonor or
non-payment of any Guaranteed Obligation, notice of acceptance of this Guaranty,
notice of the incurrence of any Guaranteed Obligation, notice of any failure on
the part of the Borrower, any of its Subsidiaries or Affiliates, or any other
Person, to perform or comply with any term or provision of the Credit Agreement,
any other Guaranteed Document or any other agreement or instrument to which the
Borrower or any other Person is a party, or notice of the commencement of any
proceeding against any other Person or its any of its property or assets,
(c) any right to the enforcement, assertion or exercise against the Borrower or
against any other Person of any right, power or remedy under or in respect of
the Credit Agreement, the other Guaranteed Documents or any other agreement or
instrument, and (d) any requirement that such Guarantor be joined as a party to
any proceedings against the Borrower or any other Person for the enforcement of
any term or provision of the Credit Agreement, the other Guaranteed Documents,
this Guaranty or any other agreement or instrument.

Section 6. Subrogation Rights. Until such time as the Guaranteed Obligations
have been paid in full in cash and otherwise fully performed and all of the
Commitments under the Credit Agreement have been terminated, each Guarantor
hereby irrevocably waives all rights of subrogation that it may at any time
otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Administrative Agent and/or the other Creditors against the Borrower, any other
Guarantor or any other guarantor of or surety for the Guaranteed Obligations and
all contractual, statutory or common law rights of reimbursement, contribution
or indemnity from the Borrower or any other Guarantor that it may at any time
otherwise have as a result of this Guaranty.

Section 7. Separate Actions. A separate action or actions may be brought and
prosecuted against any Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or the Borrower, and whether or not any
other Guarantor, any other guarantor of the Borrower or the Borrower be joined
in any such action or actions.

Section 8. Guarantors Familiar with Borrower’s Affairs. Each Guarantor confirms
that an executed (or conformed) copy of each of the Loan Documents has been made
available to its principal executive officers, that such officers are familiar
with the contents thereof and of this Guaranty, and that it has executed and
delivered this Guaranty after reviewing the terms and conditions of the Credit
Agreement, the other Loan Documents and this Guaranty and such other information
as it has deemed appropriate in order to make its own credit analysis and
decision to execute and deliver this Guaranty. Each Guarantor confirms that it
has made its own independent investigation with respect to the creditworthiness
of the Borrower and its other Subsidiaries and Affiliates and is not executing
and delivering this Guaranty in reliance on any representation or warranty by
the Administrative Agent or any other Creditor or any other Person acting on
behalf of the Administrative Agent or any other Creditor as to such
creditworthiness. Each Guarantor expressly assumes all responsibilities to
remain informed of the financial condition of the Borrower and its other
Subsidiaries and Affiliates and any circumstances affecting (a) the Borrower’s
or any other Subsidiary’s or Affiliate’s ability to perform its obligations
under the Credit Agreement and the other Guaranteed Documents to which it is a
party, or (b) any other

 

Ex. C

-5-



--------------------------------------------------------------------------------

guaranty for, all or any part of the Borrower’s or such other Subsidiary’s or
Affiliate’s payment and performance obligations thereunder; and each Guarantor
further agrees that the Administrative Agent and the other Creditors shall have
no duty to advise any Guarantor of information known to them regarding such
circumstances or the risks such Guarantor undertakes in this Guaranty.

Section 9. Covenant Under Credit Agreement. Each Guarantor covenants and agrees
that on and after the date hereof and until this Guaranty is terminated in
accordance with Section 26 hereof, such Guarantor shall take, or will refrain
from taking, as the case may be, all actions that are necessary to be taken or
not taken so that no Default or Event of Default, is caused by the actions or
inactions of such Guarantor or any of its Subsidiaries.

Section 10. Solvency. Each Guarantor represents and warrants to the
Administrative Agent and each of the other Creditors that as of the date such
Guarantor has become a party to this Guaranty, such Guarantor is Solvent.

Section 11. Continuing Guaranty; Remedies Cumulative, etc. This Guaranty is a
continuing guaranty, all liabilities to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon, and this Guaranty shall remain in full force and effect until terminated
as provided in Section 26 hereof. No failure or delay on the part of the
Administrative Agent or any other Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies that the Administrative Agent or any
other Creditor would otherwise have. No notice to or demand on any Guarantor in
any case shall entitle such Guarantor to any other further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any other Creditor to any other or further action in any
circumstances without notice or demand. It is not necessary for, and neither the
Administrative Agent nor any other Creditor, undertakes any obligation or duty
to, inquire into the capacity or powers of the Borrower or any of its
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

Section 12. Application of Payments and Recoveries. All amounts received by the
Administrative Agent pursuant to, or in connection with the enforcement of, this
Guaranty, together with all amounts and other rights and benefits realized by
any Creditor (or to which any Creditor may be entitled) by virtue of this
Guaranty, shall be applied as provided in Section 8.03 of the Credit Agreement.

Section 13. Enforcement Expenses. The Guarantors hereby jointly and severally
agree to pay, to the extent not paid pursuant to Section 11.01 of the Credit
Agreement, all reasonable out-of-pocket costs and expenses of the Administrative
Agent and each other Creditor in connection with the enforcement of this
Guaranty and any amendment, waiver or consent relating hereto (including,
without limitation, the reasonable fees and disbursements of not more than one
firm of counsel to the Administrative Agent and the other Creditors (taken as a
whole) and, in the case of a conflict of interest, of one additional firm of
counsel to the Administrative Agent and the other Creditors (taken as a whole)
(and, if reasonably necessary, of one local counsel and/or regulatory counsel in
any material relevant jurisdiction).

Section 14. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the other Creditors and their successors and permitted
assigns.

 

Ex. C

-6-



--------------------------------------------------------------------------------

Section 15. Entire Agreement. This Guaranty and the other Guaranteed Documents
represent the final agreement among the parties with respect to the subject
matter hereof and thereof, supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof, and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements among the parties.

Section 16. Amendments; Additional Guarantors. No amendment or waiver of any
provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent acting at the direction of the requisite
number of Lenders, if any, required pursuant to Section 11.12 of the Credit
Agreement, and the applicable Guarantor or Guarantors, as the case may be, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit A hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

Section 17. Headings Descriptive. The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.

Section 18. Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 19. Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
any “Event of Default” as defined in the Credit Agreement or any payment default
under any Designated Hedge Document after any applicable notice and grace
period), each Creditor is hereby authorized at any time or from time to time,
without notice to any Guarantor or to any other Person, any such notice being
expressly waived, to the fullest extent permitted under applicable law now or
hereafter in effect, to set off and to appropriate and apply any and all
deposits (general or special) and any other indebtedness at any time held or
owing by such Creditor to or for the credit or the account of such Guarantor,
against and on account of the obligations and liabilities of such Guarantor to
such Creditor under this Guaranty, irrespective of whether or not the
Administrative Agent or such Creditor shall have made any demand hereunder and
although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured. Each Creditor agrees to promptly notify the
relevant Guarantor after any such set off and application, provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application.

Section 20. Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing and
delivered by hand, sent by overnight courier, mailed by certified or registered
mail or sent by facsimile, (a) if to any Guarantor, at the address specified for
it in the Credit Agreement (or if no such address is specified, to it c/o the
Borrower), with a

 

Ex. C

-7-



--------------------------------------------------------------------------------

courtesy copy to the Borrower at its address specified in or pursuant to the
Credit Agreement, (b) if to the Administrative Agent, to it at its Notice
Office, (c) if to any Lender, at its address specified in or pursuant to the
Credit Agreement, and (d) if to any Designated Hedge Creditor, at such address
as such Designated Hedge Creditor shall have specified in writing to each
Guarantor and the Administrative Agent; or in any case at such other address as
any of the Persons listed above may hereafter notify the others in writing.
Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
and receipt has been confirmed by telephone.

Section 21. Reinstatement. If claim is ever made upon the Administrative Agent
or any other Creditor for recission, repayment, recovery or restoration of any
amount or amounts received by the Administrative Agent or any other Creditor in
payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event (i) any such judgment, decree,
order, settlement or compromise shall be binding upon each Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of the Borrower, (ii) each Guarantor shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or otherwise recovered or
restored to the same extent as if such amount had never originally been received
by any such payee, and (iii) this Guaranty shall continue to be effective or be
reinstated, as the case may be, all as if such repayment or other recovery had
not occurred.

Section 22. Sale of Capital Stock of a Guarantor. In the event that all of the
Equity Interests of one or more Guarantors is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 7.02 of the Credit
Agreement (or such sale or other disposition has been approved in writing by the
Required Lenders (or all Lenders, as applicable, if required by Section 11.12 of
the Credit Agreement)) and the proceeds of such sale, disposition or liquidation
are applied, to the extent applicable, in accordance with the provisions of the
Credit Agreement, such Guarantor shall, in accordance with Section 11.12(a) of
the Credit Agreement, be released from this Guaranty and this Guaranty shall, as
to each such Guarantor or Guarantors, terminate, and have no further force or
effect.

Section 23. Contribution Among Guarantors. Each Guarantor, in addition to the
subrogation rights it shall have against the Borrower under applicable law as a
result of any payment it makes hereunder, shall also have a right of
contribution against all other Guarantors in respect of any such payment pro
rata among the same based on their respective net fair value as enterprises,
provided any such right of contribution shall be subject and subordinate to the
prior payment in full of the Guaranteed Obligations (and such Guarantor’s
obligations in respect thereof).

Section 24. Full Recourse Obligations; Effect of Fraudulent Transfer Laws, etc.
It is the desire and intent of each Guarantor, the Administrative Agent and the
other Creditors that this Guaranty shall be enforced as a full recourse
obligation of each Guarantor to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If and to the extent that the obligations of any Guarantor under this Guaranty
would, in the absence of this sentence, be adjudicated to be invalid or
unenforceable because of any applicable state or federal law relating to
fraudulent conveyances or transfers, then the amount of such Guarantor’s
liability hereunder in respect of the Guaranteed Obligations shall be deemed to
be reduced ab initio to that maximum amount that would be permitted without
causing such Guarantor’s obligations hereunder to be so invalidated.

 

Ex. C

-8-



--------------------------------------------------------------------------------

Section 25. Payments Free and Clear of Setoffs, Counterclaims and Taxes, etc.

(a) Defined Terms. For purpose of this Section 25, the term “applicable law”
includes FATCA.

(b) Payments Free of Taxes. All payments made by any Guarantor hereunder will be
made without setoff, counterclaim or other defense and, except as provided for
in this Section 25(b), all such payments will be made free and clear of, and
without deduction or withholding for, any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Guarantor
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 25) the applicable Creditor receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c) Payment of Other Taxes by the Guarantors. Each applicable Guarantor shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the Guarantors. Without duplication of any amounts paid
pursuant to subsection (b) above, the Guarantors shall jointly and severally
indemnify each applicable Creditor, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes payable or paid by such applicable
Creditor or required to be withheld or deducted from a payment to such
applicable Creditor and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the applicable Guarantor by
a Creditor (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Creditor, shall be conclusive absent
manifest error.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any applicable Guarantor to a Governmental Authority pursuant to this
Section 25, such Guarantor shall deliver to the Administrative Agent the
original or a certified copy of any receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or such other documentary evidence of such payment within the possession of such
Guarantor reasonably satisfactory to the Administrative Agent.

(f) Status of Creditors. (i) Any Creditor that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made hereunder shall
deliver to the Borrower and the Administrative Agent on or prior to the date
such Creditor becomes a party to the applicable Guaranteed Document and
thereafter at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent, including
without limitation, any applicable documentation required by Section 3.03(g)(ii)
of the Credit Agreement, as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, at such times,
each Creditor shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Creditor is subject to backup withholding or information reporting requirements.

 

Ex. C

-9-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.03(g)(ii)(A), (ii)(B) and (ii)(D) of the
Credit Agreement) shall not be required if in the Creditor’s reasonable judgment
such completion, execution or submission would subject such Creditor to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Creditor.

Section 26. Termination. After the termination of all of the Commitments and all
Designated Hedge Documents, when no LC Outstandings exist and when all Loans and
other Guaranteed Obligations (other than those relating to contingent
indemnification obligations for which no demand has been made and obligations in
respect of Letters of Credit which have been Cash Collateralized) have been paid
in full, this Guaranty will terminate and the Administrative Agent, at the
request and expense of the Borrower and/or any of the Guarantors, will execute
and deliver to the Guarantors an instrument or instruments acknowledging the
satisfaction and termination of this Guaranty.

Section 27. Enforcement Only by Administrative Agent. The Creditors agree that
this Guaranty may be enforced only by the action of the Administrative Agent,
acting upon the instructions of the Required Lenders, and that no Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent, for the benefit of the Creditors, upon the terms of
this Guaranty.

Section 28. General Limitation on Claims by Guarantors. NO CLAIM MAY BE MADE BY
ANY GUARANTOR AGAINST ANY PARTY HERETO OR THE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS OR AGENTS OF ANY PARTY HERETO FOR ANY DAMAGES OTHER THAN
ACTUAL COMPENSATORY DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR
ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY OR ANY OF THE OTHER GUARANTEED DOCUMENTS, OR ANY
ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH; AND EACH PARTY HERETO
HEREBY, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, WAIVES, RELEASES
AND AGREES NOT TO SUE OR COUNTERCLAIM UPON ANY SUCH CLAIM FOR ANY SPECIAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

Section 29. Creditors Not Fiduciary to Guarantors. The relationship among any
Guarantor and its Affiliates, on the one hand, and the Administrative Agent and
the other Creditors, on the other hand, is solely that of debtor and creditor,
and the Administrative Agent and the other Creditors have no fiduciary or other
special relationship with any Guarantor or any of its Affiliates, and no term or
provision of any Guaranteed Document, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

Section 30. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
including, by way of facsimile transmission or other electronic transmission
capable of authentication, each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.

Section 31. Governing Law; Venue; Waiver of Jury Trial

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

Ex. C

-10-



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS GUARANTY, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS GUARANTY OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

(c) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 31 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

** The next pages are the signature pages **

 

Ex. C

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

MERCURY FEDERAL SYSTEMS, INC. By:       Name:   Title: LNX CORPORATION By:      
Name:   Title: MICRONETICS, INC. By:       Name:   Title: MERCURY DEFENSE
SYSTEMS, INC. By:       Name:   Title: MERCURY INTELLIGENCE SYSTEMS, INC. By:  
    Name:   Title:

 

Ex. C



--------------------------------------------------------------------------------

 

MICROWAVE & VIDEO SYSTEMS, INC. By:       Name:   Title: MICA MICROWAVE
CORPORATION By:       Name:   Title: MICROWAVE CONCEPTS, INC. By:       Name:  
Title: STEALTH MICROWAVE, INC. By:       Name:   Title:

 

Accepted by:

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

By:       Name:   Title:

 

Ex. C



--------------------------------------------------------------------------------

Exhibit A to

Subsidiary Guaranty

SUBSIDIARY GUARANTY SUPPLEMENT

This Subsidiary Guaranty Supplement, dated as of                    , 20    (as
amended, restated or otherwise modified from time to time, this “Supplement”),
is made by [                                         
                               , a                                ] (the
“Additional Guarantor”), in favor of KeyBank National Association, as
administrative agent (the “Administrative Agent”) for the benefit of the
Creditors (as defined in the Guaranty referred to below).

RECITALS:

(1) Mercury Computer Systems, Inc., a Massachusetts corporation (the
“Borrower”), is a party to a Credit Agreement, dated as of October 12, 2012 (as
the same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”) with the Administrative Agent and the financial institutions
party thereto (collectively, the “Lenders”).

(2) In connection with the Credit Agreement, each of the Borrower’s subsidiaries
(collectively, the “Guarantors” and, individually, each a “Guarantor”) executed
and delivered a Subsidiary Guaranty dated as of October 12, 2012 (as the same
may from time to time be amended, restated, supplemented or otherwise modified,
the “Guaranty”) to the Administrative Agent for the benefit of the Creditors (as
defined in the Guaranty) pursuant to which the Guarantors guaranteed the payment
and performance in full of all of the Guaranteed Obligations (as defined in the
Guaranty).

(3) The Additional Guarantor is a newly created or acquired subsidiary of the
Borrower and, pursuant to Section 6.09 of the Credit Agreement, is required to
become a “Guarantor” under the Guaranty and to guaranty, for the benefit of the
Creditors, all of the Guaranteed Obligations.

(4) The Additional Guarantor deems it to be in its direct pecuniary and business
interests to become a “Guarantor” under the Guaranty and, accordingly, desires
to enter into this Supplement in accordance with Section 16 of the Guaranty in
order to satisfy the condition described in the preceding paragraph and to
induce the Creditors to make financial accommodations to or for the benefit of
the Additional Guarantor.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Additional Guarantor, the receipt and sufficiency of which are
hereby acknowledged, the Additional Guarantor covenants and agrees with the
Administrative Agent and the Creditors as follows:

Section 1. Definitions. Capitalized terms used in this Supplement and not
otherwise defined herein shall have the meanings given to such terms in the
Guaranty.

Section 2. Supplement; Guaranty. The Additional Guarantor hereby acknowledges,
agrees and confirms that, by its execution of this Supplement, on and after the
date hereof it shall become a party to the Guaranty and shall be fully bound by,
and subject to, all of the covenants, terms, obligations and conditions of the
Guaranty applicable to a “Guarantor” as though originally party thereto as a
“Guarantor,” and the Additional Guarantor shall be deemed a “Guarantor” for all
purposes of the Guaranty and the other Loan Documents (as defined in the Credit
Agreement). The Additional Guarantor acknowledges and confirms that it has
received a copy of the Guaranty, the other Loan Documents and all

 

Ex. C



--------------------------------------------------------------------------------

exhibits thereto and has reviewed and understands all of the terms and
provisions thereof. The Additional Guarantor (i) agrees that it will comply with
all the terms and conditions of the Guaranty as if it were an original signatory
thereto, and (ii) irrevocably and unconditionally guarantees (A) to the
Administrative Agent, each Letter of Credit Issuer and the Lenders the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all of the Credit Document Obligations of the Borrower and each
other Guarantor and (B) to each Designated Hedge Creditor the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all of the Designated Hedge Document Obligations.

Section 3. Effect of this Agreement. Except as expressly provided in this
Supplement, the Guaranty shall remain in full force and effect, without
modification or amendment.

Section 4. Representations and Warranties. The Additional Guarantor, as of the
date hereof, hereby:

(a) makes to the Administrative Agent and the Creditors each of the
representations and warranties contained in the Guaranty applicable to a
Guarantor; and

(b) represents and warrants that upon the execution and delivery of this
Supplement, all of the conditions set forth in Section 6.09 of the Credit
Agreement have been satisfied.

Section 5. Successors and Assigns; Entire Agreement. This Supplement is binding
upon and shall inure to the benefit of the Additional Guarantor, the
Administrative Agent and each of the Creditors and their respective successors
and assigns. This Supplement and the Guaranty set forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supercedes all prior discussions, agreements and understandings of any and every
nature among them. This Supplement shall be a Loan Document under the Credit
Agreement. No Guarantor shall be permitted to assign any of its rights or
obligations hereunder except as expressly permitted pursuant to or in accordance
with the Credit Agreement.

Section 6. Headings. The descriptive headings of this Supplement are for
convenience or reference only and do not constitute a part of this Supplement.

Section 7. Governing Law. This Supplement and the rights of the parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of New York.

Section 8. JURY TRIAL WAIVER. THE ADDITIONAL GUARANTOR HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS SUPPLEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

[Remainder of page intentionally left blank.]

 

Ex. C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantor has executed this Supplement as of
the date first written above.

 

  By:               Name:           Title:

 

Ex. C



--------------------------------------------------------------------------------

EXHIBIT D

SOLVENCY CERTIFICATE

Mercury Computer Systems, Inc., a Massachusetts corporation (the “Borrower”),
hereby certifies that the officer executing this Solvency Certificate is the
                    [insert appropriate financial officer] of the Borrower and
that such officer is duly authorized to execute this Solvency Certificate, which
is hereby delivered on behalf of the Borrower pursuant to Section 4.01(xii) of
the Credit Agreement, dated as of October 12, 2012 (as the same may be amended,
restated or otherwise modified from time to time, the “Credit Agreement”; terms
defined or referenced therein and not otherwise defined or referenced herein
being used herein as therein defined or referenced), among the Borrower, the
lenders from time to time party thereto, KeyBank National Association, as the
Administrative Agent, TD Bank, N.A., as Co-Syndication Agent, U.S. Bank National
Association, as Co-Syndication Agent, and Sovereign Bank, N.A., as Documentation
Agent.

The Borrower further certifies that such officer is generally familiar with the
properties, businesses and assets of the Borrower and has carefully reviewed the
Loan Documents and the contents of this Solvency Certificate and, in connection
herewith, has reviewed such other documentation and information and has made
such investigations and inquiries as the Borrower and such officer deem
necessary and prudent therefor. The Borrower further certifies that the
financial information and assumptions that underlie and form the basis for the
representations made in this Solvency Certificate were reasonable when made and
were made in good faith and continue to be reasonable as of the date hereof.

The Borrower understands that the Lenders are relying on the truth and accuracy
of this Solvency Certificate in connection with the Loan Documents.

The Borrower hereby further certifies that as of the date hereof:

1. The fair value of the property of the Borrower, individually and together
with the Credit Parties, taken as a whole, is greater than the total amount of
liabilities, including contingent liabilities, of the Borrower, individually and
together with the Credit Parties, taken as a whole.

2. The present fair salable value of the assets of the Borrower, individually
and together with the Credit Parties, taken as a whole, is not less than the
amount that will be required to pay the probable liabilities of the Borrower,
individually and together with the Credit Parties, taken as a whole, on its or
their debts, as applicable, as they become absolute and matured.

3. The Borrower, individually and together with the Credit Parties, taken as a
whole, does not intend to, and does not believe that it will, incur debts or
liabilities beyond its or their ability to pay such debts and liabilities as
they mature.

4. The Borrower, individually and together with the Credit Parties, taken as a
whole, is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its or their property would constitute
an unreasonably small capital.

5. The Borrower, individually and together with the Credit Parties, taken as a
whole, is able to pay its and their debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business.

 

Ex. D

-1-



--------------------------------------------------------------------------------

6. The amount of contingent or unliquidated liabilities at any time have been
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

IN WITNESS WHEREOF, the Borrower has caused this Solvency Certificate to be
executed by its                                 [insert appropriate financial
officer], who is signing in such capacity only and in no way in his/her personal
capacity, thereunto duly authorized, on and as of                     , 20    .

 

MERCURY COMPUTER SYSTEMS, INC. By:       Name:   Title:

 

Ex. D

-2-



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

                    , 20    

KeyBank National Association,

  as Administrative Agent

4900 Tiedeman Road

Brooklyn, Ohio 44144

Each Lender party to the

  Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 12,
2012, among Mercury Computer Systems, Inc., a Massachusetts corporation (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”),
KeyBank National Association, as the Administrative Agent (the “Administrative
Agent”), TD Bank, N.A., as Co-Syndication Agent, U.S. Bank National Association,
as Co-Syndication Agent, and Sovereign Bank, N.A., as Documentation Agent (as
the same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined).
Pursuant to Section 6.01(c) of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:

(a) I am the duly elected [Chief Financial Officer] of the Borrower.

(b) I am familiar with the terms of the Credit Agreement and the other Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and conditions of the Borrower
and its Subsidiaries during the accounting period covered by the attached
financial statements.

(c) The review described in paragraph (b) above did not disclose, and I have no
knowledge of, the existence of any Default or Event of Default as of the date of
this Compliance Certificate. [Attached hereto as Attachment II is, a list of
each Default or Event of Default existing as of the date of this Compliance
Certificate, the nature and extent thereof and the actions that the Credit
Parties have taken or propose to take with respect thereto.]

(d) The representations and warranties of the Credit Parties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and at the date hereof, except to the extent that
such representations and warranties expressly relate to an earlier specified
date, in which case such representations and warranties were true and correct in
all material respects as of the date when made.

(e) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 7.07 of the Credit Agreement, which calculations[, except
as noted on Schedule II above,] show compliance with the terms thereof for the
fiscal quarter of the Borrower ending [ ].

 

Ex. E

-1-



--------------------------------------------------------------------------------

(f) [Set forth on Attachment III hereof is an amended and restated list of
Competitors.]

 

Very truly yours, MERCURY COMPUTER SYSTEMS, INC. By:       Name:   Title:

 

Ex. E

-2-



--------------------------------------------------------------------------------

EXHIBIT F

CLOSING CERTIFICATE

Mercury Computer Systems, Inc., a Massachusetts corporation (the “Borrower”),
hereby certifies that the officer executing this Closing Certificate is an
Authorized Officer (as defined in the Credit Agreement referred to below) of the
Borrower and that such officer is duly authorized to execute this Closing
Certificate, which is hereby delivered on behalf of the Borrower pursuant to
Section 4.01(x) of the Credit Agreement, dated as of October 12, 2012 (as the
same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto,
KeyBank National Association, as the Administrative Agent, TD Bank, N.A., as
Co-Syndication Agent, U.S. Bank National Association, as Co-Syndication Agent,
and Sovereign Bank, N.A., as Documentation Agent.

The undersigned further certifies that at and as of the Closing Date and both
before and after giving effect to the initial Borrowings under the Credit
Agreement and the application of the proceeds thereof:

1. No Default or Event of Default has occurred and is continuing.

2. All representations and warranties of the Credit Parties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (or in the case of any representation and warranty already
subject to a materiality qualifier, true and correct) as of the Closing Date,
except to the extent that such representations and warranties expressly relate
to an earlier specified date, in which case such representations and warranties
were true and correct in all material respects (or in the case of any
representation and warranty already subject to a materiality qualifier, true and
correct) as of the date when made.

IN WITNESS WHEREOF, the Borrower has caused this Closing Certificate to be
executed by its [Insert title of Authorized Officer] thereunto duly authorized,
on and as of this         day of October, 2012.

 

MERCURY COMPUTER SYSTEMS, INC. By:       Name:   Title:

 

Ex. F



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AGREEMENT

Date:                     , 20    

This Assignment and Assumption (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
Loan Documents and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
respective facilities identified below (including, without limitation, any
Letters of Credit, guarantees, and Swing Loans and any Participations in any of
the foregoing included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Document and any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

      [Assignor [is] [is not] a    Defaulting Lender.] 2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]4] and is not a
Defaulting Lender or a Competitor 3.    Borrower:    Mercury Computer Systems,
Inc. 4.    Administrative Agent:    KeyBank National Association, as the
administrative agent under the Credit Agreement. 5.    Credit Agreement:    The
Credit Agreement, dated as of October 12, 2012 (as the same may be amended,
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the lenders from time to time party thereto, the Administrative
Agent.

 

4 Select as applicable

 

Ex. G

-1-



--------------------------------------------------------------------------------

6.    Assigned Interest:      

 

Revolving

Commitment

   Aggregate Amount  of
Revolving
Commitment/Loans for
all Lenders      Amount of
Revolving
Commitment/Loans
Assigned      Percentage Assigned
of Revolving
Commitment/Loans5      CUSIP Number    $         $           %          $     
   $           %          $         $           %      

 

[7.    Trade Date:                                 ]6

Effective Date:                          , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

 

5 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Ex. G

-2-



--------------------------------------------------------------------------------

Accepted: KEYBANK NATIONAL ASSOCIATION, as Administrative Agent By:       Name:
  Title: [Consented to:] [MERCURY COMPUTER SYSTEMS, INC., as Borrower] 7 By:    
  Name:   Title:]

[KEYBANK NATIONAL ASSOCIATION,

as [LC Issuer] [Swing Line Lender]8

By:       Name:   Title:]

 

7 

If required.

8 

If required.

 

Ex. G

-3-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby, and (iv) it is [not] a Defaulting Lender; and (b) assumes
no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment Agreement and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is not a United States Person (as
defined in Section 7701(a)(30) of the Code), attached to this Assignment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery

 

Ex. G (Annex 1)

-1-



--------------------------------------------------------------------------------

of an executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be construed in
accordance with and governed by the laws of the State of New York.

 

Ex. G (Annex 1)

-2-



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 12, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Mercury Computer Systems, Inc. (the “Borrower”), KeyBank
National Association, as the administrative agent (the “Administrative Agent”),
and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.03(g)(ii)(B)(iii) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

     

Name:

 

Title:

Date:                          , 20[    ]

 

Ex. H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 12, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Mercury Computer Systems, Inc. (the “Borrower”), KeyBank
National Association, as the administrative agent (the “Administrative Agent”),
and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.03(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

Name:

 

Title:

Date:                          , 20[    ]

 

Ex. H-2



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 12, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Mercury Computer Systems, Inc. (the “Borrower”), KeyBank
National Association, as the administrative agent (the “Administrative Agent”),
and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.03(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

Name:

 

Title:

Date:                          , 20[    ]

 

Ex. H-3



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 12, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Mercury Computer Systems, Inc. (the “Borrower”), KeyBank
National Association, as the administrative agent (the “Administrative Agent”),
and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.03(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

     

Name:

 

Title:

Date:                          , 20[    ]

 

Ex. H-4